                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


SEAN DUNNE
Plaintiff
V.
JOHN DUNNE
Defendant
And
RICHARD M. COAN, TRUSTEE
Defendant-Intervenor




I, Sean Dunne, hereby declare pursuant to 28 U.S.C. § 1746 as follows:
     1. I am the plaintiff in this action on behalf of my minor children. I am pro se.


     2. I make this Declaration in support of my motion.


     3. I am the Debtor in the Bankruptcy proceeding In re Sean Dunne Chapter 7, Case No. 13-
        50484 (JAM) (Bankr. D. Conn.).


     4. I say as follows in response to the declaration of John Dunne ("JD") filed on 20 November
        2020.


     5. At paragraph 5, JD confirms he was not found liable in any way for any actions or
        transactions related to the Debtor in claims made by the Trustee.


     6. In relation to paragraph 6, the Trustee is not asserting any equitable claims against John
        Dunne or against Yesreb.

     7. I refer to a letter from attorney Timothy D. Miltenberger on behalf of the Trustee dated
        July 3, 2019 at Exhibit A. This letter was my Trustee setting out his position in relation
        to Walford and Yesreb:

                                                                                                1
    "However we wish to advise your Honor that the Trustee's authority is limited by the
    Federal Rules o_f Bankruptcy Procedure which require Bankruptcy Court approval of any
   settlement after due notice to creditors in the bankruptcy case. The Official Assignee may
   have similar constraints on his "fitll authority".


8. The Trustee also knowingly and erroneously states :


    "After the trustee commenced his litigation against the Dunne 's in the United States
   Bankruptcy Court; Walford was transferred to an entity known as Celtic Trustees"


9. Unfortunately, making deliberate erroneous statements to color the Court's and jury's
   views of the real facts have become a common feature of the tic-tac-toe operation of my
   two bankruptcy trustees. To date both have had free reign over me, to paint and treat me as
   one of the biggest fraudsters of all time. As they both know to their absolute horror, not
   one dollar, nickel or dime has been found to not be declared by me in my filings. I made a
   full and frank disclosure of all my assets. My Trustee made a claim for fraudulent transfers
   of $150m. He has obtained in real terms less than $4m when the Walford transfer is
   reversed which legal experts familiar with the facts concur will be. I accept fully this is a
   matter for the courts which has yet to be ruled on.


10. In paragraph 4 of the letter the trustee states: "The Trustee currently has no claims pending
   against either Celtic Trustees or Yesreb."


11. In relation to paragraph 8, the jury findings in relation to Walford are flawed. The Jury
   were denied access to evidence from Professor Wiley, who is the foremost expert on Irish
   contract, trust and land law. He in fact is the authority on Irish land law and the recognised
   authority the government use for legislation.




                                                                                               2
12. The jury verdict has been appealed. I refer to a copy of the Revenue Tax Appals
   Commissions ruling dated 23 rd December 2019 which is a post-trial legal finding and now
   Irish law. Walford was tried in the consolidated action in front of Judge Meyer under Irish
   law and as Irish law is the applicable law it is quite clear that the directions to the jury and
   the jury's verdict were incorrect as a matter oflaw and fact. The Trustee is on notice of this
   and has at no point acknowledged this or sought to correct this abuse of process, despite
   being an officer of the court.


13. It is my understanding that a US Court is bound to accept the decision of the Revenue
   Appeals Commissioner as it is now Irish law. The Trustee opted to have Walford tried
   under Irish law and is therefore bound by the judicial findings of fact in in relation to this
   claim. Professor Wiley was the expert witness made available to the Court and jury but his
   expert opinion was limited and edited following objections by the Trustee. Proper access
   to Professor Wiley and this ruling would have been beneficial to all of the parties and in
   particular the trial Judge Meyer and the jury.


14. It is very easy to understand how a lay Connecticut jury adjudicating on the resting on

   contract of a property under Irish trust and land law would be confused. We have an entirely
   different land law system to the US. By unbelievable sheer coincidence the then beneficial
   owner of Walford, Gayle Dunne, transferred and disposed of her interest in the property to
   Yesreb which miraculously happened to be registered on 29 March 2013 being the very
   same day I filed my bankruptcy petition in Bridgeport Connecticut. Registration in Ireland
   is a long and drawn out process. It was the mirror coincidence of two unconnected events
   in two different countries coinciding to be the same day at which allowed a platform for
   Trustee Coan to press his claim and allow a lay jury to be convinced that this was a
   fraudulent transfer which took place on the day I filed for bankruptcy. The legal and factual
   situation is far clearer and is entirely at odds with the jury's verdict which was presented
   with complexities that do not exist. The Appeal Commissioner's conclusion confirms as a
   matter of law - I had no beneficial interest in Walford from 23 rd July 2005 at a time when
   I was w01ih €500 million and in June 2007 KPMG ce1iified my net worth at €699 million.
   All these facts were before the Comi but they failed to con-ectly apply Irish law.


                                                                                                 3
15. I am also advised by Irish and US counsel given the post-trial legal findings of a Irish
   judicial body that the US Appeal Judge is highly likely to set the verdict aside and reaffirm
   that I, Sean Dunne, was never the owner of Wallford post 23 rd July 2005 and did not make
   a fraudulent transfer of the property on 29 th March 2013, to Gayle Dunne. The conclusion
   also states the maximum amount I ever owned of Walford was the 10% deposit I paid prior
   to the transfer on 23 rd July 2005.


16. In relation to paragraph 10, JD holds the shares in Yesreb in trust for the first three of my
   minor children, my fourth minor son who was not born when Yesreb was established. This
   is the reason why he holds the shares in trust for only three of my minor children. I refer to
   a letter I was obliged to write to Attorneys Nolin, Miltenberger, Antonelli and JD, Gayle
   Dunne and her accountant James Ryan on the 21 st September 2020 in relation to the Yesreb
   default action commenced by the Trustee con in Bridgeport. I have not received any
   response to this letter from Attorney Nolan or the attorneys for the Trustee. I have been
   denied the documents I require which will prove my case.


17. I have not received any explanation as to how the Trustee saw it appropriate to bring a
   Yesreb claim in Bridgeport Bankruptcy Court seeking to neatly avoid the action currently
   pending before the District Court of Connecticut. I have not been provided with the papers
   in the US Yesreb Action (Case Number:20-05010, Lead Bankruptcy Case Number:13-
   50484). The Trustee and Attorney Nolin have to date avoided responding to my letter and
   confirming to me and the court whether or not the Bridgeport Court was advised of this
   pending claim. I am taking their silence as confirmation that Judge Manning was not so
   advised.


18. There has been a consistent lack of transparency from Attorney Nolan and the Defendant
   JD in relation to the points raised by me in my letter of21 st September 2020. One can only
   conclude that there is something to hide which must be exposed and brought to light in this
   action by this Court.



                                                                                               4
19. In relation to paragraph 11, JD engineered for Totalserve to resign due to non-payment of
   fees and put himself in a position to take over the Yesreb/Bloem Trust structure with Gayle
   Dunne in order to illegitimately try and use the funds to settle personal litigation. This is
   the most basic breach of a clos relative could seek to inflict on minor dependents.


20. In relation to paragraph 12, no profits derived from the development of Walford and JD is
   therefore not entitled to any percentage share of these funds which he acknowledges. JD
   confirms that the profit share agreement was with three of my minor children.


21. At paragraph 13, JD seeks to play "hide the ball" with the Court. He is correct of course
   that the beneficial interest in Yesreb is not held for four of my minor children. It is held for
   three of my minor children as our fourth child was not born when it was established.



22. In relation to paragraph 14, Yesreb is in effect owned by the Bloem Trust and is a connected
   party. This is proven by the draft financial and audited statements at Exhibit B. Note 10
   (the Borrowings) and Note 12 (the Related Parties) are the most relevant. I do not have the
   latest financial statements which are held and concealed from the Court by JD and the
   Trustee. The Court requires the full audited accounts which are in the possession of JD and
   his attorney.


23. JD makes representations as though he is a trust and legal expert which he is not these.
   These representations should be dismissed as they are a false representation of the true
   position, on the purpose of the Bloem Trust. His evidence to the Court in the Consolidated
   Act of 2019 is correct. JD and his attorney wish for me and the Court to suffer amnesia to
   allow my four minor children to be victims of a fraud.


24. JD and Gayle Dunne simply wish to disregard the duties of their offices as
   directors/trustees and self-deal in the assets of the trust structure. Their actions seek to
   breach every rule in place to protect trust monies and are quite open about the fact that they
   wish to unlawfully collapse the structure for personal gain.


                                                                                                 5
25. If this was the case then no trust would be safe and it would be open to the settlor, protector
   and trustees to take the monies for themselves whenever they so wish making a mockery
   of all trust law worldwide and the legal system.


26. At paragraph 16, in relation to the Yesreb lawsuit in Dublin. The Trustee provided
   undertakings to this court and to the Irish courts that Wakford could and would only be
   litigated once the Trustee had decided where to litigate. He decided to litigate the matter
   in the Consolidated Action heard before Judge Meyer in May/June 2019 and agreed that
   the matter would be decided under Irish law. The Irish law is now clear on the matter, I
   was not the beneficial owner post 23 rd July 2005 and therefore was not in a position to
   transfer the property. I was only ever the beneficial owner of 10% of Walford.


27. In relation to paragraph 20, this is an incorrect statement. JD states the Official Assignee
   in Bankruptcy and the Trustee pressed to proceed with the Walford litigation. It was not
   possible for the Trustee to proceed with the Walford litigation under law and under the
   representations he had made to the US and Irish courts. He was the party on whose behalf
   the OA was taking the action and as such it could never proceed. He could not risk allowing
   the case to be tried in Dublin and suffering a reversal of his luck in confusing the lay
   Connecticut jury.


28. As stated previously the Trustee commenced an action against Yesreb in Bridgeport
   bankruptcy court . This action was commenced against the wrong party and is also statute
   barred. A question remains if the court in this action was notified of this pending action
   and if this court was notified of the Yesreb new action .


29. We await the facts from Attorney Miltenberger first raised in my letter if the 21 September
   2020 and which he continues to ignore. For attorneys for the Trustee to conceal the truth
   from the court and me is always troubling and more so when their own case against me has
   always been based on me concealing the truth from them. Their use of the media to ground
   cases and get worldwide headlines.


                                                                                                 6
30. JD and the Trustee are aware that he cannot take two actions over the same matter in two
   different jurisdictions as that can result of two different competing findings. The Trustee
   decided to litigate under Irish law in Connecticut and this was a tactic which paid off as
   he was successful in confusing a lay jury in relation to Irish contract, property, trust and
   tax law. The decision of the Revenue Appeals Commissioners is delivered by a judicial
   finding from an expert who deals in such matters every day in Ireland applying Irish law
   and as such is the expert, and her findings are law.


31. At paragraphs 21-24, it is because I became aware of the attempted misappropriation of the
   Yesreb fund being a trust for three of my minor children and being part of the Bloem
   settlement which is a trust for all my minor children that forced me to commence said
   proceedings now before the courts.


32. At paragraph 25, JD deliberately tries to mislead the court. He also ignores his own
   deposition and testimony under oath to this court regarding the beneficial ownership of
   Yesreb. He also ignores the testimony of Gayle Dunne, the children's mother and Protector
   of The Bloom Trust. For clarity, I answered the question posed to me correctly and as
   advised by Attorney Nolin who assisted and prepared me for the deposition. The question
   posed was:

           "What I am asking, isn't it true that Yesreb was owned by John Dunne, your son
           but he was holding that ownership interest for the benefit ofyour.four children that
           you have with Gayle?"


33. I confirm that that proposition as put forward by the Attorney representing the Trustee was
   incon-ect. Indeed, the correct position is JD was holding the beneficial interest of Yesreb
   in trust for three of my minor children as set out in the letter to Attorney Nolin dated 21 st
   September 2020 due to the fact that our fourth minor child was not born until after the
   establishment of Yesreb.




                                                                                                  7
34. I also draw the comi's attention to my letter to attorney Nolin and others 2 ist September
   2020 where it states that JD has sworn in the Yesreb proceedings that the beneficial interest
   in the shares is held for Gayle Dunne. This is an untruthful statement sworn in Irish
   proceedings apparently with JD and Gayle Dunne working clandestinely with the Trustee
   and the Irish Official Assignee in order to illegally access the Yesreb fund, being a fund
   for my minor children.


35. The Trustee and his army of legal advisors in America, Ireland and around the world are a
   party to the Irish proceedings. They have full visibility of all legal documentation,
   affidavits and sworn witness statements. All of these documents up to this mystical
   swearing by JD were aware of the correct position as all legal back up is in the discovery
   and affidavits. However it is now apparent that they were happy to be a party to an
   untruthful sworn declaration claiming the Yesreb shares and therefore its assets were held
   for the benefit of Gayle Dunne, his co-defendant in proceedings. I do not know what the
   sanctions are available in U.S. Bankruptcy Court to censure a trustee participating in such
   an illegal manner - accessing trust funds of innocent minor children who are and
   unconnected parties to any action he has brought, any claims he has pressed, or any
   judgements he has obtained.


36. Indeed his actions in seeking a default judgment in Bridgeport bankruptcy court have still
   to be explained to the Court and I now call on him to make such an explanation within 14
   days. I also call on the Trustee Coan, Attorney Nolin and all attorneys to make available to
   the Court the sworn statement which Attorney Fay refers to in her email and letter of 1st
   February 2020, as referenced in my motion before the court and as referenced in my letter
   to Attorney Nolin where JD affirms he holds Yesreb shares for Gayle Dunne. There are
   many things which have confounded me during nearly 8 years of litigation in bankruptcy
   regarding the actions of the Trustee and his companion the Official Assignee in Ireland but
   nothing tops how much I am confounded by their combined actions regarding the Yesreb
   trust fund. I do not believe there is any court which will allow the Trustee and his attorneys
   to twist and invent circumstances which fly in the face of legal judicial findings, contract
   and trust laws in an effo1i to steal the assets of those who cannot protect themselves. As


                                                                                               8
   Protector I relied on JD their half-brother as settlor of a trust and trustee holding the Yesreb
    shares on behalf of three of them being today minors, to at all times look out for their
   interests and not his own. He has failed in his basic duties and its time to put an end to the
   false narrative which can never fly.


37. At paragraph 35, JD discusses how he agreed to pay €1.6111 of Yesreb monies to the Official
   Assignee, Chris Lehane, to settle a personal claim against him by Celtic Trustees Limited
   which is a trust vehicle for one of Ireland's richest men, Dermot Desmond. The Official
   Assignee leaked personal information about Dermot Desmond relating to the Yesreb case
   to the media and was sued as a result. As the Official Assignee does not have an indemnity
   for actions outside the remit of his office, he needed to use the Y esreb monies to pay off
   Mr Desmond to avoid personal liability. JD and Gayle Dunne agreed to allow this in
   contravention of their duties as directors and trustees. Bizarrely the Official Assignee, Mr
   Lehane himself, is a party to stealing my minor children's trust funds. I say there have been
   long running issues regarding the Official Assignee's action in relation to my bankruptcy.
   Just this week I have been forced to bring an application to remove an unlawful bankruptcy
   payment order granted over me. In said document I outline the legal problems regarding
   the bankruptcy litigation in Ireland including the Official Assignee and his Senior Counsel,
   Ed Farrelly, swearing false evidence in relation to Walford and also using prejudicial
   comments regarding my character from judges who were objectively biased against me.
   Please see affidavit of Sean Dunne sworn 9th September 2020 at Exhibit C.


38. The presiding judge ordered that the hearing be in secret. It is clear to me that the doors of
   the Courts of Ireland are closed to me in terms of getting an impartial fair hearing since
   2009. Irish judges are political appointees of the Irish government and there is no
   independent selection process. The Irish state is currently in breach of a number of
   international treaties regarding regulation of judges and judicial ethics. My bankruptcy has
   been from the start a political issue where the law can be disapplied and twisted to suit the
   result the Irish government wants. Issues regarding my personal rights, the administration
   of justice in public and the right to a fair hearing are routinely ignored. My affidavit of 9th
   September 2020 is a matter of grave public importance to the citizens of Ireland who rely


                                                                                                 9
   and depend on the Courts for Justice. To quote Lord Denning: "Be ye never so high, the
   law is above you."


39. At paragraph 36, no trial was possible as the matter was already tried under US law by the
   same parties, and could not proceed.


40. At paragraph 37, JD fails to advise the court that in September 2020 he disposed of the
   independent trustees in Bloem Trust in an effort to further bolster the illegal attempts to
   dissipate the Bloem assets; Yesreb being a connected party to Bloem from whom it depends
   upon for its funds. Yesreb funds are owed to Bleom and no other party.


41. At paragraph 38, JD' s expectation of a global settlement have evaporated as the mediation
   commenced under Magistrate Spector and July 2019 has concluded without a global
   settlement. Furthermore a global settlement cannot involve Yesreb as Yesreb is not part of
   my estate. There are no claims over it. The claims asserted by the Trustee in the Bridgeport
   Yesreb action fail on a number of grounds. Primarily, they fail because the action is:


       •   Taken against the incorrect company and is statute barred; and
       •   The Trustee failed to advise another Connecticut court of the pending legal action
           in a deceitful and underhanded attempt at yet again to steal the Yesreb trust fund,
           his actions have to be sanctioned.


42. Paragraph 39, I confirm I have never been a trustee of Bloem. JD failed to advise the court
   that I was the original Protector. I resigned my position prior to filing for bankruptcy and
   appointed Gayle Dunne, mother of the minor children as the Protector. I fully expected that
   she would uphold the role of Protector and protect the assets for the beneficiaries. Gayle
   Dunne and myself are excluded beneficiaries of the Bloom Trust. JD as settlor is also
   excluded. Bloem is a trust for the Minor Children of Gyale and Sean Dunne and no other
   person. Please see Exhibit D.




                                                                                            10
43. JD's reference to me not supporting my children is in relation to financial matters only. As
   the world is aware I am an undischarged bankrupt primarily because of the illegal actions
   of the Official Assignee in Ireland which I hope will be rectified when my appeal to the
   penal 12 year extension of my bankruptcy is heard. My four minor children are in my
   primary sole care and custody and live with me permanently. As I did for JD and his trust
   funds when he was a minor I will defend the rights of my now minor children and their
   funds. I was not ever or ever will be party to a fraud especially on my own minor children.


44. At paragraph 44, JD confirms why he consented to the Yesreb trust funds being
   gratuitously handed over to Trustee yet fails to put the settlement agreement before this
   court.

45. I previously wrote to the Court explaining the grave situation my minor children find
   themselves. I as sole disinterested guardian am the only person who is in a position to
   defend their rights and prevent a fraud being perpetrated. I refer to a copy of my letter to
   Judge Manning dated 21 st September 2020 at Exhibit E.


   Summary


46. There is no benefit to my minor children in the dissipation of the assets of Yesreb and
   Bloom to be gratuitously given away to my Trustee is if those funds were a charitable
   donation. The Trustee has commenced an incorrect action, being the Yesreb proceedings
   in Bridgeport against the incorrect owner of the trust fund. It is time and statute barred
   which in itself is enough to have the case struck out however when added to the fact that
   he commenced the proceedings in a cloak and dagger and clandestine manner not advising
   the court of this pending action, I say it is further reason for the proceedings to be struck
   out as an abuse of process. The Trustee should be sanctioned and the monies immediately
   released back to independent trustees, to be appointed, who will look after the trust on
   behalf of its beneficiaries being the four minor children of Gayle Dunne and myself. It is
   no more than they are entitled to. They have been incorrectly and unnecessarily dragged




                                                                                             11
   into my bankruptcy. I believe there are enough facts before the Court to allow for the
   Defence of JD supported by Trustee Coan to be struck out for abuse of process.


47. As a result of the facts set out by me here, I do not believe any of the statements relied
   upon by JD can be accepted. Full disclosure is required and cross examination at a full
   hearing of this matter.

48. I declare under penalty of perjury under the laws of the United States of America that the
   foregoing is true and correct to the best of my knowledge.

                                         Executed on this 11 th day of December, 2020.




                                                                Sean Dunne




                                                                                           12
EXHIBIT A




            13
                         COAN, LEWENDON, GULLIVER & MILTENBERGER, LLC

                                                 ATTORNEYS AT LAW

                                                  495 ORANGE STREET

                                            NEW HAVEN, CONNECTICUT 06511

 RICHARD M. COAN                                                                                 TELEPHONE
 CARL T. GULLIVER                                                                                (203) 624-4756
 WHITNEY M. LEWENDON                                                                                TELEFAX
 TIMOTIIYD,MILTENBERGER                                                                          (203) 865-3673

 CHRISTOPHER!\'1 ROYSTON
     • OF COUNSl!L •


 TIMOTHY M. LEWENDON



                                                           July 3, 2019

 VIA ELECTRONIC MAIL

 Hon. Robert M. Spector
 United States Magistrate Judge
 141 Church Street
 Room303
 New Haven, CT 06510

          Re:          In re Sean Dunne: Coan, Trustee v. Dunne, et al. (Civil Action No. 15-cv-0050)
                       Mediation Scheduled for July .17, 2019

 Dear Judge Spector:

          We represent Richard M. Coan, Trustee of the Bankruptcy Estate of Sean Dunne (the
  "Trustee"). Pursuant to Your Honor's Settlement Conference Order (the "Order"), we write to raise
. two issues with the Comt.

         First, the Order requires a person.with "full authority" to attend the settlement conference, and
 defines full authority to mean "final authority to. dismiss the case with prejudice, and to accept in
 settlement an amount or terms down to the defendant's last offer." We anticipate that both the Trustee
 and Mr. Christopher Lehane, Official Assignee in the Irish Bankruptcy Case of Sean Dunne, will
 attend the settlement conference in mid-July. However, we wish to advise Your Honor that the
 Trustee's authority is limited by the Federal Rules of Bankruptcy Procedure, which require bankruptcy
 comt approval of any settlement after due notice to creditors in the bankruptcy case. The Official
 Assignee may have similar constraints on his "full authority."

         Second, the Trustee has obtained a jury verdict of, inter alia, more than €14 minion based an
 actually fraudulent transfer of a piece of real estate situated in Dublin, Ireland commonly referred to as
 "Walford." After the Trustee commenced his litigation against the Dunnes in the United States
Hon. Robert M. Spector
United States Magistrate Judge
July 3, 2019



Bankruptcy Court, Walford was transferred to an entity known as Celtic Tmstees. The proceeds of the
sale to Celtic Trustees are currently held in escrow pursuant to an escrow agreement between Celtic
Trustees and a Dunne-controlled entity known as Yesreb Holdings, Limited ("Yesreb"). Attorney
Nolin, who represents Gayle Killilea Dunne and her related entities, has advised me that his clients'
Irish counsel will contact Celtic Trustees (and Yesreb) to inquire about the use of the escrowed funds
and whether Celtic Trustees is willing to participate in settlement talks with Your Honor. Attomey
Nolin has requested that I ask Your Honor to invite Celtic Trustees (and Yesreb) to participate i.11 the
settlement conference. Attorney Nolin consents to such an invitation.

        The Trustee currently has no claims pending against either Celtic Trustees or Yesreb.
However, Mr. Lehane, the Official Assignee is engaged in litigation with both of these entities. The
Trustee and the Official Assignee have no objection to Celtic Trustees joining in the settlement
conference if, and only if, it cares to do so. The Trustee has no objection to Yesreb joining the
settlement conference, but does not believe that any "invitation" is necessary because Yesreb is under
the control of the Dunne family. If Your Honor would like Celtic Trustees and Yesreb to participate in
the settlement conference, please have your chambers contact me so I can ask the defendants to issue
the requested invitations.

       Thank you for your attention to these matters.

                                                     Very truly yours,

                                                     Isl Timothy D. Miltenberger

                                                     Timothy D. Miltenberger

TDM/lsf

cc:    Peter Nolin, Esq. (via electronic mail)
       Brian Spears, Esq. (via electronic mail)
       Jennifer Fay, Esq. (via electronic mail)
EXHIBIT B




            14
YESREB HOLDING LIMITED

REPORT AND FINANCIAL STATEMENTS
Period from 21 Februaiy 2013 to 31 December 2013




P.G. ECONOMIDES & CO LIMITED
Chartered Certified Accountants
YESREB HOLDING LIMITED

REPORT AND FINANCIAL STATEMENTS
Period from 21 February 2013 to 31 December 2013




CONTENTS                                                                                   PAGE

Board of Directors and other Officers

Report of the Board of Directors                                                             2-3

Independent auditor's report                                                                 4-5

Statement of profit or loss and other comprehensive income                                      6

Statement of financial position                                                                 7

Statement of changes in equity                                                                  8

Statement of cash flows                                                                         9

Notes to the financial statements                                                          10 - 19

Additional information to the Statement of profit or loss and other comprehensive income   20 - 22
YESREB HOLDING LIMITED

BOARD OF DlRECTORS AND OTHER OFFICERS




Board of Directors:         Totaltrust Management Limited app. on 21/02/2013


Company Secretary:          Totalserve Management Limited app. on 21/02/2013


Independent Auditors:       P.G. Economides & Co Limited
                            Chartered Certified Accountants


Registered office:          Totalserve House
                            17 Gr. Xenopoulou stree
                            3106 Limassol
                            Cyprus


Banker:                     Hellenic Bank Public Company Ltd
YESREB HOLDING LIMITED

REPORT OF THE BOARD OF DIRECTORS

The Board of Directors presents its first report and audited financial statements of the Company
for the period from 21 Febmary 2013 to 31 December 2013.

Incorporation
The Company Yesreb Holding Limited was incorporated in Cypms on 21 February 2013 as a
private limited liability company under the Cyprns Companies Law, Cap. 113.

Principal activities
The principal activity of the Company is property development.

Review of current position, future developments and significant risks
The Company's development to date, financial results and position as presented in the financial
statements are not considered satisfactory and the Board of Directors is making an effort to
reduce the Company losses.

The main risks and uncertainties faced by the Company and the steps taken to manage these
risks, are described in note 3 of the financial statements.

Results
The Company's results for the period are set out on page 6.

Dividends
The Board of Directors does not recommend the payment of a dividend.

Share capital
Authorised capital
Under its Memorandum the Company fixed its share capital at 2.000 ordinary shares of nominal
value of €1 each.
Issued capital
Upon incorporation on 21 Febrna1y 2013 the Company issued to the subscribers of its
Memorandum of Association 2.000 ordina1y shares of €1 each at par.

Board of Directors
The member of the Company's Board of Directors as at 31 December 2013 and at the elate of this
report is presented on page 1. The sole director was a member of the Board of Directors
throughout the period from 21 February 2013 to 31 December 2013.

In accordance with the Company's Articles of Association the sole director presently member of
the Board continues in office.

Events after the reporting period
Any significant events that occurred after the end of the reporting period are described in note
16 to the financial statements.

The Company did not have any cash with banks affected from the above measures as at the
relevant date for implementation of the decisions, and hence it is not affected.



                                                2
YESREB HOLDING LIMITED

REPORT OF THE BOARD OF DIRECTORS

Independent Auditors
The Independent Auditors, P.G. Economides & Co Limited, have expressed their willingness to
continue in office and a resolution giving authority to the Board of Directors to fix their
remuneration will be proposed at the Annual General Meeting.


By order of the Board of Directors,




Totaltrust Management Limited
Director

Limassol, 25 November 2016




                                            3
Independent auditor's report

To the Members of Yesreb Holding Limited

Report on the financial statements

We have audited the financial statements of Yesreb Holding Limited (the "Company") on pages
6 to 19 which comprise the statement of financial position as at 31 December 2013, and the
statements of profit or loss and other comprehensive income, changes in equity and cash flows
for the period from 21 Febmmy 2013 to 31 December 2013, and a summary of significant
accounting policies and other explanatory information.

Board of Directors' responsibility.for the financial statements

The Board of Directors is responsible for the preparation of financial statements that give a tlue
and fair view in accordance with International Financial Reporting Standards as adopted by the
European Union and the requirements of the Cyprns Companies Law, Cap. 113, and for such
internal control as the Board of Directors determines is necessary to enable the preparation of
financial statements that are free from material misstatement, whether due to fraud or error.

Auditor's responsibility

Our responsibility is to express an opinion on these financial statements based on our audit. We
conducted our audit in accordance with International Standards on Auditing. Those Standards
require that we comply with ethical requirements and plan and perform the audit to obtain
reasonable assurance about whether the financial statements are free from material misstatement.

An audit involves pe1forming procedures to obtain audit evidence about the amounts and
disclosures in the financial statements. The procedures selected depend on the auditor's
judgment, including the assessment of the risks of material misstatement of the financial
statements, whether due to fraud or error. In making those risk assessments, the auditor considers
internal control relevant to the entity's preparation of financial statements that give a true and fair
view in order to design audit procedures that are appropriate in the circumstances, but not for the
purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit
also includes evaluating the appropriateness of accounting policies used and the reasonableness
of accounting estimates made by the Board of Directors, as well as evaluating the overall
presentation of the financial statements.

We believe that the audit evidence we have obtained is sufficient and appropriate to provide a
basis for our audit opinion.




                                                   4
Independent auditor's report (continued)

To the Members of Yesreb Holding Limited

Opinion

In our opinion, the financial statements give a true and fair view of the financial position of
Yesreb Holding Limited as at 31 December 2013, and of its financial performance and its cash
flows for the period from 21 Febrnary 2013 to 31 December 2013 in accordance with
International Financial Repo1ting Standards as adopted by the European Union and the
requirements of the Cyprns Companies Law, Cap. 113.

Emphasis of matter

We draw attention to note 2 to the financial statements which indicates that the Company
incurred a loss of €397.791 during the period from 21 February 2013 to 31 December 2013, and,
as at that date its current liabilities exceeded its current assets by €(14.310.780). These
conditions, along with other matters as set forth in note 2 indicate the existence of a material
uncertainty which may cast significant doubt about the Company's ability to continue as a going
concern. Our opinion is not qualified in respect of this matter.

Report on other legal requirements

Pursuant to the additional requirements of the Auditors and Statutory Audits of Annual and
Consolidated Accounts Laws of2009 and 2013, we report the following:
.,    We have obtained all the information and explanations we considered necessa1y for the
      purposes of our audit.
•     In our opinion, proper books of account have been kept by the Company, so far as
      appears from our examination of these books.
•     The Company's financial statements are in agreement with the books of account.
•     In our opinion and to the best of our information and according to the explanations given
      to us, the financial statements give the information required by the Cyprus Companies
      Law, Cap. 113, in the manner so required.
•     In our opinion, the information given in the report of the Board of Directors is consistent
      with the financial statements.

Other matter

This report, including the opinion, has been prepared for and only for the Company's members as
a body in accordance with Section 34 of the Auditors and Statuto1y Audits of Ammal and
Consolidated Accounts Laws of 2009 and 2013 and for no other purpose. We do not, in giving
this opinion, accept or assume responsibility for any other purpose or to any other person to
whose knowledge this repmt may come to.
Galatia Efstathiou
Chattered Certified Accountant and Registered Auditor
for and on behalf of
P.G. ECONOMIDES & CO LIMITED
Chartered Certified Accountants

Limassol, 25 November 2016
YESREB HOLDING LIMITED

STATEMENT OF PROFIT OR LOSS AND OTHER COMPREHENSIVE INCOME
Period from 21 Februaiy 2013 to 31 December 2013



                                                                                                             2013
                                                                                                Note             €


Administration expenses                                                                                    (5.924)
Other expenses                                                                                       4     (2.360)
Operating loss                                                                                       5     (8.284)

Finance income                                                                                       6      50.399
Finance costs                                                                                        6   (439.906)
Loss before tax                                                                                          (397.791)

Tax                                                                                                  7
Net loss for the period                                                                                  (397.791)

Other comprehensive income
Total comprehensive income for the period                                                                (397.791}




                  The notes on pages 10 to 19 form an integral part of these financial statements.

                                                         6
YESREB HOLDING LIMITED

STATEMENT OF FINANCIAL POSITION
31 December 2013

                                                                                                                 2013
                                                                                                  Note               €
ASSETS

Current assets
Inventories                                                                                            8    14.317.065
                                                                                                            14.317.065

Total assets                                                                                                14.317.065

EQUITY AND LIABILITIES

Equity
Share capital                                                                                          9         2.000
Accumulated losses                                                                                           (397.791}
Total equity                                                                                                 (395.791)

Non-current liabilities
Borrowings                                                                                             10   14.706.571
                                                                                                            14.706.571

Current liabilities
Creditors and accruals                                                                                 11       2.559
Shareholders' cmTent accounts - credit balances                                                        13       3.726
                                                                                                                 6.285
Total liabilities                                                                                           14.712.856

Total equity and liabilities                                                                                14,317.065


On 25 November 2016 the Board of Directors of Yesreb Holding Limited authorised these
financial statements for issue.




Totaltrust Management Limited
Director




                    The notes on pages IO to 19 form an integral part of these financial statements.
YESREB HOLDING LIMITED

STATEMENT OF CHANGES IN EQUITY
Period from 21 February 2013 to 31 December 2013



                                                                             Share Accumulated
                                                                            capital      losses                       Total
                                                             Note                 €           €                           €



Compl'ehensive income
Net loss for the period                                                                        {397. 791)         (397.791)

Transactions with ownel's
Issue of share capital                                         9    ___2_.~oo_o~---------2~·~00~0~
Balance at 31 Decembel' 2013                                        ==~2-~0,!!,i00!f,==""''3"""9,±,!7.~7""'91~}   (395.791)


Companies which do not distribute 70% of their profits after tax, as defined by the relevant tax
law, within two years after the end of the relevant tax year, will be deemed to have distributed as
dividends 70% of these profits. Special contribution for defence at 20% for the tax years 2012
and 2013 and 17% for 2014 and thereafter will be payable on such deemed dividends to the
extent that the shareholders (companies and individuals) are Cyprus tax residents. The amount of
deemed distribution is reduced by any actual dividends paid out of the profits of the relevant year
at any time. This special contribution for defence is payable by the Company for the account of
the shareholders.




                   The notes on pages 10 to 19 form an integral part of these financial statements.
YESREB HOLDING LIMITED

ST ATEMENT OF CASH FLOWS
Period from 21 February 2013 to 31 December 2013



                                                                                                                  2013
                                                                                                  Note               €
CASH FLOWS FROM OPERATING ACTIVITIES
Loss before tax                                                                                              (397.791)
Adjustments for:
Umealised exchange (profit)                                                                                    (50.399)
Interest expense                                                                                       6       437.969

Cash flows used in operations before worldng capital changes                                                   (10.221)
Increase in inventories                                                                                    (14.317.065)
Increase in shareholders' current accounts                                                                        3.726
Increase in creditors and accruals                                                                                2.559
Cash flows used in operations                                                                              (14.321.001}

CASH FLOWS FROM INVESTING ACTIVITIES

CASH FLOWS FROM FINANCING ACTIVITIES
Proceeds from issue of share capital                                                                             2.000
Proceeds from borrowings                                                                                    14.756.970
Interest paid                                                                                                (437.969)
Net cash flows from financing activities                                                                    14.321.001

Net increase in cash and cash equivalents
Cash and cash equivalents:
At beginning of the period
At end of the period




                  The notes on pages l O to l 9 form an integral part of these financial statements.

                                                          9
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL STATEMENTS
Period from 21 February 2013 to 31 December 2013

l. Incorporation and principal activities

Country of incorporation

The Company Yesreb Holding Limited (the "Company") was incorporated in Cypms on 21
February 2013 as a private limited liability company under the Cyprus Companies Law, Cap.
113. Its registered office is at Totalserve House, 17 Gr. Xenopoulou stree, 3106 Limassol,
Cyprus.

Principal activities

The principal activity of the Company is property development.

2. Accounting policies

The principal accounting policies adopted in the preparation of these financial statements are set
out below.

Going concern basis

The Company incuned a loss of €397.791 for the period from 21 February 2013 to 31 December
2013, and, as at that date its cunent liabilities exceeded its current assets by €( 14.310. 780).
These conditions, indicate the existence of a material uncertainty which may cast significant
doubt about the Company's ability to continue as a going concern.

Basis of preparation

The financial statements have been prepared in accordance with International Financial
Reporting Standards (IFRSs) as adopted by the European Union (EU) and the requirements of
the Cyprus Companies Law, Cap. I 13. The financial statements have been prepared under the
historical cost convention.

The preparation of financial statements in conformity with IFRSs requires the use of certain
critical accounting estimates and requires Management to exercise its judgment in the process of
applying the Company's accounting policies. It also requires the use of assumptions that affect
the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at
the date of the financial statements and the reported amounts of revenues and expenses during
the reporting period. Although these estimates are based on Management's best knowledge of
current events and actions, actual results may ultimately differ from those estimates.




                                                 10
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL STATEMENTS
Period from 21 February 2013 to 31 December 2013

2. Accounting policies (continued)

Adoption of new and revised lFRSs

During the current period the Company adopted all the new and revised International Financial
Reporting Standards (IFRS) that are relevant to its operations and are effective for accounting
periods beginning on 21 February 2013.

At the date of approval of these financial statements, standards and interpretations were issued
by the International Accounting Standards Board which were not yet effective. Some of them
were adopted by the European Union and others not yet. The Board of Directors expects that the
adoption of these accotmting standards in future periods will not have a material effect on the
financial statements of the Company.

Finance costs

Interest expense and other borrowing costs are charged to profit or loss as incurred.

Foreign currency translation

(1)      Functional and presentation currency
         Items included in the Company's financial statements are measured using the currency
         of the primary economic environment in which the entity operates ('the functional
         currency'). The financial statements are presented in Euro (€), which is the Company's
         functional and presentation currency.

(2)      Transactions and balances
         Foreign currency transactions are translated into the functional currency using the
         exchange rates prevailing at the dates of the transactions. Foreign exchange gains and
         losses resulting from the settlement of such transactions and from the translation at
         year-end exchange rates o:' monetary assets and liabilities denominated in foreign
         currencies are recognised in profit or loss.

Dividends

Dividend distribution to the Company's shareholders is recognised in the Company's financial
statements in the year in which they are approved by the Company's shareholders.

Financial instruments

Financial assets and financial liabilities are recognised in the Company's statement of financial
position when the Company becomes a party to the contractual provisions of the instrument.




                                                ll
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL STATEMENTS
Period from 21 February 2013 to 31 December 2013

2. Accounting policies (continued)

Financial instruments (continued)

Borrowings

Borrowings are recognised initially at fair value, net of transaction costs inclmed. Borrowings
are subsequently stated at amortised cost. Any difference between the proceeds (net of
transaction costs) and the redemption value is recognised in profit or loss over the period of the
borrowings, using the effective interest method, unless they are directly attributable to the
acquisition, construction or production of a qualifying asset, in which case they are capitalised as
part of the cost of that asset.

Fees paid on the establishment of loan facilities are recognised as transaction costs of the loan to
the extent that it is probable that some or all of the facility will be drawn down. In this case, the
fee is deferred until the draw-down occurs. To the extend there is no evidence that it is probable
that some or all of the facility will be drawn down, the fee is capitalised as a prepayment and
amortised over the period of the facility to which it relates.

Borrowing costs that are directly attributable to the acquisition, construction or production of a
qualifying asset, being an asset that necessarily takes a substantial period of time to get ready for
its intended use or sale, are capitalised as pati of the cost of that asset, when it is probable that
they will result in future economic benefits to the Company and the costs can be measured
reliably.

Borrowings are classified as current liabilities, unless the Company has an unconditional right to
defer settlement of the liability for at least twelve months after the reporting date.

Impairment of assets

Assets that have an indefinite useful life arc not subject to amortisation and are tested annually
for impairment. Assets that are subject to depreciation or amortisation are reviewed for
impairment whenever events or changes in circumstances indicate that the canying amount may
not be recoverable. An impairment loss is recognised for the amount by which the asset's
carrying amount exceeds its recoverable amount. The recoverable amount is the higher of an
asset's fair value less costs to sell and value in use. For the purposes of assessing impairment,
assets are grouped at the lowest levels for which there are separately identifiable cash flows
(cash-generating units).




                                                 12
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL STATEMENTS
Period from 21 F ebrua1y 2013 to 31 December 2013

2. Accounting policies (continued)

Land and buildings under development

The cost of land and buildings under development and completed buildings for sale comprise the
cost of acquiring the land and the development costs of the buildings. The development cost of
the buildings includes raw materials, direct labour cost, depreciation of plant and equipment and
other indirect costs of construction.

The land for development is carried at cost and included in land and buildings under
development at the reporting date.

Share capital

Ordinary shares are classified as equity.

Non-current liabilities

Non-current liabilities represent amounts that are due more than twelve months from the
reporting date.

3. Financial risk management

Financial risk factors
The Company is exposed to interest rate risk, liquidity risk, CU!Tency risk, capital risk
management and other risks arising from the financial instruments it holds. The risk management
policies employed by the Company to manage these risks are discussed below:

3.1 Interest rate risk
Interest rate risk is the risk that the value of financial instruments will fluctuate due to changes in
market interest rates. Borrowings issued at variable rates expose the Company to cash flow
interest rate risk. BotTOwings issued at fixed rates expose the Company to fair value interest rate
risk. The Company's management monitors the interest rate fluctuations on a continuous basis
and acts accordingly.

3.2 Liquidity risk
Liquidity risk is the risk that arises when the maturity of assets and liabilities does not match. An
unmatched position potentially enhances profitability, but can also increase the risk of losses.
The Company has procedures with the object of minimising such losses such as maintaining
sufficient cash and other highly liquid current assets and by having available an adequate amount
of committed credit facilities.




                                                  13
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL STATEMENTS
Period from 21 Februaiy 2013 to 31 December 2013

3. Financial risk management (continued)

3.3 Currency risk
Cun-ency risk is the risk that the value of financial instruments will fluctuate due to changes in
foreign exchange rates. Currency risk arises when future commercial transactions and recognised
assets and liabilities are denominated in a cunency that is not the Company's measurement
currency. The Company is exposed to foreign exchange risk arising from various currency
exposures primarily with respect to the US Dollar. The Company's management monitors the
exchange rate fluctuations on a continuous basis and acts accordingly.

3.4 Capital risk management
The Company manages its capital to ensure that it will be able to continue as a going concern
while maximising the return to shareholders through the optimisation of the debt and equity
balance.

3.5 Other risks
The general economic environment prevailing in Cyprns and internationally may affect the
Company's operations to a great extent. Economic conditions such as inflation, unemployment,
and development of the gross domestic product are directly linked to the economic course of
every countty and any variation in these and the economic environment in general may create
chain reactions in all areas hence affecting the Company.

4. Other expenses

                                                                                            2013
                                                                                               €

Incorporation expenses                                                                      2.360
                                                                                            2.360
5. Operating loss

                                                                                            2013
                                                                                               €
Operating loss is stated after charging the following items:
Auditors' remuneration                                                                     2.142
Incorporation expenses                                                                     2.360




                                                 14
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL STATEMENTS
Period from 21 Februaiy 2013 to 31 December 2013

6. Finance income

                                                                                           2013
                                                                                              €
Exchange profit                                                                         50.399
Finance income                                                                          50.399

Interest expense                                                                      (437.969)
Sundry finance expenses                                                                 (1.937)
Finance costs                                                                         (439.906)

Net finance costs                                                                     (389.507)

7. Tax

The tax on the Company's results before tax differs from the theoretical amount that would arise
using the applicable tax rates as follows:
                                                                                           2013
                                                                                              €
Loss before tax                                                                       (397.791)

Tax calculated at the applicable tax rates                                             (49,724)
Tax effect of expenses not deductible for tax purposes                                   55.085
Tax effect of allowances and income not subject to tax                                  (6.300)
Tax effect of tax loss for the period                                                       939
Tax charge

The corporation tax rate is 12,5% (2012:10%).

Due to tax losses sustained in the period, no tax liability arises on the Company. Under current
legislation, tax losses may be carried forward and be set off against taxable income of the five
succeeding years




                                                15
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL STATEMENTS
Period from 21 February 2013 to 31 December 2013

8. Inventories

                                                                                              2013
                                                                                                 €
Property under development                                                              14.317.065
                                                                                        14.317.065

Development site at Watford, 24 Shrewsbu1y Road, Dublin

It is a residential house with a large back garden. It has an initial building pennit to constmct an
additional 3 houses in the garden and extend the main house. The building permit is under
appeal.

Inventories are stated at cost.

9. Share capital

                                                                             2013             2013
                                                                        Number of
                                                                           shares                 €
Authorised
Ordinary shares of€1 each                                                     2.000          2.000

Issued and fully paid
Issue of shares                                                               2.000          2.000
Balance at 31 December                                                        2.000          2.000

Authorised capital
Under its Memorandum the Company fixed its share capital at 2.000 ordinary shares of nominal
value of€! each.

Issued capital
Upon incorporation on 21 February 2013 the Company issued to the subscribers of its
Memorandum of Association 2.000 ordina1y shares of €1 each at par.




                                                 16
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL ST A TEMENTS
Period from 21 Februmy 2013 to 31 December 2013

10. Borrowings

                                                                                            2013
                                                                                               €

Non current borrowings
Other loans                                                                           4.411.065
Loans from related companies (Note 13)                                               10.295.506
                                                                                     14.706.571


Maturity of non-current borrowings:
                                                                                            2013
                                                                                               €
Between two and five years                                                           14.706.571

Other payable loan with principal amount of€4.288.197 and interest balance of€122.868 bears
interest of 1.25% per annum and is repayable on 2018.


11. Creditors and accruals

                                                                                            2013
                                                                                               €
Accrnals                                                                                   2.142
Other creditors                                                                              417
                                                                                           2.559

The fair values of trade and other payables due within one year approximate to their canying
amounts as presented above.

12. General events

The negotiations of the Cypms Government with the European Commission, the European
Central Bank and the International Monetaiy Fund (the "Troika"), in order to obtain financial
support, resulted in an agreement and decision of the Eurogroup on 25 March 2013 on the key
elements necessa1y for a future macroeconomic adjustment programme which includes the
provision of financial assistance to the Republic of Cyprns of up to € 10 billion. The programme
aims to address the exceptional economic challenges that Cyprus is facing, and to restore the
viability of the financial sector, with a view to restoring sustainable economic growth and sound
public finances in the coming years.




                                                17
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL STATEMENTS
Period from 21 Februa1y 2013 to 31 December 2013

12. General events (continued)

The Eurogroup decision on Cyprus includes plans for the restructuring of the financial sector
and safeguards deposits below €100.000 in accordance with European Union legislation. In
addition, the Cypriot authorities have reaffirmed their commitment to step up efforts in the areas
of fiscal consolidation, structural reforms and privatizations.

On 12 April 2013 the Eurogroup welcomed the agreement that was reached between Cypms and
the Troika institutions regarding the macroeconomic adjustment programme for Cypms.
Subsequently all the necessa1y procedures for the formal approval of the Board of Directors of
the European Stability Mechanism were completed, as well as the ratification by Eurozone
member states. Following the completion of the above procedures, the first tranche of the
financing of the Republic of Cyprns was released in line with the provisions of the
Memorandum.

On 22 March 2013 legislation was enacted by the House of Representatives concerning
restrictive measures in respect of transactions executed through the banking institutions
operating in Cyprus. The extent and duration of the restrictive measures are decided by the
Minister of Finance and the Governor of the Central Bank of Cyprns and were enforced on 28
March 2013. The temporary restrictive measures, with respect to banking and cash transactions
include restrictions on cash withdrawals, the cashing of cheques and transfers of funds to other
credit institutions in Cyprus and abroad. They also provide for the compuls01y partial renewal of
certain maturing deposits.

On 29 March 2013 the Central Bank of Cyprns issued decrees relating to Laiki Bank and Bank
of Cyprus, implementing measures for these two banks under the Resolution of Credit and Other
Institutions Law of 2013.

On the basis of the relevant decrees, Laiki Bank was placed into resolution. What remained in
Laiki Bank were mainly the uninsured deposits and assets outside Cyprus. The assets of Laiki
Bank in Cyprns, the insured deposits and the Eurosystem financing have been transferred to
Bank of Cyprns, with compensation for the value of the net assets transferred, the issue of shares
by Bank of Cyprus to Laiki Bank.

The recapitalization process for the Bank of Cyprus was completed in accordance with the
relevant decrees of the Resolution Authority through "bail-in", that is through the partial
conversion of uninsured deposits into shares. In addition, the holders of shares and debt
instrnments in Bank of Cyprus on 29 March 2013 have contributed to the recapitalization of
Bank of Cyprus through the absorption of losses.

Following the positive outcome of the first and second quarterly reviews of Cyprus's economic
programme by the European Commission, the European Central Bank and the International
Monetary Fund during 2013, the Eurogroup endorsed the disbursement of the scheduled
tranches of financial assistance to Cyprns.




                                                18
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL STATEMENTS
Period from 21 February 2013 to 31 December 2013

13. Related party transactions

The following transactions were ca1Tied out with related pa1ties:

13.1 Loans from related undertakings (Note 10)
                                                                                              2013
                                                                                                  €
Bloem (PTC) Ltd                                                                       10.295.506
                                                                                      10.295.506

Loan payable to Bloem (PTC) Ltd bears interest of 17% and is repayable by 5 September 2018

13.2 Shareholders' current accounts - credit balances
                                                                                              2013
                                                                                                  €
Shareholder's current account                                                                 3.726
                                                                                              3.726
The shareholders' current accounts are interest free, and have no specified repayment date.

14. Contingent liabilities

The Company had no contingent liabilities as at 31 December 2013.

15. Commitments

The Company had no capital or other commitments as at 31 December 2013.

16. Events after the reporting period

There were no material events after the reporting period, which have a bearing on the
understanding of the financial statements.




Independent auditor's report on pages 4 and 5




                                                19
YESREB HOLDING LIMITED

DETAILED INCOME STATEMENT
Period from 21 February 2013 to 31 December 2013



                                                              2013
                                                   Page          €

Operating expenses
Administration expenses                            21       (5.924}
                                                            (5.924)
Other operating expenses
Inco1poration expenses                                      (2.360}
Operating loss                                              (8.284)
Finance income                                     22        50.399
Finance costs                                      22     (439.906)
Net loss for the period before tax                        (397.791)




                                           20
YESREB HOLDING LIMITED

OPERA TING EXPENSES
Period from 21 February 2013 to 31 December 2013



                                                   2013
                                                       €

Administration expenses
Annual levy                                          350
Auditors' remuneration                             2.142
Other professional fees                            1.844
Management fees                                      165
Representation fees                                1.423
                                                   5.924




                                           21
YESREB HOLDING LIMITED

FINANCE INCOME/COST
Period from 21 Febrnary 2013 to 31 December 2013



                                                      2013
                                                         €

Finance income
Umealised exchange profit                           50.399
                                                    50.399




Finance costs

Interest expense
Loan interest                                      437.969

Sundry finance expenses
Bank charges                                         1.937
                                                   439.906




                                           22
YESREB HOLDING LIMITED

REPORT AND FINANCIAL STATEMENTS
31 December 2014




P.G. ECONOMIDES & CO LIMITED
Chartered Certified Accountants
YESREB HOLDING LIMITED

REPORT AND FINANCIAL STATEMENTS
31 December 2014




CONTENTS                                                                                   PAGE

Board of Directors and other officers

Report of the Board of Directors                                                             2-3

Independent auditor's report                                                                 4-5

Statement of profit or loss and other comprehensive income                                      6

Statement of financial position                                                                 7

Statement of changes in equity                                                                  8

Cash flow statement                                                                             9

Notes to the financial statements                                                          10 - 17

Additional info1mation to the statement of profit or loss and other comprehensive income   18 - 20
YESREB HOLDING LIMITED

BOARD OF DIRECTORS AND OTHER OFFICERS




Board of Directors:         Totaltrnst Management Limited


Company Secretary:          Totalserve Management Limited


Independent Auditors:       P.O. Economides & Co Limited
                            Chartered Certified Accountants


Registered office:          Totalserve House
                            17 Gr. Xenopoulou stree
                            3106 Limassol
                            Cyprus


Banker:                    Hellenic Bank Public Company Ltd
YESREB HOLDING LIMITED

REPORT OF THE BOARD OF DIRECTORS

The Board of Directors presents its report and audited financial statements of the Company for
the year ended 31 December 2014.

Principal activities
The principal activities of the Company, which are unchanged from last year, 1s property
development.

Review of current position, future developments and significant risks
The Company's development to date, financial results and position as presented in the financial
statements are not considered satisfactmy and the Board of Directors is making an effort to
reduce the Company's losses.

The main risks and uncertainties faced by the Company and :the steps taken to manage these
risks, are described in note 3 of the financial statements.

Results
The Company's results for the year are set out on page 6.

Dividends
The Company did not have any distributable profits as at 31 December 2014, thus the Board of
Directors cannot recommend the payment'of a dividend.

Share capital
There were no changes in the share capital of the Company during the year under review.

Board of Directors
The sole member ofthe Company's Board of Directors as at 31 December 2014 and at the date
of this rep01t is presented on page l. The sole Director was a member of the Board of Directors
throughout the year ended 31 December 2014.

In accordance with the Company's Alticles of Association the sole Director presently member of
the Board continues in office.

There were no significant changes in the remuneration of the Board of Directors.

Events after the reporting period
There were no material events after the reporting period, which have a bearing on the
understanding of the financial statements.




                                                2
YESREB HOLDING LIMITED

REPORT OF THE BOARD OF DIRECTORS

Independent Auditors
The Independent Auditors, P.O. Economides & Co Limited, have expressed their willingness to
continue in office and a resolution giving authority to the Board of Directors to fix their
remuneration will be proposed at the Annual General Meeting.


By order of the Board of Directors,




Totaltrust Management Limited
Director

Limassol, 29 November 2016




                                            3
Independent auditor's report

To the Members of Yesreb Holding Limited

Report on the financial statements

We have audited the financial statements of Yesreb Holding Limited (the "Company") on pages
6 to 17 which comprise the statement of financial position as at 31 December 2014, and the
statements of profit or loss and other comprehensive income, changes in equity and cash flows
for the year then ended, and a summary of significant accounting policies and other explanatory
info1mation.

Board of Directors' responsibility for the financial statements

The Board of Directors is responsible for the preparation of financial statements that give a true
and fair view in accordance with International Financial Reporting Standards as adopted by the
European Union and the requirements of the Cyprus Companies Law, Cap. 113, and for such
internal control as the Board of Directors determines is necessa1y to enable the preparation of
financial statements that are free from material misstatement, whether due to fraud or error.

Auditor's responsibility

Our responsibility is to express an opinion on these financial statements based on our audit. We
conducted our audi.t in accordance with International Standards on Auditing. Those Standards
require that we comply with ethical requirements and plan and perform the audit to obtain
reasonable assurance about whether the financial statements are free from material misstatement.

An audit involves performing procedures to obtain audit evidence about the amounts and
disclosures in the financial statements. The procedures selected depend on the auditor's
judgment, including the assessment of the risks of material misstatement of the financial
statements, whether due to fraud or error. In making those risk assessments, the auditor considers
internal control relevant to the entity's preparation of financial statements that give a true and fair
view in order to design audit procedures that are appropriate in the circumstances, but not for the
purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit
also includes evaluating the appropriateness of accounting policies used and the reasonableness
of accounting estimates made by the Board of Directors, as well as evaluating the overall
presentation of the financial statements.

We believe that the audit evidence we have obtained is sufficient and appropriate to provide a
basis for our audit opinion.




                                                   4
Independent auditor's report (continued)

To the Members of Y esreb Holding Limited

Opinion

In our opinion, the financial statements give a true and fair view of the financial position of
Yesreb Holding Limited as at 31 December 2014, and of its financial perfotmance and its cash
flows for the year then ended in accordance with International Financial Reporting Standards as
adopted by the European Union and the requirements of the Cyprus Companies Law, Cap. 113.

Emphasis of matter

We draw attention to note 2 to the financial statements which indicates that the Company
incurred a loss of €4.003. 708 during the year ended 31 December 2014, and, as at that date its
liabilities exceeded its assets by €4.399.499. These conditions, along with other matters as set
forth in note 2 indicate the existence of a material uncertainty which may cast significant doubt
about the Company's ability to continue as a going concern. Our opinion is not qualified in
respect of this matter.

Report on other legal requirements

Pursuant to the additional requirements of the Auditors and Statutory Audits of Annual and
Consolidated Accounts Laws of2009 and 2013, we report the following:
•     We have obtained all the information and explanations we considered necessary for the
      purposes of our audit.
•     In our opinion, proper books of account have been kept by the Company, so far as
      appears from our examination of these books.
•     The Company's :financial statements are in agreement with the books of account.
•     In our opinion and to the bes.t of our information and according to the explanations given
      to us, the financial statements. give the information required by the Cyprus Companies
      Law, Cap. 113, in the manner so required.
•     In our opinion, the information given in the report of the Board of Directors is consistent
      with the financial statements.

Other matter

This report, including the opinion, has been prepared for and only for the Company's members as
a body in accordance with Section 34 of the Auditors and Statutory Audits of Annual and
Consolidated Accounts Laws of 2009 and 2013 and for no other purpose. We do not, in giving
this opinion, accept or assume responsibility for any other purpose or to any other person to
whose knowledge this report may come to.

Galatia Efstathiou
Certified Public Accountant and Registered Auditor
for and on behalf of
P.G. ECONOMIDES & CO LIMITED
Chartered Certified Accountants

Limassol, 29 November 2016
                                                5
YESREB HOLDING LIMITED

STATEMENT OF PROFIT OR LOSS AND OTHER COMPREHENSIVE INCOME
31 December 2014



                                                                                                        2014        2013
                                                                                 Note                      €            €


Other operating income                                                              5                             50.399
Administration expenses                                                                           (2.492)        (5.924)
Other expenses                                                                     6                             (2.360}
Operating (loss)/profit                                                                           (2,492)         42.115

Finance costs                                                                      7         {4,001.216}       (439.906}
(Loss) before tax                                                                            (4.003. 708)      (397.791)

Net loss for the year/period                                                                 (4,003.708)       (397. 791)

Other comprehensive income
Total comprehensive income for the year/period                                               ~.003,108) . (327.791)




                    The notes on pages l O to 17 form an integral part of these financial statements.

                                                           6
YESREB HOLDING LIMITED

STATEMENT OF FINANCIAL POSITION
31 December 2014



                                                                                                       2014        2013
                                                                                Note                      €            €
ASSETS


Current assets
Inventories                                                                       9         14.379.249        14.317.065
                                                                                            14.379.249 14.317.065

Total assets                                                                                14.379,249 14.317.065

EQUITY AND LIABILITIES

Equity
Share capital                                                                    10              2.000             2.000
Accumulated losses                                                                         (4.401.499)         (397.791}
Total equity                                                                               (4,399.499)         (395,791}

Non-current liabilities
Borrowings                                                                       11         18.769.972 14.706.571
                                                                                            18.769.972        14.706.571

Current liabilities
Trade and other payables                                                         12                8.776          6.285
                                                                                                   8.776          6.285

Total liabilities                                                                           18.778.748 14.712.856

Total equity and liabilities                                                                14,379,249        14.317.065


On 29 November 2016 the Board of Directors of Yesreb Holding Limited authorised these
financial statements for issue.




Totaltrust Management Limited
Director



                    The notes on pages 10 to 17 form an integral part of these financial statements.

                                                           7
YESREB HOLDING LIMITED

STATEMENT OF CHANGES lN EQUlTY
31 December 2014



                                                                                Share Accumula-t
                                                                               capital  ed losses            Total
                                                                Note                 €          €                €


Comprehensive income
Net loss for the period                                                                      (397,791)   (397.791)

Transactions with owners
Issue of share capital                                            10 ---=2-'-'.0C-"O~O -----,-----=2~.0~0-'--0


Balance at 31 December 2013/ 1 January 2014                                      2.000       (397,791)   (395.791)

Comprehensive income
Net loss for the year                                                                 -   (4,003.708) (4,003.708)
Balance at 31 December 2014                                                      2.000 (4.401.499) <4.399.499)

Companies which do not distribute 70% of their profits after tax, as defined by the relevant tax
law, within two years after the end.of the relevant tax year, will be deemed to have distributed as
dividends 70% of these profits. Special contribution for defence at 20% for the tax years 2012
and 2013 and 17% for 2014 and thereafter will be payable on such deemed dividends to the
extent that the shareholders (companies and individuals) are Cyprus tax residents. The amount of
deemed distribution is reduced by any actual dividends paid out of the profits of the relevant year
at any time. This special contribution for defence is payable by the Company for the account of
the shareholders.




                   The notes on pages IO to 17 form an integral part of these financial statements.

                                                          8
YESREB HOLDING LIMITED


CASH FLOW STATEMENT
31 December 2014




                                                                                                      2014          2013
                                                                               Note                      €             €
CASH FLOWS FROM OPERATING ACTIVITIES
(Loss) before tax                                                                         (4.003.708)         (397,791)
Adjustments for:
Unrealised exchange loss/(profit)                                                           1.687.556          (50.399)
Interest expense                                                                  7         2.312.716          437.969
                                                                                                (3.436)        (10.221)
Changes in working capital:
Increase in inventories                                                                       (62,185) (14.317.065)
Increase in shareholders' current accounts                                                                    3.726
Increase in trade and other payables                                                             2.492       2.559
Cash used in operations                                                                       (63,129} (14.321.001}

CASH FLOWS FROM INVESTING ACTIVITIES

CASH FLOWS FROM FINANCING ACTIVITIES
Proceeds from issue of share capital                                                                              2.000
Proceeds from botTowings                                                                    4.063.401        14.706.571
Unrealised exchange (loss)                                                                (l.687.556)            50.399
Interest paid                                                                             (2.312.716}         (437.969)
Net cash generated from financing activities                                           ==='6~3a!a,!.lo,!!2'""9 14.321.00 l




                   The notes on pages 10 lo 17 form an integral part of these financial statements.

                                                          9
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL STATEMENTS
31 December 2014

1. Incorporation and principal activities

Country of incorporation

The Company Yesreb Holding Limited (the "Company") was incorporated in Cyprus on 21
February 2013 as a private limited liability company under the provisions of the Cyprns
Companies Law, Cap. 113. Its registered office is at Totalserve House, 17 Gr. Xenopoulou
stree, 3106 Limassol, Cyprus.

Principal activities

The principal activities of the Company, which are unchanged from last year, 1s property
development.

2. Significant accounting policies

The principal accounting policies adopted in the preparation of these financial statements are set
out below. These policies have been consistently applied to all years presented in these financial
statements unless othe1wise stated.

Basis of preparation

The financial statements have been prepared in accordance with International Financial
Reporting Standards (IFRSs) as adopted by the European Union (EU) and the requirements of
the Cyprus Companies Law, Cap.113. The financial statements have been prepared under the
historical cost convention as modified by the revaluation of and investment property.


Adoption of new and revised IFRSs

During the cun-ent year the Company adopted all the new and revised International Financial
Reporting Standards (IFRS) that are relevant to its operations and are effective for accounting
periods beginning on 1 Janua1y 2014. This adoption did not have a material effect on the
accounting policies of the Company.

At the date of approval of these financial statements, standards and interpretations were issued
by the International Accounting Standards Board which were not yet effective. Some of them
were adopted by the European Union and others not yet. The Board of Directors expects that the
adoption of these accounting standards in future periods will not have a material effect on the
financial statements of the Company.

Finance costs

Interest expense and other borrowing costs are charged to profit or loss as incurred.




                                                10
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL ST ATEMENTS
31 December 2014

2. Significant accounting policies (continued)

Foreign currency translation

(1)      Functional and presentation currency
         Items included in the Company's financial statements are measured using the currency
         of the primary economic environment in which the entity operates ('the functional
         currency'). The financial statements are presented in Euro (€), which is the Company's
         functional and presentation currency.

(2)      Transactions and balances
         Foreign cmTency transactions are translated into the functional currency using the
         exchange rates prevailing at the dates of the transactions. Foreign exchange gains and
         losses resulting from the settlement of such transactions and from the translation at
         year-end exchange rates of monetary assets and liabilities denominated in foreign
         cmTencies are recognised in profit or loss.

Borrowings

BotTOwings are recorded initially at the proceeds received, net of transaction costs incurred.
Borrowings are subsequently stated at amoitised cost. Any difference between the proceeds (net
of h·ansaction costs) and the redemption va:lue is recognised in profit or loss over the period of
the borrowings using the effective interest method.

Land and buildings under development

The cost of land and buildings under development and completed buildings for sale comprise the
cost of acquiring the land and the development costs of the buildings. The development cost of
the buildings includes raw materials, direct labour cost, depreciation of plant and equipment and
other indirect costs of constmction.

The land for development is carried at cost and included in land and buildings under
development at the reporting date.

Share capital

Ordinary shares are classified as equity.

Provisions

Provisions are recognised when the Company has a present legal or constrnctive obligation as a
result of past events, it is probable that an outflow of resources will be required to settle the
obligation, and a reliable estimate of the amount can be made. Where the Company expects a
provision to be reimbursed, for example under an insurance contract, the reimbursement is
recognised as a separate asset but only when the reimbursement is vi1tually ce1tain.



                                                 ll
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL ST ATEMENTS
31 December 2014

2. Significant accounting policies (continued)

Non-current liabilities

Non-current liabilities represent amounts that are due more than twelve months from the
repmiing date.

Comparatives

Where necessary, comparative figures have been adjusted to conform to changes in presentation
in the current year.

3. Financial risk management

Financial risk factors
The Company is exposed to interest rate risk, Hquidity risk, currency risk and capital risk
management arising from the financial instruments it holds. The risk management policies
employed by the Company to manage these risks are discussed below:

3.1 Interest rate risk
Interest rate risk is the risk that the value of financial instruments will fluctuate due to changes in
market interest rates. The Company's iriGome and operating cash flows are substantially
independent of changes in market interest rates as the Company has no significant
interest-bearing assets. The Company is exposed to interest rate risk in relation to its non-current
bmwwings. Borrowings issue<l'at.variable rates expose the Company to cash flow interest rate
risk. Borrowings issued at fixed rates expose the Company to fair value interest rate risk. The
Company's management· monitors the interest rate fluctuations on a continuous basis and acts
accordingly.                                                ·

3.2 Liquidity risk
Liquidity risk is the risk that arises when the maturity of assets and liabilities does not match. An
unmatched position potentially enhances profitability, but can also increase the risk of losses.
The Company has procedures with the object of minimising such losses such as maintaining
sufficient cash and other highly liquid current assets and by having available an adequate amount
of committed credit facilities.

3.3 Currency risk
Currency risk is the risk that the value of financial instruments will fluctuate due to changes in
foreign exchange rates. Currency risk arises when future commercial transactions and recognised
assets and liabilities are denominated in a currency that is not the Company's measurement
currency. The Company is exposed to foreign exchange risk arising from various cmTency
exposures primarily with respect to the US Dollar and the Euro. The Company's management
monitors the exchange rate fluctuations on a continuous basis and acts accordingly.




                                                  12
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL ST ATEMENTS
31 December 2014

3. Financial risk management (continued)

3.4 Capital risk management
Capital includes equity shares and share premium, convertible preference shares and loan from
parent company

The Company manages its capital to ensure that it will be able to continue as a going concern
while maximising the return to shareholders through the optimisation of the debt and equity
balance. The Company's overall strategy remains unchanged from last year.

4. Critical accounting estimates and judgements

The preparation of financial statements in conformity with IFRSs requires the use of certain
critical accounting estimates and requires Management to exercise its judgment in the process of
applying the Company's accounting policies. It also requires the use of assumptions that affect
the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at
the date of the financial statements and the reported amounts of revenues and expenses during
the reporting period. Although these estimates are based on Management's best knowledge of
current events and actions, actual results may ultimately differ from those estimates.

Estimates and judgements are continually evaluated and are based on historical experience and
other factors, including expectations of future events that are believed to be reasonable under the
circumstances.

The estimates and assumptions that have a significant risk of causing a material adjustment to
the canying amounts of assets and liabilities within the next financial year are discussed below:

•      Work in progress

       Work in progress is stated at cost plus any attributable profit less any foreseeable losses
       and less amounts received or receivable as progress payments. The cost of work in
       progress includes materials, labour and direct expenses plus attributable overheads based
       on a normal level of activity. The Company uses its judgment to select a variety of
       methods and make assumptions that are mainly based on market conditions existing at
       each reporting date.

5. Other operating income

                                                                                 2014          2013
                                                                                     €            €
Exchange profit                                                                              50.399
                                                                                             50.399




                                                 13
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL STATEMENTS
31 December 2014

6. Other expenses

                                                                               2014            2013
                                                                                  €                €

Incorporation expenses                                                                        2.360
                                                                                              2 360

7. Finance costs

                                                                               2014            2013
                                                                                   €              €

Net foreign exchange transaction losses                                1.687.556
Interest expense                                                       2.312.716   437.969
Sundry finance expenses                                             ----9_4___ 4 _ __.e,1=..9=3_,___7
                                                                       4.001.216   439.906

8. Tax

The tax on the Company's results before tax differs from the theoretical amount that would arise
using the applicable tax rates as follows:  ·

                                                                              2014             2013
                                                                                 €                 €
(Loss) before tax                                                      (4.003.708)       (397.791)

Tax calculated at the applicable tax rates                               (500.464)        (49.724)
Tax effect ofexpenses not deductible for tax purposes                      210.989
Tax effect of allowances and incomenot subject to tax                                       49.724
Tax effect of tax loss for the year/period                                 289.475
Tax charge

The corporation tax rate is 12,5%.

Under certain conditions, interest income may be subject to defence contribution at the rate of
30% (15% to 29 April 2013). In such cases, this interest will be exempt from corporation tax.

Due to tax losses sustained in the year, no tax liability arises on the Company. Under current
legislation, tax losses may be carried forward and be set off against taxable income of the five
succeeding years.




                                               14
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL STATEMENTS
31 December 2014

9. Inventories

                                                                                  2014          2013
                                                                                      €            €
Property under development                                                   14.379.249   14.317.065
                                                                             14.379.249 14,31.LM5_

Development site at Watford, 24 Shrewsbury Road, Dublin

It is a residential house with a large back garden. It has an initial building permit to construct an
additional 3 houses in the garden and extend the main house. The building pc1mit is under
appeal.

Inventories are stated at cost.

10. Share capital

                                                  2014              2014         2013            2013
                                             Number of                       Number of
                                                shares                 €        shares               €
Authorised
Ordinary shares of€ 1 each                            2.000        2.000 _       2.000          2.000

Issued and fully paid
Balance at 1 January                                  2.000        2.000
Issue of shares                                                                  2.000          2.000
Balance at 31 December                                2.000        2.000         2.000          2.000

11. Borrowings

                                                                                  2014           2013
                                                                                      €             €

Non-current borrowings
Other loans                                                                   2.316.149     4.4 I 1.065
Loans from related companies (Note 13.1)                                     16.453.823   I 0.295.506
                                                                             18.769.972 14.7QQ,51l




                                                 15
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL STATEMENTS
31 December 2014

11. Borrowings (continued)

Maturity of non-cun-ent b01rowings:

                                                                                    2014             2013
                                                                                          €             €
Between two and five years                                                18.769.972           14.706.571

Other payable loan with principal amount of €4.288.197 and interest balance of €122.868
bears interest of 1.25% per annum and is repayable on 2018.

12. Trade and other payables

                                                                                    2014    2013
                                                                                          €       €
Shareholders' current accounts - credit balances (Note 13.2)               3;726           3.726
Accruals                                                                   4.633           2.142
Other creditors                                                       _ _ __.4""-1.._7 _ _ _4'"""1~7
                                                                      ====s=m=====6=.2=8=5

The fair values of trade and other payables due within one year approximate to their carrying
amounts as presented above.

13. Related party transactions

The following transactions were cal1'ied out with related parties:

13.1 Loans from related undertakings (Note 11)
                                                                                2014       2013
                                                                                   €          €
Bloem (PTC) Ltd                                                           16.453.823 10.295.506
                                                                          16,453.823 10.295 506
Loan payable to Bloem (PTC) Ltd bears interest of 17% and is repayable by 5 September 2018.

13.2 Shareholders' current accounts - credit balances (Note 12)
                                                                                    2014          2013
                                                                                         €                  €
Shareholder's cun-ent account                                         ----"'3~.7__2.;;:.6 --~3_,___,.7--=2.oc..6
                                                                      ===="'3='.7=2=6 ====3"='.7="'2='=6
The shareholders' current accounts are interest free, and have no specified repayment date.




                                                 16
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL STATEMENTS
31 December 2014

14. Contingent liabilities

The Company had no contingent liabilities as at 31 December 2014.

15. Commitments

The Company had no capital or other commitments as at 31 December 2014.

16. Events after the reporting period

There were no material events after the reporting period, which have a bearing on the
understanding of the financial statements.




Independent auditor's report on pages 4 and 5




                                             17
YESREB HOLDING LIMITED

DETAILED INCOME STATEMENT
31 December 2014



                                                            2014        2013
                                               Page            €            €

Revenue
Unrealised foreign exchange profit                                    50.399
                                                                      50.399
Operating expenses
Administration expenses                         19        (2.492}     (5,924)
                                                          (2.492)     44.475
Other operating expenses
Incorporation expenses                                                (2,360)
Operating (loss)/profit                                   (2,492)      42.115
Finance costs                                  20     (4.001.216}   (439.906)
Net loss for the year/period before tax               £4,003,708)   (397.791)




                                          18
YESREB HOLDING LIMITED

SELLING AND DISTRIBUTION EXPENSES
31 December 2014



                                         2014    2013
                                            €         €

Administration expenses
Annual levy                                350     350
Auditors' remuneration                   2.142   2.142
Other professional fees                          1.844
Management fees                                    165
Representation fees                              1.423
                                         2.422   5,2_21




                                    19
YESREB HOLDING LIMITED

FINANCE COSTS
31 December 2014



                                                   2014        2013
                                                      €            €

Finance costs

Interest expense
Loan interest                                  2.312.716    437.969

Sundry finance expenses
Bank charges                                        944        1.937

Net foreign exchange transaction losses
Unrealised foreign exchange loss               1.687.556
                                               4.001.216 _ . 439,2Q6




                                          20
YESREB HOLDING LIMITED

REPORT AND FINANCIAL STATEMENTS
31 December 2015




P.G ..ECONOMIDES & CO LIMITED
Chartered Certified Accountants
YESREB HOLDING LIMITED

REPORT AND FINANCIAL STATEMENTS
3 1 December 2015




CONTENTS                                                                                   PAGE

Board of Directors and other officers

Report of the Board of Directors                                                             2-3

Independent auditor's repm1                                                                  4-5

Statement of profit or loss and other comprehensive income                                      6

Statement of financial position                                                                 7

Statement of changes in equity                                                                  8

Cash flow statement                                                                             9

Notes to the financial statements                                                          10 - 17

Additional information to the statement of profit or loss and other comprehensive income   18 - 20
YESREB HOLDING LIMITED

BOARD OF DIRECTORS AND OTHER OFFICERS




Board of Directors:         Totaltrust Management Limited


Company Secretary:          Totalserve Management Limited


Independent Auditors:       P.G. Economides & Co Limited
                            Chartered Ce1iified Accountants


Registered office:          Totalserve House
                            17 Gr. Xenopoulou Street
                            3106 Limassol        '
                            Cyprus


Banker:                     Hellenic Bank Public Company Ltd
YESREB HOLDING LIMITED

REPORT OF THE BOARD OF DIRECTORS

The Board of Directors presents its report and audited financial statements of the Company for
the year ended 31 December 2015.

Principal activities
The principal activities of the Company, which are unchanged from last year, is property
development.

Review of current position, future developments and significant risks
The Company's development to date, financial results and position as presented in the financial
statements are not considered satisfactory and the Board of Directors is making an effort to
reduce the Company's losses.

The main risks and uncertainties faced by the Company and the steps taken to manage these
risks, are described in note 3 of the financial statements.

Results
The Company's results for the year are set out on page 6.

Dividends
The Company did not have any distributable profits as at 31 December 2015, thus the Board of
Directors cannot recommend the payment of a dividend.

Share capital
There were no changes in the share capital of the Company during the year under review.

Board of Directors                                 .
The sole member of the Company's Board of Directors as at 3 I December 20 I 5 and at the date
of this report is presented on page 1. The sole Director was a member of the Board of Directors
throughout the year ended 31 December 2015.

In accordance with the Company's Articles of Association the sole Director presently member of
the Board continues in office.

There were no significant changes in the remuneration of the Board of Directors.

Events after the reporting period
There were no material events after the reporting period, which have a bearing on the
understanding of the financial statements.




                                                2
YESREB HOLDING LIMITED

REPORT OF THE BOARD OF DIRECTORS

Independent Auditors
The Independent Auditors, P.G. Economides & Co Limited, have expressed their willingness to
continue in office and a resolution giving authority to the Board of Directors to fix their
remuneration will be proposed at the Annual General Meeting.


By order of the Board of Directors,




Totaltrust Management Limited
Director

Limassol, 29 November 2016
Independent auditor's report

To the Members ofYesreb Holding Limited

Report on the financial statements

We have audited the financial statements of Yesreb Holding Limited (the "Company") on pages
6 to 17 which comprise the statement of financial position as at 31 December 2015, and the
statements of profit or loss and other comprehensive income, changes in equity and cash flows
for the year then ended, and a summaiy of significant accounting policies and other explanatoty
information.

Board of Directors' responsibility for the financial statements

The Board of Directors is responsible for the preparation of financial statements that give a true
and fair view in accordance with International Financial Reporting Standards as adopted by the
European Union and the requirements of the Cyprus Companies Law, Cap. 113, and for such
internal control as the Board of Directors determines is necessary to enable the preparation of
financial statements that are free from material misstatement, whether due to fraud or etTOr.

Auditor's responsibility

Our responsibility is to express an opinion on these financial statements based on our audit. We
conducted our audit .in accordance with International Standards on Auditing. Those Standards
require that· we comply with ethical requirements and plan and perfotm the audit to obtain
reasonable assurance about whether the financial statements are free from matel'ial misstatement.

An audit involves pe1fonning procedures to obtain audit evidence about the amounts and
disclosures in the financial statements. The procedures selected depend on the auditor's
judgment, including the assessment of the risks of material misstatement of the financial
statements, whether due to fraud or error. In making those risk assessments, the auditor considers
internal control relevant to the entity's preparation of financial statements that give a true and fair
view in order to design audit procedures that are appropriate in the circumstances, but not for the
purpose of expressing an opinion on the effectiveness of the entity's intemal control. An audit
also includes evaluating the appropriateness of accounting policies used and the reasonableness
of accounting estimates made by the Board of Directors, as well as evaluating the overall
presentation of the financial statements.

We believe that the audit evidence we have obtained is sufficient and appropriate to provide a
basis for our audit opinion.




                                                   4
Independent auditor's report (continued)

To the Members ofYesreb Holding Limited

Opinion

In our opinion, the financial statements give a true and fair view of the financial position of
Yesreb Holding Limited as at 31 December 2015, and of its financial performance and its cash
flows for the year then ended in accordance with International Financial Reporting Standards as
adopted by the European Union and the requirements of the Cyprus Companies Law, Cap. 113.

Emphasis of matter

We draw attention to note 2 to the financial statements which indicates that the Company
incuned a loss of€3.956.060 during the year ended 31 December 2015, and, as at that date its
liabilities exceeded its assets by €8.355.559. These conditions, along with other matters as set
forth in note 2 indicate the existence of a material uncertainty which may cast significant doubt
about the Company's ability to continue as a going concern. Our opinion is not qualified in
respect of this matter.

Report on other legal requirements

Pursuant to the additional requirements of the Auditors and Statutory Audits of Annual and
Consolidated Accounts Laws of2009 and 2013, we report the following:
•     We have obtained all the information and explanations we considered necessary for the
      purposes of our audit.
•     In our opinion, proper books of account have been kept by the Company, so far as
      appears from our examination of these books.
•     The Company's financial statements are in agreement with the books of account.
•     In our opinion and to the best of our information and according to the explanations given
      to us, the financial statements give the information required by the Cyprus Companies
      Law, Cap. 113, in the manner so required.
•     In our opinion, the information given in the report of the Board of Directors is consistent
      with the financial statements.

Other matter

This report, including the opinion, has been prepared for and only for the Company's members as
a body in accordance with Section 34 of the Auditors and Statut01y Audits of Annual and
Consolidated Accounts Laws of 2009 and 2013 and for no other purpose. We do not, in giving
this opinion, accept or assume responsibility for any other purpose or to any other person to
whose knowledge this report may come to.

Galatia Efstathiou
Certified Public Accountant and Registered Auditor
for and on behalf of
P.G. ECONOMIDES & CO LIMITED
Chartered Certified Accountants

Limassol, 29 November 2016
                                                5
YESREB HOLDING LIMITED

STATEMENT OF PROFIT OR LOSS AND OTHER COMPREHENSIVE INCOME
31 December 2015



                                                                                                        2015          2014
                                                                                 Note                      €               €



Administration expenses                                                                            (2.492) _ _(=2~.4~92c..--)
Operating loss                                                                     5               (2.492) _ _(=2~.4~92c..--)

Finance costs                                                                      6         (3.953.568) (4,001.216)
(Loss) before tax                                                                            (3.956.060) (4,003.708)

Net loss for the year                                                                        (3.956.060) (4,003.708)

Other comprehensive income
Total comprehensive income for the year                                                    . (3.956.060) (4.003. 708)




                    The notes on pages l O to 17 form an integral part of these financial statements.

                                                           6
YESREB HOLDING LIMITED

STATEMENT OF FINANCIAL POSITION
31 December 2015
                                                                                                       2015        2014
                                                                               Note                       €           €
ASSETS


Current assets
Inventories                                                                       8        14.431.554         14.379.249
Cash at bank and in hand                                                                       26.740
                                                                                            14.458.294 14.379.249

Total assets                                                                                14.458.294        14.379.249

EQUITY AND LIABILITIES

Equity
Share capital                                                                     9              2.000       2.000
Accumulated losses                                                                         (8,357.559} (4.401.499)
Total equity                                                                               (8.355.559} (4.399.499)

Non-current liabilities
Borrowings                                                                       10        22.802.585         18.769.972
                                                                                           22.802.585 18.769.972

Current liabilities
Trade and other payables                                                         11              11.268           8.776
                                                                                                 11.268           8.776

Total liabilities                                                                          22.813.853 18.778.748

Total equity and liabilities                                                                14,458,294 14.379.242

On 29 November 2016 the Board of Directors of Yesreb Holding Limited authorised these
financial statements for issue.




Totaltrust Management Limited
Director




                    The notes on pages IO lo 17 form an integral part of these financial statements.

                                                           7
YESREB HOLDING LIMITED

STATEMENT OF CHANGES IN EQUITY
31 December 2015




                                                                                       Accumulated
                                                                   Share capital             losses         Total
                                                                               €                  €              €

Balance at 1 January 2014                                                     2.000          (397.791)   (395.791)

Comprehensive income
Net loss for the year                                                                     (4.003.708)

Balance at 31 December 2014/ 1 January 2015                                   2.000       (4.401.499) (4.399.499)

Comprehensive income
Net loss for the year                                                                     (3.956.060) (3.956.060)
Balance at 31 December 2015                                                   2.000       (8,357.559) (8,355.559)


Companies which do not distribute 70% of their profits after tax, as defined by the relevant tax
law, within two years after the end of the relevant tax year, will be deemed to have distributed as
dividends 70% of these profits. Special contribµtion for defenc.e at 17% will be payable on such
deemed dividends to the extent that the ultimate shareholders are both Cyprus tax resident and
Cyprus domiciled. The amount of deemed distribution is reduced by any actual dividends paid
out of the profits of the relevant year at any time. This special contribution for defence is payable
by the Company for the account of the shareholders.




                   The notes on pages 10 to 17 form an integral part of these financial statements.
YESREB HOLDING LIMITED

CASH FLOW STATEMENT
31 December 2015




                                                                                                     2015       2014
                                                                              Note                      €           €
CASH FLOWS FROM OPERATING ACTIVITIES
(Loss) before tax                                                                        (3,956.060) (4.003.708)
Adjustments for:
Unrealised exchange loss                                                                   1.346.005        1.687.556
Interest expense                                                                 6         2.598.608        2.312.716
                                                                                             (11.447)         (3.436)
Changes in working capital:
Increase in inventories                                                                      (52.305)        (62.185)
Increase in trade and other payables                                                            2.492           2.492
Cash used in operations                                                                      {61.260)        (63.129)

CASH FLOWS FROM INVESTING ACTIVITIES

CASH FLOWS FROM FINANCING ACTIVITIES
Proceeds from borrowings                                                                   4.032.613 4.063.401
Unrealised exchange (loss)                                                               (1.346.005) (1.687.556)
Interest paid                                                                            (2,598.608) (2.312.716)
Net cash generated from financing activities                                                    88.000        63.129
Net increase in cash and cash equivalents                                                       26.740
Cash and cash equivalents at .end of the year                                                   26.740




                  The notes on pages 10 to 17 form an integral purl of these financial statements.

                                                         9
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL ST ATEMENTS
31 December 2015

1. Incorporation and principal activities

Country of incorporation

The Company Yesreb Holding Limited (the "Company") was incorporated in Cyprus on 21
February 2013 as a private limited liability company under the provisions of the Cyprus
Companies Law, Cap. 113. Its registered office is at Totalserve House, 17 Gr. Xenopoulou
stree, 3106 Limassol, Cyprus.

Principal activities

The principal activities of the Company, which are unchanged from last year, is property
development.

2. Significant accounting policies

The principal accounting policies adopted in the preparation of these financial statements are set
out below. These policies have been consistently applied to all years presented in these financial
statements unless othe1wisc stated.

Basis of preparation

The financial statements have been prepared in accordance with International Financial
Reporting Standards (IFRSs) as adopted by the European Union (EU) and the requirements of
the Cyprus Companies Law, Cap.113. The financial statements have been prepared under the
historical cost convention as modified by the revaluation of and investment property.

Adoption of new and revised IFRSs

During the current year the Company adopted all the new and revised International Financial
Reporting Standards (IFRS) that are relevant to its operations and are effective for accounting
periods beginning on 1 January 2015. This adoption did not have a material effect on the
accounting policies of the Company.

At the date of approval of these financial statements, standards and interpretations were issued
by the International Accounting Standards Board which were not yet effective. Some of them
were adopted by the European Union and others not yet. The Board of Directors expects that the
adoption of these accounting standards in future periods will not have a material effect on the
financial statements of the Company.

Finance costs

Interest expense and other bol1'owing costs are charged to profit or loss as incurred.




                                                 lO
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL ST ATEMENTS
31 December 2015

2. Significant accounting policies (continued)

Foreign currency translation

(1)      Functional and presentation currency
         Items included in the Company's financial statements are measured using the currency
         of the primaty economic environment in which the entity operates ('the functional
         currency'). The financial statements are presented in Euro (€), which is the Company's
         functional and presentation cmTency.

(2)      Transactions and balances
         Foreign currency transactions are translated into the functional currency using the
         exchange rates prevailing at the dates of the transactions. Foreign exchange gains and
         losses resulting from the settlement of such transactions and from the translation at
         year-end exchange rates of moneta1y assets and liabilities denominated in foreign
         currencies are recognised in profit or loss.

Cash and cash equivalents

For the purpose of the cash flow statement, cash and cash equivalents comprise cash at bank.

Borrowings

Borrowings are recorded initially at the proceeds received, net of transaction costs incuned.
Borrowings are subsequently stated at amortised cost. Any difference between the proceeds (net
of transaction costs) and the redemption value is recognised in profit or loss over the period of
the borrowings using the effective interest method.

Land and buildings under development

The cost of land and buildings under development and completed buildings for sale comprise the
cost of acquiring the land and the development costs of the buildings. The development cost of
the buildings includes raw materials, direct labour cost, depreciation of plant and equipment and
other indirect costs of construction.

The land for development is canied at cost and included in land and buildings under
development at the reporting date.

Share capital

Ordinary shares are classified as equity.




                                                 11
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL ST ATEMENTS
31 December 2015

2. Significant accounting policies (continued)

Provisions

Provisions are recognised when the Company has a present legal or constructive obligation as a
result of past events, it is probable that an outflow of resources will be required to settle the
obligation, and a reliable estimate of the amount can be made. Where the Company expects a
provision to be reimbursed, for example under an insurance contract, the reimbursement is
recognised as a separate asset but only when the reimbursement is virtually certain.

Non-current liabilities

Non-cunent liabilities represent amounts that arc due more than twelve months from the
reporting date.

Comparatives

Where necessary, comparative figures have been adjusted to conform to changes in presentation
in the current year.

3. Financial risk management

Financial risk factors
The Company is exposed to interest rate risk, credit risk, liquidity risk, currency risk and capital
risk management arising from the financial instruments it holds. The risk management policies
employed by the Company to manage these risks are discussed below:

3.1 Interest rate risk
Interest rate risk is the risk that the value of financial instruments will fluctuate due to changes in
market interest rates. The Company's income and operating cash flows are substantially
independent of changes in market interest rates as the Company has no significant
interest-bearing assets. The Company is exposed to interest rate risk in relation to its non-current
borrowings. Borrowings issued at variable rates expose the Company to cash flow interest rate
risk. Botrnwings issued at fixed rates expose the Company to fair value interest rate risk. The
Company's management monitors the interest rate fluctuations on a continuous basis and acts
accordingly.

3.2 Credit risk
Credit risk arises when a failure by counter patties to discharge their obligations could reduce the
amount of future cash inflows from financial assets on hand at the reporting date. The Company
has no significant concentration of credit risk. The Company has policies in place to ensure that
sales of products and services are made to customers with an appropriate credit history and
monitors on a continuous basis the ageing profile of its receivables.




                                                  12
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL ST ATEMENTS
31 December 2015

3. Financial risk management (continued)

3.3 Liquidity risk
Liquidity risk is the risk that arises when the maturity of assets and liabilities does not match. An
unmatched position potentially enhances profitability, but can also increase the risk of losses.
The Company has procedures with the object of minimising such losses such as maintaining
sufficient cash and other highly liquid current assets and by having available an adequate amount
of committed credit facilities.

3.4 Currency risk
Currency risk is the risk that the value of financial instruments will fluctuate due to changes in
foreign exchange rates. Currency risk arises when future commercial transactions and recognised
assets and liabilities are denominated in a currency that is not the Company's measurement
currency. The Company is exposed to foreign exchange risk arising from various currency
exposures primarily with respect to the US Dollar and the Euro. The Company's management
monitors the exchange rate fluctuations on a continuous basis and acts accordingly.

3.5 Capital risk management
Capital includes equity shares and share premium, convertible preference shares and loan from
parent company

The Company manages its capital to ensure thatit will be able to continue as a going concern
while maximising the return to shareholders through the optimisation of the debt and equity
balance. The Company's overall strategy remains unchanged from last year.

4. Critical accounting estimates and judgements

The preparation of financial statements in conformity with IFRSs requires the use of certain
critical accounting estimates and requires Management to exercise its judgment in the process of
applying the Company's accounting policies. It also requires the use of assumptions that affect
the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at
the date of the financial statements and the reported amounts of revenues and expenses during
the reporting period. Although these estimates are based on Management's best knowledge of
current events and actions, actual results may ultimately differ from those estimates.

Estimates and judgements are continually evaluated and are based on historical experience and
other factors, including expectations of future events that are believed to be reasonable under the
circumstances.




                                                 13
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL STATEMENTS
31 December 2015

4. Critical accounting estimates and judgements (continued)

The estimates and assumptions that have a significant risk of causing a material adjustment to
the canying amounts of assets and liabilities within the next financial year are discussed below:

•        Work in progress

         Work in progress is stated at cost plus any attributable profit less any foreseeable losses
         and less amounts received or receivable as progress payments. The cost of work in
         progress includes materials, labour and direct expenses plus attributable overheads based
         on a normal level of activity. The Company uses its judgment to select a variety of
         methods and make assumptions that are mainly based on market conditions existing at
         each repo1iing date.

5. Operating loss

                                                                                 2015         2014
                                                                                    €            €
Operating loss is stated after charging the following items:
Auditors' remuneration                                                          2.142        2.142

6. Finance costs

                                                                                 2015         2014
                                                                                    €            €

Net foreign exchange transaction losses                                    1.346.005     1.687.556
Interest expense                                                           2.598.608     2.312.716
Sund1y finance expenses                                                        8,955           944
                                                                           3.953.568     4.001.216

7. Tax

The tax on the Company's results before tax differs from the theoretical amount that would arise
using the applicable tax rates as follows:

                                                                                 2015        2014
                                                                                    €           €
(Loss) before tax                                                         {3,956.060) (4.003.708)

Tax calculated at the applicable tax rates                                  (494.508)    (500.464)
Tax effect of expenses not deductible for tax purposes                        168.295      210.989
Tax effect of tax loss for the year                                           326.213      289.475
Tax charge



                                                  14
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL ST ATEMENTS
31 December 2015

7. Tax (continued)

The corporation tax rate is 12,5%.

Under certain conditions, interest income may be subject to defence contribution at the rate of
30%. In such cases, this interest will be exempt from corporation tax.

Due to tax losses sustained in the year, no tax liability arises on the Company. Under cmTent
legislation, tax losses may be carried forward and be set off against taxable income of the five
succeeding years.

8. Inventories

                                                                                  2015         2014
                                                                                     €         €
Property under development                                                 14.431.554 14.379.249
                                                                           14.431.554 14.379.249

Development site at Watford, 24 Shrewsbury Road, Dublin

It is a residential house with a large back garden. It has an initial building pennit to construct an
additional 3 houses in the garden and extend the main house. The building pe1mit is under
appeal.

Inventories are stated at cost.

9. Share capital

                                                  2015              2015       2014            2014
                                             Number of                     Number of
                                                shares                 €      shares               €
Authorised
Ordinary shares of€! each                             2.000        2.000         2 000        2.000

Issued and fully paid
Balance at I January                                  2.000        2.000         2.000        2.000
Balance at 31 December                                2,000        2.000         2.000        2 0Q0




                                                 15
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL ST ATEMENTS
31 December 2015

10. Borrowings

                                                                            2015           2014
                                                                                 €            €

Non-current borrowings
Other loans                                                            2.343.174      2.316.149
Loans from related companies (Note 12.1)                              20.459.411     16.453. 823
                                                                      22.802.585     LS.769.972

Maturity of non-current borrowings:

                                                                            2015       2014
                                                                               €           €
Between two and five years                                            22.802.585 18.769, 972

Other payable loan bears interest of 1.25% per annum and is repayable on 2018.

11. Trade and other payables

                                                                            2015           2014
                                                                               €               €
Shareholders' current accounts - credit balances (Note 12.2)               3.726          3.726
Accruals                                                                   7.125          4.633
Other creditors                                                              417            417
                                                                          11.268          8,776

The fair values of trade and other payables dµe within one year approximate to their carrying
amounts as presented above.

12. Related party transactions

The following transactions were carried out with related parties:

12.1 Loans from related undertakings (Note 10)
                                                                            2015           2014
                                                                                 €            €
Bloem (PTC) Ltd                                                       20.459.411     16.453.823
                                                                      20.459.411     16.453.823

Loan payable to Bloem (PTC) Ltd bears interest of 17% and is repayable by 5 September 2018.




                                                16
YESREB HOLDING LIMITED

NOTES TO THE FINANCIAL ST ATEMENTS
31 December 2015

12. Related party transactions (continued)

12.2 Shareholders' current accounts - credit balances (Note 11)
                                                                                 2015            2014
                                                                                    €                €
Shareholder's current account                                         _ __,3""'.7,__2....,.6 -~3~.7~2~6

                                                                      ===="'3e&!.7~2~6 ==="3""".7,,.2=6
The shareholders' current accounts are interest free, and have no specified repayment date.

13. Contingent liabilities

The Company had no contingent liabilities as at 31 December '.2015.

14. Commitments

The Company had no capital or other commitments as at 31 December 2015.

15. Events after the reporting period

There were no material events after the reporting period, which have a bearing on the
understanding of the financial statements.




Independent auditor's report on pages 4 and 5




                                                17
YESREB HOLDING LIMITED

DETAILED INCOME STATEMENT
31 December 2015



                                                      2015         2014
                                        Page             €            €

Operating expenses
Administration expenses                  19        {2.492)      (2.492)
Operating loss                                     (2.492)      (2.492)
Finance costs                           20     (3.953.568) (4,001.216)
Net loss for the year before tax               (3,256.060) (;!,QQ3, 708)




                                   18
YESREB HOLDING LIMITED

SELLING AND DISTRIBUTION EXPENSES
31 December 20 15



                                                      2015              2014
                                                         €                 €

Administration expenses
Annual levy                                       350            350
Auditors' remuneration                   ______2____
                                                 .1___4__
                                                       2 _ _ _2~.1_4_2
                                         ===="2=.4"'=9='=2 ==="2'=.4,,,,.22,""'




                                    19
YESREB HOLDING LIMITED


FINANCE COSTS
31 December 2015



                                                    2015        2014
                                                        €          €

Finance costs

Interest expense
Loan interest                                  2.598.608    2.312.716

Sundry finance expenses
Bank charges                                     ·. 8.955        944

Net foreign exchange transaction losses
Unrealised foreign exchange loss               1.346.005    1.687.556
                                               3,253.568    4.QQl.216




                                          20
EXHIBIT C




            15
                                           THE HIGH COURT

                                             BANKRUPTCY



                      !N THE MATTER OF SEAN DUNi\JE, J\ B/\1\J!<RUVT l\lo. 2478

                                                  AND

                                 IN THE MATTER OF SECTION 850 OF

                                 THE BANl<RUPTCV ACT 1988 TO 2015




                                      AFFIDAVIT OF SEAN DUNNE



I, SEAN DUNNE, a bankrupt, of Broome House, Broomfield Park, Ascot, Surrey, UK aged 21 years and
upwards MAKE OATH AND SAY as follows:



   1.   I make this affidavit form facts within my own knowledge save whereso otherwise appears I

        believe same to be true and accurate.



Attempts to bias the Comt


   2.   I wish to draw to the Court's attention that the Applicant has referred to adverse statements

        made by other Judges in different proceedings and on different facts.



   3.   The findings in AA v 8/1,;CD have been referred to by the Official Assignee in his submissions

        to the Court as a basis for resisting my application and has made a contempt of court

        application. This is a pattern thJt has existed in submissions for every court action I have been

        involved since the start of my bankruptcy.




   4.   The Official Assignee is fully aware that the decision in AA v B/\ is highly controversial due to

        the fact I have been deprived due process in challenging the           in AA v BB. These findings

        are flawed and the consistent obfuscation by the highest cou11 in Ireland is laid bare by the

        correspondence I h,we had in relation to its findings. Having seen behind the false fac;:ade of

        how the Highest Court in Ireland operates it is of great concern to me that all my complaints

        of bias have been ignored. l\lly bankruptcy has been used as a sword to deny rne the right to

                                                                                                       1
        a fair hearing. The personal vendettas c1gainst me have been carried on to the bench by former

        senior counsel and have been allowed to be exercised unfettered.



                                 has made a contempt of court                     which is a quasi-criminal

        application. The use of previous comments by judges in unrelated proceedings is a knowing

        attempt to prejudice the proceedings and ensure that I do not obtain a fair hearing. The

        Official Assignee has played a key role in denying me, my constitutional rights by objecting to

        me having my bias application heard. He then seeks to use the very same impugned decisions

        against me. This is totally inappropriate from certified experienced legal professionals who

        should know better. This again is proof of an ongoing abuse of process, oppression,

        harassment and scorched earth litigation in seeking to deprive rny four minor children who

        are in my primary care the right to a father who will and is required to care for all thtiir needs.

        The constitutional rights of my children are not allowed to stand.



   6.   I refer to the impugned Supreme Court decision of AA v BA regarding judicial misconduct in

        the judgment: of Ms Justice Irvine in the High Court on 10 June 2009 in matrimonial

        proceedings regarding my first marriage. The now Chief Justice Clarke wrote the lead

        judgment in the appeal though he had a glaring conflict of intC!'est which he did not declare.



   7.   Judicial bias concerning me has been and remains a major isSUl' in rny bankruptcy from the

        outset. It dates back to the findings of Justice Irvine in June 2009, affirmed by the new Chief

        Justice, Frank Clarke, in July 2014.



Badcground



   8.   Firstly, in June of this year, the Chief Justice Frank Clarke sitting in a quasi--judicial role on the

        Judicial Appointments Council realised there was a potential conflict in hirn selecting !Vis

        Justice Irvine for prornotion to the second highest judicial position in Ireland. This necessitated

        him to stand down to avoid accusations of a conflict of interest. Why was this necessary in this

        scenario but not in my case? Was it because this was a public forum where his previous e:<tra

        marital relationship with !Vis Justice Irvine would be under the public spotlight versus my

        family law appeal which was in an in camera hearing. My bias <:ppeal was also held in carnera

        and again allowed the Chief Justice and the Supreme Court to deny me rny constitutional

        rights away from the public glare. I was denied a transparent disclosure as a citizen appearing



                                                                                                            2
     before the Highest Court in the land. There was no trnnspzirency, no disclosure of conflicts

     and therefore the fact of the relationship being hidden from rne and other citizens clearly

     proves justice was not done or seen to be done fairly. l\lo rnotter how embarrassing on a

     personal or marital lcNel I 1,vas entitled to transparency       lie was hearing ,rn appeal from
     a lover or ex-lover. I understand fairness, justice and judicial tr;msparency to be constitutional

     rights there is no question of political and constitutional importance that any citizen is above

     the law. The basic rights of an appellant are to be made aware of any personal or business

     relationship between the appellant panel of judges and the trial judge who are appointed by

     Chief Justice to hear the appeal. This can no longer be hidden from the citizens of Ireland who

     rely and depend on the Chief Justice and the Highest Courts in the land to uphold every facet

     of the law. Not alone rnustjustice be dispensed but it must be seen to be done. In my unique

     situation of a dual bankruptcy my personal and economic rights have been trampled on and

     now the Official Assignee seeks to take away my right to liberty by relying on judgments he

     knows to be contested. The Supreme Court of Ireland neatly avoided having to address the

     questionable behaviour of their own colleagues by ruling thnt i do not have standing as a

     bankrupt to have this case reopened on the basis of judicial bias. They allowed another officer

     of the court, Mr Lehane, to stop me from asserting my most personal constitutional and

     human rights to clear my good name. Indeed Mr Lehane and the US Trustee seek to use the

     contested Supreme Court Judgement against me in various legal cases pertaining to my

     bankruptcy. It is hardly what our forefathers who fought for our independence and wrote the

     Constitution              If it was applicable law in a dictatorship it would be world news. I
     require the independence of the courts which I once believed in and trusted to be applied

     without fear or favour.



9.   What is it that arose in June of this year that Chief Justice Clarke decided it was necessary to

     recuse himself from a perception of bias in being on a panel selecting Ms .Justice Irvine to be

     President of the       Court? It is more important that he stand down in a law suit than as a

     member of quasi-judicial council as the former involves the rights of citizens before the Courts

     which cannot be undone. There must be greater scrutiny in relation to perception of bias

     where he is hearing an appeal from a judge he has a conflict of interest with and this must be

     disclosed to the citizen. I beg to refer to a copy of said article upon which I have marked SD1

     prior to the          hereof.



10. In Justice Clarke's letter of 8 December 2017 he states:



                                                                                                     3
            "I sat on the Court which heard the appeal in AA v Bl\,' CD in 2013 and delivered one

            of the     ,u11••rn.,uc   in that matter Uie folfowinq year, I confirm t'fwt since tny
            appointment as a judge in 2004 I have not had a                            the type to which
            you        wfrh any person who vvas, has since become or is a judge."


    His admittance to an affair, I say is in relation to the affair I have highlighted as being between

    himself and Ms Justice Irvine. I beg to refer to   ;:i   copy of said letter upon which I have marked

    the initials SD2 prior to the swearing hereof.



11. Secondly, in relation multiple correspondence requesting an answer to a serious conflict of

    interest and my request for it to be investigated by the then Chief Justice, Ms Susan Denham,

    the Irish Judges Association and the Minister for Justice, Francis Fitzgerald TD, I received no

    traction and was continuously fobbed off. I contrast this sharply with how the Supreme Court

    sought fit and appropriate to deal with the recent "Golfgatc" dinner and Supreme Court

    investigation. The zillegations against Mr Justice Woulfe               into insignificance compared

    with the allegations I made and continue to rnake against the Chief Justice of Ireland, Mr Frank

    Clarke. They can no longer remain hidden and it time a light is shone on them.



12. In "Golfgate", Chief Justice Clarke saw fit to appoint a fomwr Chief Justice to interview Mr

   Justice Woulfe and prepare a report for him. Chief Justice Clark,: then proceeded to ignore

   the former Chief Justice's report's recommendations and demand that Mr Justice Woulfe

    resign. There were no procedural problems with the way the independent report was

   compiled. It should have been accepted by Chief Justice Clarke and implemented. Mr Justice

   Woulfe was given a forum to explain his actions in what was perceived to be a fair hearing.

   The former Chief Justice found in his favour. However Chief Justice Clarke decided to ignore

   the outcome of an open transparent forum and to pursue his own personal agenda, his actions

   prove beyond reasonable doubt my very point of lack of integrity and a personal vendetta

    being mentioned by the Chief Justice rather than upholding the rights of the citizen.


13. During the Golfgate debacle, it was reported that Mr Justice Woulfe expressed concerns that

   he was worried his colleagues were biased against hirn. This indicates that even a Supreme

   Court judge has a lack of faith in his colleagues ability to be impartial.




                                                                                                       4
14. When Mr Justice Woulfe refused to resign, Chief Justice Clarke published the private

    correspondence between the judges to pressurise Mr Justice Woulfe to resir;n in a trial by

    public opinion. When this was unsuccessful he then deerncd ii. ilppropriate to send three of

    his colleagues to Mr Justice Woulfe's horne to demand his rcsigndlion. A leading politic,il party

    in Ireland was castigated by its oppom,nts for the very same actions, wherein senior activists

    doorstepped a member who was critical of the party. In matters relating Chief Justice Clarke's

    own impropriety he has not sought fit to exercise any of these processes to decide whether it

    is appropriate for him to continue to sit on the bench in lir;ht of his behaviour in AA v BA. He

    has brazenly and steadfastly refused to enter into any sort of procedural process to assess his

    propriety to sit on the Highest Court. Unfortunately despite my many requests and

    applications the former Chief Justice, 1\/1s Susan Denham, denied the right to due process. In

    relation to my contention of bias from the new Chief Justice of Ireland. I say his position is

    untenable and he should resign forthwith and an independent investigation be carried out.

    Where the independence of this panel is to be found is a further question which requires the

    input of Dail Eire,rnn at this stase.



15. The background to this matter began in 1999. I purchased lGG acres of land at Woodtown
    Manor, Rathfarnharn from Garech de Bruin, the purchase price was £1,950,000. I appointed

    Arthur Cox us my conveyancing solicitors I signed a contract        a deposit of £500,000 which

    was forwarded to Solicitors forthe vendor. Between exchange of contracts and closing, South

    Dublin County Council rezoned 33 acres of the site for housing. The value of those lands

    increased in value substantially overnight. It was the purchases good fortune which became

    vendor's sour grapes. It was a bizarre and vexatious clairn.



16. As the sale had not closed my solicitors Arthur Cox and I were dumbfounded to receive a
    summons on behillf of the vendor which was signed off by his senior counsel Mr. Frank Clarke

    now Chief Justice of the Supreme Court alleging fraud on the pent of 1'.\rthur Cox and myself in

    the execution of the contract.



17. An allegation of fraud is a very serious allegation which requires the highest proof to stand up,

   The legal threshold to prove fraud is well established and to get a senior counsel to sign off on

    pleadings alleging it requires substantive proof and just a bare assertion. In the Woodtown

    Manor case it was a baseless and trumped up claim that Mr Justice Clarke should never have

    put his name to. Arthur Cox solicitors and I took the matter very seriously. We retained Paul



                                                                                                    5
    Gallagher SC, current Attorney General and Mr. Donal O'Donncil SC, current Supreme Court

    judge.



18. The matter was S(:tllC'd in the corridors of the Four Courts    ;i   number of years later by me

    agreeing to double lhe price paid for the site. In the passage of time the value of the land

    being zoned and a rising market had escalated a multiple of rmny times. It was accepted by

    the vendor and his Senior Counsel that there was no basis to ground the claim of fraud and it

    was simply a "try on" to get more money given their bad timing and my good luck. For the

    record in 2005, I subsequently sold the 33 acres of land with the benefit of planning permission

    for €75 million. This caused further great annoyance to the vendor and his legal team who
    were close personal friends and who I had observed on occasions drinking in the Horse Show

    bar of the Shelbourne.



19. My legal team of Arthur Cox, Mr. Paul Gallagher and Donal O'Donnell had represented rne on

    the number of very high profile legal cases including Whitew;1ter Shopping Centre. In this

    dispute the differences at issue for a claim by Warren Private Clients to purchase my 50%

    interest in White Water Shopping Centre for €37m versus its actual value €1.97m. This was

   settled by Mr Donal Gleeson S.C. for Warren after I was cross examined for a day. l had the

   same Senior Counsel, Paul Gallagher and Donal O'Donnell. At all times in all cases I was found

    to be a truthful and reliable witness. As was normal at the end of all these cases and especially

   settlements, I took my legal team to lunch/dinner and over the discussions Donal O'Donnell

    informed me that Frank Clarke SC did not like me and bore me personal animosity.



20. My remark was this could only be to do with "the Fine Gael blood in his veins" as I had never
    met or spoken to him before and the closest I ever got to him was at Leopardstown races

   placing a bet in the ring. As I am not a man who bears and carries grudges and I asked Donal

   O'Donnell to tell him "if we ever hove a pint together hopefully he won'tfeel that way." I forgot

   about the matter as I never e)(pccted to cross his pnth again in any of rny dealings.



21. The next date Frank Clark's name appeared in my affairs was in June 2009 in relation to a

   farnily law judgment handed down by Ms Justice Irvine. This c;i:,l, concerned an allegation of

   fraud made by my lirst wife in the sarne manner that Frank Clarke SC had pushed in the

   Woodtown Manor deal i.e. concealment. There were similarities to the case that Clarke and

   De Bruin tried to impress against me in 1999 regarding option,; contracts, allegations of fraud



                                                                                                   6
    and non-disclosure. My first wife alleged I concealed and did not declare all my assets in the

    settlement of our divorce in 2001. I totally refuted such                and still do today. On

    receiving of the judgment and learning of the Dffair for the fi1st time, I was very concerned

    that Ms Justice Irvine was being used as a conduit for Frank Clarke to get at me. It was not lost

    on me that this was the very sarne allegation which Frank Clarke had signed off in the

    Woodtown Manor proceedings. I refer to a copy of my letter ck1ted 1 December 2015 to then

    Minister for Justice, Francis Fitzgerald and her response upon which I have marked SD3 prior

    to the swearing hereof.


22. When Judge Irvine "delivered judgment" in the case her judicial office were adjoined to Mr

    Justice Clarke. IVly knowledge of this is derived from me being brought to Judge Irvine's

    chambers when an urgent matter of child custody was required to be made during my in

    camera family law case. While I was not comfortable being brough to the chambers and while

    awaiting to be brought back into the court I stood out in the corridor. Judge Clarke with his tip

    staff was being brought back to his chambers and I encountered him in the corridor. I

    acknowledged the judge by saying "hello, judge". He did not pay me the courtesy of

    responding or even acknowledging me and walked straight into his chambers. This confirmed

    what rny senior counsel Donal O'Donnell had told me, that he bore personal animosity

    towards me and it was obvious it remained in January 2009.



23. I was very concernr,d to hear a senior member of my legal tc:.im on the day IV!s Justice Irvine

    delivered her juclgrnent in June 2009 state:


            "Mary Irvine did not write that judgment. Frank Clarke did. She could not write such

            a judgment."


24. This person had previously worked under Mary Irvine when she was a senior counsel. The
    ruling of Ms Justice Irvine was reminiscent of the views of Mr. Justice Clarke from the

    Woodtown Manor case. I took the view that it would be              on impossible to prove and

    parked the matter that IVlr Justice Clarke had an input into the matrimonial case. Despite this

    not sitting easy with me.


25. The next time Justice Clarke appeared on the radar was on 2:', M,m:h 201:'.I in relation to a
    procedural issue            my family law appeal. At this time Fr;H1k Clarke had been appointed

   to the Supreme Court.




                                                                                                   7
26. Due to the statements made by        il   senior rnernber of my       i team in June 2009, that Mr

    .Justice Frank Clarke allegedly wrote the judgment for Ms Justice Irvine, that he had acted

    against me in an allegation of fraud before and he was now        J   'iuprerne Court .Judge, I felt it

    necessary to advise my lesal team to politely ask or ensure fVli· Jiisticc Clarke did not adjudicate

    on my family law 'iupren1e Court /1ppeal. I refer to a copy of rny emJil dated 23 March 2012

    wherein I state:



              "Frank Clar/w is the current or former be('JU of Irvine and cannot sit on cmy appeal

              involving rr1e. Also acted again.st me in a Nigh Court co.rn."



    I beg to refer to a copy of said email upon which l have marked SD4 prior to the swearing

    hereof.



27. The weeks prior to rny Supreme Court hearing of 25 June 7.013, I received two emails from

    Clerkin Lynch solicitors dated 12 and 24 of June in response of my email at SD4. I was

    monitoring what the make--up of the Supreme Court panel would be. I beg to refer to a copy

    of said emails upon which I have marked SOS prior to the swearing hereof.



28. I was advised that my appeal would be heard by a three person Supreme Court panel made

   up of Justices Hardiman, IV1cl<etchnie and McMenamin. I rem\! thinking this was a suitable

   panel as neither Frank Clarke nor Donal O'Donnell were n(!lJIDLtsKl!m in my apQ_g_§J. Donal

   O'Donnell while a senior counsel had written and signed off on my 157 points of law appeal

   to the Surpeme Court on Justice Irvine's findings against me. He confirmed to me it was the

   most grounds of appeal on points of law ever submitted in the history of the state. In essence

   Justice Irvine ignored all precedent law on the threshold for a finding of fraud ;:rnd invented

   new law to find against rne. This was because Justlce Irvine had strayed so for outside of

   standard applicable iaw and had an effect made and found "new law" to tailor the conclusions

   to the allegations of fraud to make a finding against me.



29. What has also perplexed me and for which I have never received an adequate answer is that

   on the day of my Supreme Court Appeal Mr. Justice Clarke and IVlr Justice Murray were set

   down to take a different case. On the first day of my                       2 July 2013, I was in the

   USA. I was not required to attend the appeal as it was on points of law. I was however

   dumbfounded later that evening being advised by my legal team that IVlr . .Justice IVicMenamin



                                                                                                         8
    had failed to turn up for my appeal and IVlr. Justice Frank Clarke was the first available,

    substitute to take his place. It's beyond belief that this was a mere a coincidence.


30. Frank Clarke in his letter of 8 Decernber 2017 in response to how the circumstJ1-ices arose
    states the following:


    "The alternai'ion in the assignments to which you refer came at the request of the then Chief
    Justice. Such changes occur from time to time because of d1fficu!Ues in judges sitting for one
    reason or another. I om unaware of the reasons which led to the Chief Justice to request a
    change of the formotion in this case but can confirm that ii' did not stem from any issue on my
    side or request or sug9estion from me. I do not think that it is juir to suggest that there was
    no prior notice of the change of assignments. My recollection was that the revised assignments
    appeared in the leuut diary some days before the hearing."


    I exhibited this letter at SD2.



31. There ,ire m;rny amazing questions which arise out of this. The rnost obvious one that the

    revised assignments were in the legal diary which Mr Justice Clarke pretends to recall four and

    half years later without knowing the reasons. It quite cle;ir he did a thorough review of the

   file and declines to be open honest and frank which further fuels my suspicions regarding

    impartiality and bias. How many other judges and state officials ;ire complicit and implicated

   in this game of "hicic the b;ill".



32. As is seen from subsequent correspondence I have never been provided with any explanation

   regarding how these circumstances arose. Was Mr Justice IVlclVlenamin sick, incapacitated,

   unavailable or did Justice McMenamin switch with IVlr Justice Clarke and hear the case that

   Justice Clark wns set down to hear. Given the power zind reputation of the Supreme Court,
   one would expect that a simple straightforward honest                  would be provided to me

   given the seriousness of my allegation of bias. The then Chief Justice of the Supreme Court,

   IVls Susan Denham, refused to answer the question and IVlr Justice Clarke by his own letter of

   8 December 2017 "kicks to touch" the simple request. I believe Judges MclVlenamin and Clarke

   have known each other since their days in school together in Glackrock College and my

   suspicions arc                     by the events surrounding Mr Justice Clarke's last m'1nute

   substitution to the panel hearing my case, with no




                                                                                                 9
33. Given the lead judgrnent in my appeal of Mr Justice CIMke, w:is a wholesale endorsement of

    Ms . .Justice Irvine's judgment in its entirety, I was again taken ab;cick. Mr Justice Clarke and the

    Supreme Court panel of Judges ignored the basic grounds of rny appeal prepared by no an

    eminent colleague oftheirs Mr Justice O'Donnell. Of the 1S! points of law Justice Frank Clarke

    was able to conc!en,;e and summarise the largest appeal ever              in the history of the state

    into 3 points of law and 5 conclusions. Under the Constitution and the European Convention

    on Human Rights, the Supreme Court are not permitted to ignore my grounds of appeal in yet

    again another breach of my rights to a fair hearing. The complex legal issues which had arisen

    at the hearing were now before the Supreme Court requiring         a ruling in law. The entire panel
    of the Supreme Court dernurred from making any such findings.



34. As is evident from my exhibited correspondence, I tried without success to obtain answers to
   the still unanswered question but I was blocked at every turn. The true facts must be

    explained, given that all of my bankruptcy and every decision carved out of my bankruptcy in

    Ireland and the US ,ne predicated on very much impugned                   of fraud made by Justice
    Irvine and Justice C:lc.rke against me. These are very serious findings that go to the root of my

   good name and credibility. I have always refuted these findings and continue my fight against

   these now through this BPO application which is also carved out of and relies on these same

   findings as made in AA v BA.



35. These findings have had overtime a devastating knock on effect on rny personal relationship
   with my family and are continuing to affect my minor children, rny two oldest who are nearly

   16 and 14 who are in boarding school regularly browse the internet as do all of their friends.
   These matters have caused and continue to cause anxiety in their childhood. The illicitly

   concealed relationship of the two top holders of judicial office in Ireland should not work

   against the right of rny children to a normal childhood. Their concealment of what has been

   public knowledge in the Four Courts, law library and judiciary for many years is symptomatic

   of dysfunction that pervades higher courts of the Irish Republic. Common knowledge conflicts

   on the bench are simply left as a personal matter for the judge in question and there is a

   culture of permissiveness in relation to their conduct in their personal lives and what cases

   judges consider they are fit to adjudicate upon.



36. The findings have            and continue to cause me great stress and concern. I was not

   prepared to let matters lie, I pursued these by way of taking an application to the Suprerne



                                                                                                      10
    Court for an                  of bias in January 2015. I beg to   n':er to a copy of my grounding
    affidavit is marked SD6 prior to the swcar·ing hereof.



37. In summary, the known focts and facts that require resolution lry investigation ,rn2:



        "    Mr Justice Clarke previously alleged fraud against me in pleadings he put his name to
             as a Senior Counsel in 1999. These were flawed.

        <>   Mr Justice Clarke and Ms Justice Irvine had a secret extra rnmital romantic
             relationship. This was concealed from me. Its length and duration are unknown to me.

        "    Ms Justice Irvine made finding of facts against rne in a matrimonial matter which

             included findings of fraud simil;:ir to the Woodtown Manor Case which Mr Justice Clark

             previously signed off on.

        "    It was alleged by a senior member of my legal tearn that Mr Justice Clarke wrote or

             assisted in writing Ms Justice Irvine's judgment.

        <>   Mr Justice Clarke was substituted at late notice to the Supreme Court panel to sit on

             my appeal.

        0    No e)(p!anation was forthcoming concerning how he ecnnc to be at the last minutes

             substituted with his old school friend Mr Justice Mc[\,fonamin.

        "    He ignored all of the legal arguments advanced by Donal O'Donnell, his Supreme

             Court colleafiue, to shoehorn her findings into the c;itegory of final and unappealable.

        "    In Mr Justice Clarke's ruling IVls Justice Irvine's dccii,ion was affirmed on every point.

        "    At no point did Mr Justice Clarke declare that there rnay be circumstances which

             would leJd to an allegation of bias. On the pointing out of this dereliction of office,

             Mr Justice C!mke simply obfuscated and ceased correspondence.

        o    My plight requires absent his resignation, his irnpcachrncnt by Dail Eireann.



38. There are serious issues rcgmding the findings of foci: made acainst me by IVls Justice Irvine,

    which were not addressed by the Supreme Cowt nppeal and lead judgment of Chief Justice

    Frank Clarke.



39. On the 23rd day of January 2015 I commenced rny application to have the decision in AA v BB

    set aside because of bias. An application which rny                 team and I considered was

    unchallengc!able given the public knowledge within the walls oi the Four Courts concerning

    the relationship between IVlr Justice Clarke and IVls .Justice lrvinn.


                                                                                                     11
40. My timing was a cardinal error of mine. The error I made was that my appeal against the dual

    bankruptcy and an Irish bankruptcy was already before the Supreme Court. The Supreme

    Court ruled in May 201S that despite the novelty of       zi   dual iHnkruptcy, the co1nple)(ities it

    would create, the :,Gsence of an international protocol th,1t it WilS still in order to make me a

    dual bankrupt. This implies complicity by the panel of the Supreme Court who made me a dual

    bankrupt. They found it necessary to reign in control over me by having an officer of the

    Bankruptcy Court being the Official Assignee, Mr Chris Lehane, :;tand in my sho1!s as a declared

    bankrupt and neuter any issue of impropriety relating to the Chief Justice. My appeal of bias

    against findings of fraud are a personal right to a good nanw and a fair hearing. However the

    Irish Supreme Court rnadEi up of the Chief Justice, Judge Laffoy and Judge Charleton conflated

    the personal human rights conveniently with my commercial rights to my estate. Another

    perple)(ing judgment which confounded my UI< legal team.



41. However I know sec with the year of 2020 in hindsight, the re,11 purpose of this was to prohibit

    my taking of the bias case which I had grounded in January 2015. I refer to letter dated 8

    December 2017 at SD2 where Chief Justice Frank Clarke confirms in response to a query

    regarding an affair with Justice Irvine, he states the following:



            "I can confirm that since my appointment as a judu£' in 20[}4 I have not had                  11

            relationship of the type to which you refer with          w:v    person who was~ hos since
            become or is a judge"



42. Chief Justice Clarke also offered a legal opinion in his answer:


            "As o rnatter of principle it: is difficult i:o envisage circumsfances in which tfle private
            fives of judues prior to their appointment as' sud1 and us u very significant remove

            in time could be relevant in tile way you maintain."


43. The queries this letter raised required a follow up letter dated 20 December 2017 which sets

    out many import,rnt propositions, inter alia, as follows:



            "!file tJid noi   GS!c   the qucs1ion which you have     h1;,;1/.::1red,   nor did we limii" our
            questions to oHly the time period on which vou took up judici11/ office. Your response



                                                                                                         12
             deliberatei'v fin,iis ma(ters ill regard of any re/at'ion.,!,.',u in the f"ime period whilst you
             were a judiJe, ' 1, ••


             "However1 our letter was written in contemp/01io11 .:,f a Jeyal clwllcnue to the
             Supreme (\,wtjudgment and perhaps others und, wiih respect, our correspondence

             was not seeking your legal opinion on the issue, nor was our letter seelcing your
             personal views on the merits of such application or tile relevance of any matters
             relating io apparent bias. We say this re.,pectfulfy, as no doubt you would agree that
             neither vou nor Ms Ju.,tice Mary Irvine could pos.,ifJ/y sit in judgment in       cm apparent
             bias case which may raise questions about any refation.!'hip you and she may have

             had at any time in the past.    11
                                               •••




             "However, to respond to our question by deliberately lirniting the reference period,

             does come across as conrnrted obfuscation. That in ii sdf mises deep concerns from
             our client, qiven that apparent bias ond a lack of tnmsp:rrency is at the hen rt of [the]

             proposed c!lnllenge. We do not understand how it cw1 i1e suggested or inferred, on

             principle, Uwt cm extant or past intimate relationship between a judge hearing an
             appeal and the judge whose decision is impugned in that appeal, is not be "refevcmf'
             in relatio11 to a proposed legal challenge based on apparent bias. 11...



             "We again ask for clarity on your position as regards rmy rclotiomhip you my have

             had at any tir11e with Ms Justice Mary Irvine. If rm intimate relationship fms ever
             existed, then that will dispose of the nmtter."


    I beg to refer to cl copy of said letter upon which I have marked SD1 prior to the swearing

   hereof.



44. In response Chief Justice Clarke wrote again on 22 January 2018 seeking to disengage and

   refusing to correspond any further. Again his answer consists in providing legal advice which

   was never sought from him. I beg to refer to a copy of said correspondence marked SD8 prior

   to the swearing hereof.


45. It is now obvious rny bankruptcy was extended in breach of rny rights under the European

   Convention on Human Rights to seek to deny me as a bankrupt the right to take a bias case



                                                                                                          13
    against the highest law officer in the land in relation to an          of fraud 1Nhich affects rny

   good name and reputation. It impinges on my family life and my children's childhood.



46. The Chief Justice of the Supreme Court and President of the          Court both are tasked with

    maintaining the           levels of judicial probity in tlw Irish Court system. Indeed judges turn

   to both for guidance in matters of ethics. Chief Justice Clarke by letter dated 8 December 2017

   tacitly adrnits to the relationship by equivocating on the matter. The fact of their relationship

    has been widely known and public in the environs of the Four Courts. While their lives outside

   of work are their own business that privilege is lost when it impinges on the apprehension of

    lack of judicial independence and impartiality in the cases before them. It becomes an issue

   for my family and I, especially for my minor children as these illlegations impinge on their

    childhood and their right to know that their father is an honest, albeit hard-nosed when

    required, businessman who was washed away economically by the worldwide financial crisis

    of 2008. However this was not enough to quell the animosity Mr .Justice Clarke felt towards

    me which dates back to 1999.



47. I wrote to the then Chief Justice, Ms Susan Denham on 17 October 2014 to which she
    responded on 10 November 2014. This was prior to the decision on my dual bankruptcy which

    had not yet been determined. I beg to refer to said letter upon which I have marked the SD9

    prior to the swearing hereof.


48. I believe her response rnay even be incorrect as the rnatter should have actually been

   commenced in the High Court.


49. On 1 December 2015, I wrote to the Minister for Justice Francis Fitzgerald who was also
   Tanaiste. My letter sets out the history for the Minister for Justice, in case it was news to her

   although I have my suspicion that it was not.



50. On 6 December 2015 I wrote to the Chief Justice and The Association of Judges of Ireland. I

   also wrote to the President of the High Cowt, Mr Justice Kelly on 29 March 2017. I cannot

    recall getting a response however the key points I raised were and remain unanswered today

   five years later:



   o    How did Justice Fr,rnk Clarke end up sitting on my            Court appeal on Judge Irvine's

        2009 judgment at the very last minute?


                                                                                                   14
         Why did lw think it was appropriate for him to sit in                of his romantic/former

         romantic partner's decision'?

    "    Are you, as Chief Justice aware of the relationship between Mr Justice Clarke and Ms

         Justice Irvine, c1nd if so, why did you allow him to sit as a11       court judge on two of

         her cases and ;,!low him to write the lead judgment in both?

    "    What knowledge did the other two presiding judges who sat on the panel, judges

         Hardirnan and fVlcl<echnie, have of the relationship betwer"n judges Irvine and Clark?

    <>   Will the courts allow the Official Assignee, Christopher Lehane, and the US Trustee in

         Bankruptcy, Richard Coan, to use the contested judgment ,igainst me and attempt to use

         them against rny wife, Gayle Dunne, who is a holy innocent party to my separation and

         divorce. We met in August 2002 after my first wife filed for judicial separation in 1996. To

         date both the OA and Trustee used decision against: me in order to prejudice other Courts

         against me and hi'lve and have denied me the opportunity to contest the judgments.



51. I signed off my letter with the following request:



             "! would   rr<cnn,,··u,   usk you to respond to nie on this more serious matter by close
                business this week as I believe al! of the point., herein are not new to you."


    I am unaware whether or not I received a response i'ls I do not h,Ne one on file. However if I

    did, it was now st;mdard for the Judiciary to avoid the simple questions posed of them. How

    easy it would have been if there was no veracity to the prior existence of a relationship to say

    "you are stork ravinu mad and you will be sued for defamation if you dare make such
    a/legations again impugning the good name of IV/r Justice Clarke and Ms Justice Irvine." My
    letters were not frorn a crank with nothing better to do.




52. I beg to refer to a copy of said correspondence upon which I have marked SD10 prior to the

    swearing hereof.



53. The deafening silence in response to the simplest of queries             serious scrutiny.



54. In surmnary I stated ;is a bankrupt I am conveniently found notto have standing to have a case

   sent back for a hearing on the basis of judicial bias.



                                                                                                  15
55. I stated:



                "it is not acceptable that the po!iiica/fy appointed      /)/Ost senior members      of our
                judiciary can conduct eutramarital ajfuirs wii.-11 each oiJier~ fi,ifed to disclose some
                and sit   (11   judgment of each other's findings and il,clecd perhaps influence each's
            fim:Jings."


56. I pointed out that this could work both ways where a former lover, if animosity existed, could
    find against a proper valid finding and subject parties to further legal process or have an

    adverse arbitrary final determination because of the way the relationship ended:



                "there ls no doubt that Judge Clarke should have refrnined and those who appoint
            the panel of judges should have insured that Judge Clarke could never sit cm an
                appeal of a decision made by his lover/former !over !Vlc:ry Irvine"


57. My position was st,led clearly, unequivocally, left no doubt ~1bout the point I was raising,

    which required to be considered and decided. l stated it was a clear infringement of my human

    rights under the Constitution and European Convention on Human Rights. My personal rights

    were being conflated by the Supreme Court in Ireland and my economic plight of bankruptcy.

    The judiciary decided they could trample on my right to a good n,Hne wherein allegations of

    fraud had been rn,1de against me and use my bankruptcy as a sword to prohibit me from

   justice. In a reviEiw by an indep(!ndent court I expect their actions to be seen as a personal

    vendetta which have gotten out of control. The flawed bias judgment relied upon has been

    used as the rod to defeat all my rights. The Courts in sporting parlance: own the pitch, make

   the rules, appoint the referee and linesman and appoint the Vi\l(. It allowed for my appeal to

    be dealt with at their personal discretion. In my particular c1se this discretion was e)(ercised

    against rny right to appeal against judicial bias in circumstances where it is clear the claim

   would succeccd. The impression given is Judge's Oath of Office and the Constitution is

    something that is paid lip service to rather than actually taken seriously.



58. The law library and legal profession have serious questions to ask themselves as to why I was

   blackballed frorn being able to obtain Irish Republic legal acbiu,     \,o   take my bias case especially

   given the affair was cornrnon knowledge within the four walls of the Four Courts.




                                                                                                         16
S9. When one looks back at the history of the implementation of        ,1   judicial body to investigate

    complaints, it is easy now to understand in hindsight that the body politic of the judiciary had

    no interest in seeing such a bill ever being enacted. If enacted it would provide a rnechanisrn

    for complaints like rnine to be heard and aired in the open unlike what h~1s with my complaint

    where it has been d"c1it with behind closed doors in secret: conclave. A properly functioning

    independent judicial complaints body was seen as an inconvcnic'nn: by the Chief Justice and

    his colleagues and was something to be avoided. It was filibustt!red by legal associates in the

    corridors of Leinster House and subsequently neutered by only permitting the judiciary to sit

    on complaints investigating themselves. The judiciary have taken the terrn "judge, Jury and

    executioner'' to a new level.




60. I requested the Minister for Justice not to allow the Supreme Court of Ireland to prevent the

    investigation into the behaviour of some of their own on the t,!chnical basis that the corn plaint

    does not have standing. It was a call to her to exercise her ovcrsieht function in relation to

    justice in Ireland. INith the doors of the Four Courts locked to rne ·- the last r·esort has to be

    the Oireachtas.



61. I stated it is totally disingenuous to expect the judiciary to investigate themselves when those

    at the very top are implicated in the very complaint. My                 is valid, true and properly

    grounded and presented by top UK senior counsel and no effort was made by any member of

    the Irish judiciary to ensure justice was seen to be dispensed. My valid complaint was hijacked

    by the Official Assignee, an officer of the court, at odds with what my US bankruptcy trustee

    had confirmed in writing and against my personal constitutional and human rights. I still

    require these judges' conduct is investigated fully something which I have thus far been

    denied. I beg to refer to a copy of the letter of 5 June 2013 from my US Chp7 Trustee upon

    which I have marked         prior to the swearing hereof.



62. I know through sources that the Minister for Justice sent rny cornplaint to Mr Justice Clarke

    via her Department Secretary to advise her how best to deal with it. The false fa~ade under

   which her reply is based exists on paper only and as the world knows matters are not what

   they seem on paper. Her actions demonstrate how                          the point I made regarding

   judicial bias was "kicked to touch" and consistently placed in th,i uay for recycling but like the




                                                                                                     17
    elephant in the room it could never be made vanish even by the highest government officers

    in the land.



63. By letter dated 22. December 2015 the l\,1inister for Justice


              "The courts are           only to the constitution and the law, wholly independent in
              the exercise of their judicial functions and the conduct of any Court is a matter
              entirely for the presiding judge. In the circumstances I am returning your
              correspondence to you as I as minister far justice and equality have 110 role in that
              matter."


64. I say that the failure of the Minister for Justice to take any action and return the documents

    was a serious breach of her Ministerial duties. It was not the documents which were

    contaminated by the contents which shone a light on the corruption emanating from the

    highest judicial officer holder rather than exercising his functions in the manner required by

    the Constitution ,rnd the Furopean Convention on Human R.ighb.



6::i. As the make-up of the Supreme Court currently has five former Fine Gael members, among

    them Chief Justice Clarke, it is perhaps not unexpected that a Fine Gael Tainaiste would seek

    to minimize and dispose of the matter without any investig;;tion. Her party political loyalty

    seems to have mistaken me as a Fianna Fail recipient of the buorn. I can confirm that it was

    Fianna Fail who benefited from my support. I never sought or gained anything in return. If I

    had it would be investigated in depth and trotted out in every hearing in a similar manner to

    the AA v BA judgment.



66. Indeed my bankruptcy was handled by !Vis Justice Costello who St'emcd to also find new novel
    reasons to e)(tend rny bankruptcy and make new law as Hw c.:sr.' progressed in a similar vein

    as Justices Clarke and Irvine. I am advised that her                  Payments Order and 12 year

    bankruptcy extension are unlawful under the Irish Constitution and also under the European

    Convention on Human Rights. In essence her judgments are a continuation of the judicial

    prejudice and bias I continue to suffer in order to keep me economically muzzled to avoid me

    having a voice in Court.


67. The Official                as an officer of the Court possessing a quasi·-judicial position has seen
    fit to:

                                                                                                      18
    (a) Take the personal contents of rny family from a house in trw I< Club, admit he was wrong

        but get the Courts in the face of established precedent not to award costs against him for

        his misconduct.

    (b) Instruct his Senior Counsel Eddie Farrelly to draft an aifi(favit for him which they both

        knew was wrong grounding it in the Yesreb proceedings, SVifcar an oath as the truth in an

        effort to paint rne as the owner of Walford which they both knew to be incorrect.

    (c) Question the veracity of a trust prepared by Matheson solicitors in 2006 for my wife Gayle

        Dunne as the beneficial owner of Walford. Matheson Solicitors being the top legal practice

        in Ireland who work for multi-nationals, banks and the government. All are seen as

        capable of communicating legal instructions for their clients however when it came to an

        instruction from me in 2006, Matheson's docurnentation miraculously becomes suspect

        and open to a twisted interpretation of the Official Assignee who swears unknowingly

        untruthful affid,wits, to suit the narrative fallacy he peddles,

    (d) Judge Costello in her "wise judgment" e><tending my bankruptcy by 12 years gives the

        Official Assignee ,ind his counsel a free pass stating th,1t "Horner nods". But this was far

        from a mistake from alertness or attention but a deliberatp strategy to pervert the course

        of justice. This again is an example of officers of the court and state holding high office

        attempting to again prejudice and bias the court against my family and I.

    (e) The Official Assignee has also made another baseless claim over a trust established in 1989

        as being a fraud.

    (f) The Official            has stolen £1.6m from the "Yesreb Funds" being a trust for the

        benefit of   mv minor children to settle a personal claim          him. This was a claim   bv
        Mr Dermot Desrnond that the Official Assignee, Chris Lehane, disclosed his personal

        private family information to the Irish media in order to generate fanciful stories which he

        could then exhibit in affidavits grounding other applications before Judge Costello, to

       shoehorn the nanative fallacy that I was the owner of Walford.



68, The Irish Tax Appeals Commission have vindicated 1ny position on Walford and Yesreb that I

   ceased to hold any beneficial interest in Walford on 2.3 July 2005. This decisions proves the

   bad faith under which the Official Assignee commenced the Y":sreb proceedings and acted

   outside his powers in order to misappropriate monies he had no entitlement to being today

   the assets of my minor children. I beg to refer to a copy of said decision upon which I have

   marked SD12 prior to the swec1ring hereof.




                                                                                                   19
69. These are not the actions of an independent impartial unbiasicd state official but the actions

    of a rnan who knows he can act with impunity in how he handles my file. His actions regularly

    cross over the line of what is lawful. There has never been ,rny sanction no matter how

    egregious against his actions. He knows as an officer of the Cou: i and state official thJt he can

    act in total            of his office. When he does knowinl',iy overstep the line against a

    bankrupt, he will not suffer any sanctions. He howeve:r nnsjudged matters by leaking

    documents to the media relating to a non-bankrupt and was forced to settle a personal claim

    take by Mr Desmond. His office does not cover him for his illegal actions. When challenged by

    one of Ireland's richest men he knew his normal scorched e<1rth litigation strategy would fail

    so he collapsed his position but only by dipping into my children's trust which is excluded from

    my estate. It's mv intention to recover these funds for my minor children. His illegalities have

    carried him away and lulled him into a false sense of securitv      the protection he is afforded

    to date by the Courts. In situations where he is simply dealing with a bankrupt and his/her

    family who probablv have limited resources he is normally free to pursue any sort of strategy

    he pleases without fear of censure.



70. The Courts are a dark and lonely place to be even when you wish to be there by choice and

   are successful. To see them operating in such a manner where whenever my rights as a citizen

    under the Constitution to fair and unbiased hearings are raised, the atmosphere in the Courts

    is one of eye rolling. The contract between the state and I, as citizen, affording me my rights

    has been ignored bv the courts.


71. As Budda said there are three things you Cilnnot hide for          · "the Sun, the Moon and the
    truth" and the truth is rny family and I have been denied a fair hearing throughout this
   bankruptcy process.



72. /\ simple bankruptcy 1x,yment application by the Official Assignee for €5,000 per annum was

   extended to -€:7,000 per month by .Judge Costello. I had dernow;trated to the court I had an

   inability to make any bankruptcy pavment. However in the current climate and environment

   Judge Costello managed to again make novel law to achieve the most draconian result

   possible when mv     tFHnt,   or my family's is associated with the c,;se. This trend dates back to

   Ms Justice Irvine's judgment of 12 June, 2009. The capricious nnd ;,rbitrary attitude that has

   arisen out of my                 is evident from the cases and          all premised in AA v BA.




                                                                                                      20
    73. There are many other cases which have been effected by the hidden extra marital relationship

        between IVlr Justice Clarke and IVls Justice Irvine which only the, Courts are intimately aware

        of. The parties concc,rned deserve to be advised.


    74. In the circumstances ;rny references and reliance to A;\ v I:\/\,    the Official /.1.ssir~nee must be

        discarded as its hidings are based on sand and are an dffront to the Constitutional

        foundations of this country. All dogrn;:is eventually crumble ,rnd the dogma of concealment of

        an illicit relationship in the highest legal offices of Ireland. To quote Lord Denning "be you ever

        so high, the law is above you."


   75. For good order I have refer to the conclusions of Chief Justice Clarke in his July 20'.ltl judgment

        condensing my 157 grounds of appeal upon which I have m,d;eci SD13 prior to the swearing

        hereof.


B.9_ckground to Bankrnptc_\f l?ayment Order {"BPO"l

   76. By way of background, in my unique engineered dual bankruptcies, it is difficult to know where
        exactly to begin. I tiled for bankruptcy in the US on 29 March 2013 where I had resided since

        August 2010. Ulster Bank subsequently made me bankrupt in Ireland on 29 July 2013.



   Tl. I beg to refer to a copy of the order granting amended motion of Ulster Bank Ireland Limited
        granting a limited relief from automatic stay and his undertakings to the Judge Schiff to

        achieve the order marked SD14 prior to the swearing hereof. The order was made by Judge

        Schiff in Bridgeport Bankruptcy Court, Connecticut on 17. June ;>OB. This order confinns my

        estate, jurisdiction and discharge, rests with my first in tirnt! Chapter 7 Bankruptcy Trustee,

        Mr. Richard Coan. The Irish Official Assignee holds no estate. On these undertakings alone the
        BPO should be throvvn.



   78. I draw to the cou; t's attention that this order has been n'si!ed from by the Irish Official
        Assignee and my creditors who sought the application to have! me rnade a dual bankrupt. The

        Irish Official Assignee is an officer of the Irish State, an officer of the court and holds a quasi-

       judicial position in tile Irish bankruptcy courts. He has abused his position with the support of

       the Courts.




                                                                                                           21
/9. I beg to refer to a one••page cxtiact frorn a submission n1adc       my Chapter 7 US trustee to

    Judge Schiff in support of the lifting of the automatic stay marked 5Dl.5 prior to the swearing

    hereof. I draw the court's attention to paragraph nine and paragraph 10.



80. It does not require   ,1     mind to understand, what mv                7 trustee represented to

    Judge Schiff in order to carry the day in the lifting of the autornatic stay and allow the filling

    of an Irish bankruptcy petition.



81. It equally does not require a legal mind to now see this was a vacuous undertaking made by

    my Chapter 7 Trustee working with my creditors out of pure vindictiveness. The agenda was

    to make a scapego;,t for the Irish banking collapse. f\s Narna Debtor no. 39, the internet should

    be sued for placing me at no. 1 if it were possible.




82. The above submission made by my Chapter 7 Trustee in support of the lifting of the stay to

    have me made a dual bankrupt was a key undertaking in orde1· to achieve the filing of my

    bankruptcy petition in Ireland. On the record to carry the judge who was bemused by the lack

    of logic. Of course, Hwre was never any logic to a dual bankrup\i::y other than for the reasons

    set out in my bias submissions.



83. The Chapter 7 Trustee in moving the application for a dual bankruptcy also undertook to enter

    into and submit to the court an lnternation::il Protocol. Should an Irish bankruptcy be

    permitted. This was rc,siled frorn by all the parties to the ,,pplication, claiming that the

    International Protocol would be entered into at the end of the bankruptcy. The Ch 7 Trustee

    and the Irish Official Assignee never intended to agree the protocol for my dual bankruptcy,

    and made false representations to the court. A protocol would have obviated the requirement

    for many of the unnecessary cases before the court including this ;1pplication. My Ch 7 Trustee

    abiding by the u~; bankruptcy cod would have ensured no such case could ever have

    commenced let alone run for 18 months.



84. The dual bankruptcv was and remains a novel concept and rrns never been encountered in the

   world of bankruptcy. At various times, both trust(~es have                  in total harmony with

    each other, and at other times they have operated as if they exist in different worlds and the

    other bankruptcy doc:; not exist and when it does it is with two different individuals. I arn

   treated ;:is two different individuals, in two different jurisdict.iuns with different laws applied,


                                                                                                    22
    on behalf of the s;1me creditors. It was from tlw outset a fare, and remains so today. The real
    reason lies in those holding high judicial office abusing their positions of power, for personal

    vendettas.




85. 13y way of simple example is the application now before the court. I am currently the applicant

    to have my BPO in the sum of £7,000 a month levied against me by Judge Costello in October
    2008 set aside. The BPO and decision of Costello J flies in the face of the legal position

    presented to the court in grounding my Irish bankruptcy petition. lier decision files in the face

    of the established ic1w and common sense being proven ability to pay. Having law invented to

   shoehorn in such decisions must be set aside.



86. I have delivered all documents proving that I do not earn over f.200 a month and have no
    other sources of income, wealth assets or cash at my disposal to meet this order. There is no

    science to a BPO. It's based on one's ability to pay from surplus incorne a bankrupt may have

    left over after rnec,i ing their normal expenses. However,             this my application to vary

   the 131'0 has been dragged out for 18 months where replying affidavits from the OA which

   ignore the basic and only tenant on which a BPO is based. His response are self-serving paper

   filling groundless claims which even if correct are irrelevant to the issue.                 The OA

    misrepresents to the court many issues in an attempt to blacken me in order to carry favour.

   Their interpretation of me earning €200 per month beconws me living off €200 per month

   which of course was and is not what this statement represents.



87. I hereby refer to my submission of by email dated 4 December 2020 at 17.08 enclosing my
   submission to Addlcshaw Goddard UK solicitors representing my Ch 7 Trustee in relation to

   the exact same queries by the 11espondent OA in these                       I also refer to my email

   of 1.7.27 enclosing sc,lled UK Court orders issued in relation to the lJI< investigation. I also refor
   to emails sent 5 December 2020 ;,t 12..37 and 7 Decernbe:r 2020. I understand all of these are
   submitted to the Court under seal. This correspondence goes to the duplication of the process

   and indeed to the overlapping and treatment of me as two different individuals, in two

   different countries, running two different bankruptcies simuitaneously, for the identical

   creditors. IV!y Irish bankruptcy was from the outset a farce and a gross miscarriage of justice.

   In normal legal syst;.,mc, legal strategies which are             on vu<ation and abuse of process




                                                                                                      2.3
    founde1· and fail. However in rny particular circumst;:rnces they re encouraged and endorsed

    by the bench,




88. I believe I am the only b,rnkrupt on earth who has two sqxmite bankruptcies running

    simultaneously for the exact same creditors. No international protocol has been entered into

    to manage my dual bankruptcies and this is further being exacerbated by the grounding of my

    US bankruptcy in the UI< Bankruptcy Court this year.



89. As my trustees and creditors are aware of, there am no conccali•d assets and !<roll and similar

    agencies have carried out worldwide searches to ascertain concealed assets and none have

    been discovered as none exist. Both trustees have a slew of professional advisers available to

    them, an army of legal teams, have received every document I possess in discovery and are

    still abusing the process.



90. Both trustees try to oppress me. In my application to vary an Irish        nro for €7,000 per month,
    which is outside of US b;:inkruptcy code. My Chapter 7 Trustee, iVI r Coan stands idly by to allow

    this oppression to proceed unbated. The making of this order          Justice Costello is not based

    in Irish bankruptcy law. Its has no factual support and none has been produced to support it

    in over two years. It is required to be vacated and all connected actions to it vacated also.



91. Turning briefly to the main points raised by Ms Fay.


92. My pension is excluded from my bankruptcy by my Ch7 Trustee, it predates my bankruptcy

    filing and is held by trustees. The Official Assignee has produced   110   legal basis for his attempts

    to try and garnish it. Again this is simply the Official Assignee attempting to seize anything he

    can get access to whether he is legally entitled to it or not



93. In relation to Dunnington, Bartholow and Miller LLP's legal foes. Luke McGrath of that firm

   agreed to take on the case on the basis of its strength and rnv ci1Hdren's right to justice. They

   agreed to be paid out of proceeds should the claim be successful. He is a rarity in the legal

    world. To date he has invoiced $234,761 which remains                      pending resolution of the

    proceedings in the US. I       to rderto a copy of said invoice upon which I have marked 5016

    prior to the                 hereof and copies of invoices from .I Berman for the sum of

    approxirnatelv $160,263. both surns are post-petition costs to which I am personally liable.


                                                                                                        24
94. At paragraph 7, Ms Fay intentionally misrepresents that I swore in depositions that I

    transferred $100m to Gayle Dunne between 2005 and 2013. The deposition only relates to

    assets trnnsfers predominantly between 2005 and 2008. Tile             8ssct being \IValfonJ. The
    actual is sum is €6'.irn MHI she h8s a full schedule of this.



95. At paragraph 3, it is correct that the Chapter 7 Trustee in Bankruptcy has applied for discovery
    in relation to my affairs in the UI< and they are currently under seal. Ms Fay complains that

    she does not have access to this documentation. My Ch7 Trustee has set out how the Official

    Assignee should go about getting inforrniltion should he                it. Again we witness the

    Official Assignee, an arm of the state making it up as he goes ,ilong. This exhibited at SD15

    above.


96. As the Official Assignee and the Chapter 7 Trustee have refused to agree a protocol in breach
    of a court undertaking regarding the management of rny dual bankruptcy it can be no surprise

    to them that such situations arise. In addition the Official          has already had to pay €1.6

    million in darm:iges to Mr Desmond of my children's money to sctile a breach of privacy claim

    on foot of him leaking confidential information to the newspapers regarding this bankruptcy.

    To date, the Official Assignee has refused to provide any undertakings regarding the

    confidentiality of rny private information.


97. My own bankruptcy c111d many other high profile Irish bankruptcies clearly proves there is not
    one instance that the Official Assignee, ever defended a                rights, his farni!y's rights

    to. property and their own independent assets or their constitutional rights. In the OA's eyes,

    bolstered by the courts, all rights of the bankrupt and their forniiies are fair game to be taken

    attacked or stolen or in legal parlance "misappropriated".



98. I am currently the prirnary care giver for my four minor children. I licive no sources of income.

    My former wife pays the expenses for the maintenance of fou I" minor children and rny living

    expenses which have been agreed on an ad hoc case by case b,isis. There is no obligation for

    her to pay me an income or salary from which to pay a bankruptcy order. The Official Assignee

    is fully aware of all of this though he claims the opposite because it suits his application.


99. For the record, I m,Hlc a full open frank filing in rny               filing including debenture

    tickets I held at Twickenham. I did not hide or conceal any dS:iets. One would be forgiven



                                                                                                     2,)"
           reading the irrterndiio11al press that I was party to an internatiu11al fr.rncl perpeti'atecl on the

           Irish, none of this is based in reality.


   1.00.            In the Yesrdl proceedings I was forced to engage ,1 cornputer expert to provide

           electronic discovery. When he was ready to deliver the data to the Official Assign(,e he said

           he no longer             it and left me with another bill which I arn unable to p3y. These are not

       the actions of an individual who seriously believes what he alleges. I have other costs

           associated with his information requests particularly legal costs which I require paid. I beg to

           refer to a copy of said bill marked SDU' prior to the swe;iring hereof.


   1.01.            The Official Assignee has no basis in law to seek the orders he requests and indeed is

          quite open about tile foct it lacks precedent. Again he is utterly confident that he need only

          ask; it is standard parlance around the Courts that "whatever I.he OA wants, the OA gets."



Conclusion



   102.             In the circun1stances the Court should grant my                and overturn the flPO and

       dismiss the Oifo:ial Assignee's application for contempt. i\dditionally the Court should

       sanction the OHicial Assignee and their legal team for attempting to prejudice and mislead

       the Court.


   1.03.            I request the Court make an order for costs against the Official Assignee for these

       proceedings and the Yesreb proceedings. Such costs to be                       ,ind excluded from my
       bankruptcy.




                                              SWORN BY SE/\N DUNl\!E
                                              This 'clay of Decernber, 2020 at           ,:.' •. I ' )   '-.'.   .




                                              Before me a Practising Solicitor/Cormnissionerfor·Oaths
                                              and I know the deponent or
                                              the d~ponent has been identified to me by
                                                      \\\,(
                                                         /"....._
                                                         / \
                                              ~-'-···_•. ,_J,,~. I ;' (/ ',   C




                                              Sl'AI\JDUNNE.



                                                                                                                     26
                                                                        COIVIIVllSSIONEI-{ FOi-{
                                                                        OATHS



Filed on behalf of Sean Dunne by Gabriel Canning for the bankrupt un this d"y 9 th Decernber 2020.




                                                                                                     27
                       THE HIGH COURT

                        BANKRUPTCY




  IN THE MATTER OF SEAN DUNNE, A BANKRUPT AND

          IN THE MATTER OF SECTION 85D OF

          THE BANKRUPTCY ACT 1988 TO 2015




EKhibit "SDl" as referred to in the affidavit of Sean Dunne

           sworn on the 9 th of December 2020




                        SEAN DUNNE




                          L7 /     \..
               PR/!fTISI   N<fCERT! FICATE/
                   '
              COMM!SSlOl\iEifFOR:Ofl.THS




                                                              27
News; Front Page

                                                       fronr1 i                             ntment
The Sunday Times
i\llark
By Mark Tighe
25 October 2020,
756 words,
English,
4
© Times Newspapers Limited 2020
    0




    0




    0


Frank Clarke left selection panel to avoid claims of conflict of intt,rest in her High Court selection,
says Shane Ross
Shane Ross has revealed that Frank Clarke, the chief justice, recused himself from the selection
committee for president of the High Court this year over a possible conflict of interest.
Ross, a former Independent Alliance TD and transport minister in the last Fine Gael-led minority
government, makes the revelation in a new memoir, In Bed With the Blueshirts.
He also describes his failed attempts to reform the judicial appointments process. Ross had secured a
commitment from Fine Gael in the last programme for government that it would introduce a judicial
appointments body with a lay majority and chair. However, the bill met massive resistance from
judges and Fianna Fail, and failed to pass after a filibuster in the Seanad led by Michael McDowell, a
barrister and independent senator.
In his book, Ross says he initially insisted no judges would be appointed by the government until progress
was made on its judicial appointments bill. He said he removed this veto after some progress was
made, and when Fine Gael insisted new judges were needed to fill gaps on the bench.
A three-person advisory committee, comprising the attorney-general, the chief justice and a layperson,
was appointed to make recommendations to cabinet on the appointments of thco presidents of various
courts. Ross reveals that when this committee was set up in April to recommend a replacement for Peter
Kelly, who was retiring as president of the High Court, Clarke initially sat on it. Ross said after he heard
Mary Irvine, a Supreme Court judge since May 2019, was favourite for the role, it was announced Clarke
had stepped back from the committee. A cabinet memo on May 22 is said to have stated that Clarke had
recused himself "to ensure no perception of any conflict of interest".
Ross said when he asked Charlie Flanagan, then justice minister, to elaborate on the possible conflict, he
was stonewalled. Seamus Woulfe, then attorney-general, is said to have intervened at cabinet to say
Clarke had withdrawn in case a "crank" might attack his integrity and he was showing an abundance of
caution.
Woulfe, who was himself subsequently appointed a Supreme Court judge, is said to have claimed he
knew all the judges and candidates.
According to the book, Leo Varadkar, then taoiseach, intervened to say Ross should discuss the issue with
Flanagan after cabinet. Ross says that Flanagan did fill him in on the reason for Clarke's recusal, but he
does not reveal the details in the book.
Ross noted that Clarke was replaced on the committee by George Birmingham, president of the Court of
Appeal. He points out that Clarke was Birmingham 1s election agent when he was a Fine Gael TD in the
1980s.
Ross does not question lrvine 1s qualifications for the role, to which she was appointed in June, and notes
she is not affiliated with a political party. He says the question is about the process, not the result. He
questioned why Clarke pulled out of the selection process for Irvine but rernained on the committee
while Birmingham 1s application progressed in 2018.
It is understood the committee that made recommendations on the president of the Court of Appeal
position received only three applications and all were forwarded to government.
Ross said he initially opposed lrvine 1s appointment in June.
When he questioned the process at cabinet, he was told there were 12 applications for the job but no
interviews were held. The committee had sent three names to the justice minister, who brought lrvine 1s
name to cabinet.
Ross also reveals that he complained to the taoiseach when Woulfe was reported to have described the
              1                                               11
government s judicial appointrnents bill as a 11 dog 1s dinner in 2018.
                                        1
Varadkar is said to have responded: Seamus stuck his foot in it. He seems to be referring to the
amendments made which we want reversed, rather than the bill itself, but ifs bad. 11
Woulfe is still under scrutiny over his attendance at the Oireachtas Golf Society dinner in Clifden in
August.
He has cancelled four meetings with Clarke on the issue since a report by Susan Denham, the former
chief justice, said he should not lose his position but that his attendance at the dinner in the middle of a
pandemic was wrong.
The question is about the process, not the result
                       THE HIGH COURT

                            BANKRUPTCY



  !N THE MATTER OF SEAN DUNNE, A BANKRUPT AND

          IN THE MATTER OF SECTION 85D OF

          THE BANKRUPTCY ACT 1988 TO 2015




Exhibit "5D2" as referred to in the affidavit of Sean Dunne

           sworn on the 9th of December 2020




                            SEAN DUNNE

                              i\         /\
                      /'}    , I
                   ( i      Ii
                 / i .·          i
                 u:.·
                      ,..    I       i   I
                      ,;    Ll           "·

               PRdCTISl~G CERTIFICATE/
                  /                  V

              COMMISSIONEKFOFCdATHS




                                                              28
Dublin



81h December 2017


Re: AA v BA ; CD Notice Party



Dear Sirs,



I refer to your letter of the 15 th November 2:017.

I sat on   the Court which heard the appeal in AA v BA; CD ln 2013 and delivered one of the
judgements in that matter the following year. I confirm that since    my a ppolntment as a judge In
2004 I have not had a relationship of the   type to which you refer with any person who was, has since
become or Is a judge.
As a matter of principle it Is difficult to envisage circumstances in which the private lives of jud[;es
prior to their appointment as such and at a very s!gniflcant remove in time could be relevant in the
way you maintain. I am not aware of any judge prevlously having been asked to confirm or deny
aspects of his or her private life predating appointment and I do not believe that it would be
appropriate that I set such ,1 precedent.
Prlor to delivering my Judgement in AA v BA ; CD the only Judges with whom I discussed the
proceedings were the other judges on the Supreme Court who were        involved in the case. These
discussions involved the usual collegiate deliberations on the Issues !nvolvt,d.
The alteration in the asslgnrnents to which you refer came at the request of the then Chief Justice.
Such changes occur from time to time because of difficulties in judges sitting for one reason or
another. I am unaware of the reasons which led the Chief Justice to request a change in the
formation in this case but can confirm that same did not stern from any issue on my side or request
or suggestion from me. I do not think that it is correct to suggest that there was no prior notice of
the change of assignments. My recollection is that the revised assignments appeared in the legal
diary some days before the hearing.

I trust that this letter.clarifies matters. I do not believe that it would be appropriate for me to
correspond further    and trns:t that the contents wm be treated in the strictest confidence.


Yours sincerely,
                     THE HIGH COURT

                             BANKRUPTCY



  IN THE MATTER OF SEAN DUNNE, A BANKRUPT AND

           II\! THE MATTER OF SECTION 85D OF

          THE BANKRUPTCY ACT 1988 TO 2015




Exhibit "S03" as referred to in the affidavit of Seiln Dunne

           sworn on the 9th of December 2020




                             SEAN DUNNE
                                         I
                                         I
                                    ,   '
                                        '
                   {_,
                                        t
                PRACTISINdCERT!FlCATE/
                     I
                         '
              COMMlSSlONERJ,:ORO/\THS




                                                               29
                                                                      Minister for J ustiee

                                                       Department of Justice & Equality

                                                                   94 St Stephens Green

                                                                                 Dublin 2

                                                                               D02 FD70

Sean Dunne

22 Stillman Lane

Greenwich

CT 06831

USA



1st December 2015

Sent by Email and Post



Dear Minister Fitzgerald,



l am writing to you about a most serious incident of judicial misconduct and judicial

bias in the highest courts in Ireland involving an Appeal Court Judge, Ms Mary Irvine

and a Supreme Court Judge, l\tfr Frank Clarke.



The matters both judges adjudicated on are family law matters, therefore l am not at

liberty to share the details of the cases due to the in carncra rule. J do not believe the

in camera rule that applies to family law cases makes rny allegation of bias against

Judges Irvine and Clarke an in-camera matter.       Indeed it is one of extreme public

interest. Their apparent judicial misconduct and the very arpcarance of judicial bias
                                                                                       2


that their conduct has resulted in, and the manner in 'vVhich it 1.mdcrrnincs any right

thinking persons reliance on the inclepenclenec and fairness of the judicial system in

Ireland needs to be investigated by you as a matter ofmgcncy.




Judge Irvine made extraordinary and outlandish findings against me in an in camera

judgment of 2009, findings that defied established commercial law, family law and

normal legal procedure.     I discovered on receiving this shocking judgment that

members of the law library did not believe she had written this judgment

independently, but that it was largely influenced by fellow High Court Judge Mr

Frank Clarke.    It was common knowledge that Ms Irvine and Mr Clarke were

conducting an intense extra marital affair at the time. Their chambers were even

adjacent to each other.




I also had history with Judge Clarke whereby as a Senior Counsel he represented

Garech de Bnm in a case against myself and Arthur Cox solicitors in 1999.           We

contracted to buy lands from De Bnm in Woodtown Manor, Rathfarnham and paid

the deposit. Shortly thereafter part of the land was rezoned before the contract closed.

De Brun attempted to renege from the contract citing such allegations of fraud against

rnc and members of my legal firm Arthur Cox. The case was settled very much in my

favour with all allegations withdrawn and my counsel at the time commented on

Frank Clarke's unusual and surprising personal animosity towards me. Garech de

Bnm was his personal friend and it was made clear to rne he was taking this legal

battle personally too, rather than having the usual personal disconnect of a senior

counsel from his client.
                                                                                        3


I was perturbed to hear, when she delivered her judgment in 200(), that \vhile hearing

the family law case Judge Irvine had been intimately involved with .Juclgcc; Clarke,

particularly when the c,1sc involved options, contracts, allegations of fraud and non

disclosure. There were many similarities to the case Clarke and etc Brun tried to

impress against me and others ,in 1999.



I appealed the decision and fully expected that such an appeal would be dealt with

impartially and fairly by the Supreme Court oflreland. The appeal was based on 157

points of appeal clue to the decision Judge lrvinc made against established principles

of law. However, a most disturbing incident occurred. The panel of judges who were

listed to hear the case in 2013 was changed on the day of the hearing without notice to

any party, with newly appointed Supreme Court Judge Mr Frank Clarke stepping in,

in place of Judge John MacMenamin. No reason has ever been provided for this last

minute change.



I only learned of this replacement after the elose of the first day's hearing, as I was in

the USA at the time. I was appalled and told my legal team Judge Frank Clark rnust

not sit in judgment of me due to bis relationship with Judge Jrvine and his previous

acting against me as a Senior Counsel. My legal team said that it was too late now

that we were already one day into a two day hearing and begged me to put my faith in

the objectivity of the Supreme Court and Frank Clarke. They also said he had not

spoken or asked questions throughout the day and they bdievcd Judge Adrian

Hardiman would write the judgment. I had previously , as early as March 2012, put

my solicitor on notice in writing that Judge Clarke should never sit in judgment of me
                                                                                       4


due to his previous anirnosity in the Lk Bruin case and his relationship with Judge

Irvine. (sec attached correspondence)



When judgement was delivered a year later Frank Clarke alone delivered the

judgment, fully endorsing Judge Irvine's original judgment, reiterating her "findings

of fact" while failing to deal with the vast majority of the other legal complexities the

case brought up. T was shocked and appalled and indeed folt violated and personally

attacked. l was dumbfounded that a Supreme Court Judge could think it appropriate to

compose and deliver an appeal judgement on his lover/former lover, with all the

complexities such extra marital affairs can have on people's ability to be objective

and the manner in which it can divide their loyalties. One would presume that Judge

Frank Clarke must have known it was wholly inappropriate for him to sit in judgment

of Judge Irvine. He should have informed his eolleagucs he would refrain from sitting

on the appeal panel for this personal reason, Y ct inexplicably he did not His actions

in participating in the bench on this appeal raises series questions about this man's

judgment, motives and integrity.



Judge Frank Clarke had also delivered judgment in another case, W1-ight v Ceary

and Geary and another: third party: John Deere L.irnitecl: Supreme Court,

November 2013, where be al.so roundly endorsed Judge Irvine's judgment, again on

her findings of fact (which arc rarely reviewed by appeal courts).   I know of no other

instances where a member of the Supreme Court has sat in judgment on an appeal of

his wife/partner or ex wife/ex partner. l do not sec how lliis situation distinguishes

itself. The fact is he has now sat on two of her appeals and roundly endorsed her

original judgment in both.
                                                                                       s


I had some reluctance putting my faith in the Supreme Court again as l found it hard

to believe all did not know of the relationship with Clarke and lrvirn:. The existence

of the relationship was common currency in the Four Courts, yet all had stood by

while Judge Clarke slipped into Judge MacMenamin's place and delivered judgment.




However, I had no choice but to put my faith in the Chief Justice of Ireland to deal

fairly in this matter. If the public cannot have confidence in the Chief Justice, they

can have confidence in nobody. l wrote to the Chief Justice in October 2014 telling

her of my concern and intention to appeal this judgment on the basis of perception of

judicial bias. (see attached). As a bankrupt with limited resources I had to seek legal

advice from the North of Ireland and London because no Irish barrister would take on

this case, fearing it would ruin their careers in the Irish Four Courts. It was confirmed

to me that the affair between Clarke and Irvine was however common knowledge.




Instead I was yet again stitched up. A substantive motion and appeal was filed by my

UK legal team, and wc were assured that the Supreme Court were taking the matter

most seriously. Then the Irish Official Assignee in my bankruptcy, Mr Christopher

Lehane, objected to my standing in taking the case, even tbougl1 the US Trustee in my

bankruptcy had given me permission to take the case or any family law appeal in June

2013 (see attached), before Mr Lehane or my Irish bankruptcy was even in existence.

The Supreme Court of freland have neatly avoided having to address the questionable

behaviour of their own colleagues by ruling that I do not have standing as a bankrupt

to have this case reopened on the basis of perceived judicial bias. They allowed

another officer of the court, Mr Lehane, to stop me from asserting my most. personal
                                                                                          6


constitutional and human rights to clear my good name. lnclced Mr Lehane and the

US Trustee seek to use the contested Supreme Court judgment against me in various

legal cases pertaining t,1 my bankruptcy. lt is most disturbing that they me allowed lo

take away my right to contest the judgrncnt in the highly unusual circumstances where

fellow officers of the court, Irvine and Clarke, arc suspected of wrong doing, but they

can still endeavour to use those very findings against rnc. 1t is forthcr disconcerting

that The OA and US trustee's paymasters are Narna, an arm of the state, and Ulster

Dank, and they act on their instructions, so arc not impartial or acting independently.




For all Irish citizens sake, I do not believe this matter should be let lie just because 1,

as a bankrupt, am conveniently found not to have "standing" to have the case sent

back for rehearing on the basis of a perception of judicial bias. It is not acceptable that

the politically appointed most senior members of our judiciary can conduct extra

marital affairs with each other, fail to disclose same and       sit in judgment of each

others findings, or indeed perhaps influence each others findings. Even if a member

of the judiciary was not influenced to find in favour of his lover or former lovers legal

rulings, the very percept.ion is that he could be.    Indeed in son1c cases the judicial

member could even find against their former lover if animosity existed. Judge Clarke

should have rccuscd himself rather than parachute himself into the hearing on its

opening day. There is no doubt that Judge Clarke should have refrained, and those

who appoint the panel of judges should have ensured that Jucige Clarke could never

sit on appeal of a decision made by his lover/former lover lVmry Irvine.




The current situation, where there are no means to address or even investigate judicial

misconduct without the impeachment of judges is disgrnccfo[ and in direct conflict
                                                                                      7


with the rnost basic human rights. We have been waiting five years for a bill to be

enacted to provide remedies for complaints about judicial rnisbehaviour and to

provide for lay participation in the investigation of complaints. Not one member of

the judiciary from thG Chief .Justice down cleemGd it appropri,1te to question how or

why Frank Clarke was allowed sit and write judgment on two appeals of judgments

made by Judge Mary Irvine. l ask you not to allow the Supreme Court of Ireland to

prevent the investigation into the behaviour of some of their own on the basis that the

complainant does not have standing. Indeed it is totally disingenuous to expect the

judiciary to investigate themselves when those at the very top are implicated in the

very complaint. My complaint is valid, true and properly grounded and presented by

top UK Senior Counsel and no effort was made by any member of tbe Irish judiciary

or participating counsel to say otherwise. My valid complaint was hijacked by another

officer of the court at odds with what my US Bankruptcy Trustee bad confirmed in

writing and against my personal, constitutional and human rights. I ask you to ensure

these judges conduct is investigated fully, something which I have been denied.




Should you require any further information please revert to rnc by post or email.




Yours Sincerely




Sean Dunne
L':;;tO'!.i/LUi!                                                                                                                            GMail - Res::;or~se




                                                                                                                                                                                      Sean D:)nns




    1 ;-nessage

                                                                                                                                                                                                    Fri, Feb 24, 2017 at 1:07 PM
    To:


        Sean Dunne




        Dear Mr. Dunne,

        I am directed by the Tanaiste and Minister for Justioe and Equality, Ms
        Franoes Fitzgerald T.D., to refer to your email dated 16 February 2017
        ,egarding a copy of her previous correspondence to you.

        As requested, please find below a copy of the Tanaiste's letter that was
        issued to you on 23 December 2015.

        Yours sincerely,


        l'-if21f Colgan
        ?i'.v2te Secretary to thE~ -:a:---12iste
        2.:'.d ;vrinister for Justice enc Equa!fty




        Minister Reference: 1202143141


          23 December, 2015



        :=.ear            Dunne,

             ,·sfc=J to your letter datsd '1 December. The Courts are, subicct only to                                                                                  /·~

                                                                                                     ,·
                                                                                                     '                                                                  ·--...... /
  ttps :/;         :.:;ocg!e.ccrn/m ai UuJO/?ul::: 2E:::! k=cf4ciC8,2572&view= pt&q= i:-:~ogsea~ch=query&.th= 15a703cQG3 '! cl:~:-::-fe&s iTt l= 15a?C3c003: c-½2~,::                                                          ·":/2
?---::.:r.::_'"_:_'' '. /                                                                                                                                          Gmaii - F<.espo:1se

            ths constitution and the i2'vv,       independent in the exercise of thefr
                     functions cc1C the cc:iduct of any CGLli case ls a matter
                                         the clrcurnstancss 1 am           your
            cc~respondence to you as i, as i\1inister for Justice and Equality1 have no
            rc!e in the matter.

            The Programme for Government contains a commitment to legislate to
            establish a Judicial Council in order to provide an effective mechanism for
                      with complaints against judges. This commitment is being given
            expression in the form of the proposed Judicial Councii Bill. As well as
            providing for the establishment of a Judicial Council and Board that will
                       excellence and          standards of conduct by judges, the proposed
            Bili aims to provide a rr:eans of investigating allegations of judicial
            ;;-tisconduct in the form cf a Judicial Conduct Committee, v1hich vvrn have !ay
                               The B ]s 2 ~riority for the Government, but recently,
            ;~c:s ~'ad IO      \V2Y t,:; other p;essing         in t~:e          c:ea.

            T:-12 Jepartment is           closely v1ith the Office of the .L'\ttorney Genera!
            to       the Bill to an early conclusion, 2nd I am ccmmitted to advancing
            this legislation vvithin a speedy tlmeframe.

            Yours sincerely,




            r:-o.nces Fitzgerald TD.
            '.\/[nlster for Justice and

            "°'"-,; ;,:·,; '-***************.k*·.r.*i!:* ,t ,;,>.     k1;: k i-:-;,;;,;;k;t-****1<:**-1<1<:1<:*7<***"*""*******-;,:-,:*-x*·k********""!<i<:**i;:

            :s le haghaidh an duine r.6 an elnHtis ar a bhfull sf d!rithe, agus ie haghaiCh sn duine n6 an elntitls sln amh8ln, a b~earta;tea: a1 fha!snSis a tarchui:sadh agus f2adfaldh s0) go
            :;-..-f!¥:i! 2'.Jhsr faol r'.Jn       feoi phribhl9id lntL Tolrrnisctear aon athbhrsithrdL\ 2tarchur r6 !eathaC:~ a dh8an2rrh ar an b:/ais ~els seo/ 20n Us2id e'.\e 2 bllaint a:sti 16 2or
                                                                                                                                                                                         e
                             a df-:8anarnh ar a hiontaoibh, ag daofne r16 ag eintitis seachas an faighteoir beartalthe. i'/i8 fuair tU sea trf dheorr:1&d, t8igh l dteagmh2il ;els an seolt6ir !e do tf:oil,
                                                                                                                                                                                             1


            agus scrios an t-abhar as aon rfomhaire. Is e beartas na Roinne Dlf agus Cirt agus Comhionannais, na nOiffgi agus n2 nGnfomhaireachtaf a usaideann seirbhfsi TF na
            Roinne seoladh 2bhair cho!Llii a dhfcheadU.
            Mas rude go rneasann                                 tu
                                               gur abhar coluil ata sar, abhar ata sa teachtaireacht seo is ceart duit di..!! i dteagmhail ieis an seo!tcir iaithreach agus le maiiminder[agJjustice.ie
            chomh maith.

            The information transmitted is intended only for the ,Jerson or entity to which it is addressed and may contain confidential and/or privileged material. Any review,
            retransmission, dissemination or other use of, or taking of any action in reliance upon, this information by persons or entities other than the intended recipient is prohibited. If
            you received this in error. p!ease contact the sender and delete the material from any computer. :tis the pciicy of the Department of Justice and Equality and the Agencies
            21•rJ Offices using its lT services to disallow the sending of offensive material.
            Si'":ould you consider that ths material contained in this message is offensive ycu shou!d contact the sender immediately and also mailminder[at]just:cs.fe.
            k·.--:- r. ,- ,,-: * ·k ""*** **-J..·***1n-,* -!,:·k**"' * X:·k"'k-,:; """* --,.:***
                                                          i<:-                    ;("'",:7';     **•i,:*-k******* **** -,;,: ** *"" ** -;,;*** x*i: ***********




~:tps :/        ~i   z::.: gY.>;i e.ccrn/r:1 ai l/u!O!?ui =2?x! k=rf4:108c572&view= pt&q= inf'.::8,se21ch=query&th= 15a702c:JJ31 c4afe&si ml= 1.Sa7G3c003'1 cLsTe                                              2/2
                       THE HIGH COURT

                        BANKRUPTCY




  IN THE MATTER OF SEAN DUNNE, A BANl<l{UPT ,'\ND

           IN THE M/\TTER OF SECTION HSD OF

          THE ElAl\ll<RUPTCV ACT 1988 TO 2015




Exhibit "SD4" as referred to in the affidavit of Se,:ir1 Dunne

           sworn on the 9 th of December 2020




                        SEAN DUNNE




                                 \

                rRf\cr1slNG cr::~~1nrnTE/
                  ,:     i

               COMM!SSli')l\!EFCH::>ROATHS




                                                                 30
F~·om: sca:qbb@m;;~~th1o~k.ie
Date: Fd, 23 Mar 2012 16:51:26 +0000
To: Niall Clerkin<niaUclm:ldt;i@dcrkJnJynch.com>
Re1,IyTo: seanbb@mm.mtbrook.ie
Subject: Re: Security for Costs Motion

Frank Clark is the current or former Beau oflrvinc J and cannot sit on any appeal involving
me. Also acted against me in a HC case.
Let your       find you ·with BlackDerry® from Vodafone

li'rmn: Niall Ckrkin <piallclerkiI![ffu:lerkir!J.1.rnch.corn>
Date: Fri, 23 Mar 2012 16:42:54 +0000
To: Sean1s BiackBerry<scanb!:t@mmmtbrook.ie>
Subject: Security for        Motion

                                                   ,.
  \.




                                                                                              I
                      THE HIGH COURT

                          BANt<HUPTCY




  lN THE MAHER OF SEAN DUNNE, A BANKHUPl /\ND

           IN THE MATTER OF SECTIOI\I 85D

           THE B/\1\IKRUf>TCY ACT 1938 TO 20J5




Exhibit "SD':i'' as referred to in the afficlovit of Seiln Dunne

            sworn on the 9 th of December 2020




                          SEAN DUNNE




                            ~' 1'
                 PRACJ!SiNG CEHTlFIC/\TE/
                      /      /
               COMMISSIONER FOR OATHS




                                                                   31
        Niall Clarkin
        ~~~~~~m.:ll~~::;'.~·.l;!l::::0,;1,:,.   ·:,~'.tnl:::r:.,:t~:cm~Jl~~--=-..m.e:i~C!ftt41!,'W~Jt;i..m:J'P:g"r.i:t0':lltln::O:;.',..':'J'l..,t'.l' 'l;:,1:.·,:.a,;:r.:.:i:rt.lJD;l:n:;t:;X:tn:::a:.::ctt.~±'::'.:::l:iXtf.n'.;ttn:rl..&:'hl."..lb':ll::X';!;/;".:J



        SUhJor.t:                               FW: conference r.<lll




        -------- ForwElrdcd message -·••'-••s••
        Froxm NfoH Cforkfu <nlnHckrkin@'lfil!,,rkJ_1~>
        Date: Wednesday, June 12, 2013
        Stlbject: conference (){'J,i!
        To: Sean Dunne <semultmnebiiffllI;tnnH.com>


        Nr::ws Just in. A Hve court Judr,e set down for your appeal:


r·
r:::.
        Tile Chfsf J11at!r.~
        Mr. JusUte Murray
        Mr, Jua![oe, liQf\llfrlil!l
        Mr. ,fu~llca FemwlJy
        Mr. Jtrn(ko Cl11rko




        Nfnn




        Clerkfn lynch



        !W Molesworth Slreet



        Tel: +353 l 6:1:l 44 00

        ~\1w,.v,der!<lnl-rnch,corn



         coNF!PENTIAUTY WARNING: the con!ents of this email ,mci any attachment are the property of C!erkin lynch and
         Intended for the addressee nnly. It mny contain p-rrvate anti confidential ln'fnrmal!on ur mater!a! that Is ptlvfl1.~god, If
                                                                                                                 1
               Niall Clel'kln
              J:)'4-ai,;m'1S~~tl;t.:l:$!'1:'1l'O;'t!t~:l)t.',:::i;:;a.--:-r::r,nt.tt:tl.t'U.:t;;,;'.~!1!.::xmt"!U.r::i,:t!'i,.--V:J:'Jt;.-~U:fnt;e:a.~:tt•Q:C~lt.'.~llt'l.llirW,l:.!t!'i!:iiJ';{~--::.:r:.!:.~t'..i:'.r,/;l:;1ll:~IJ::.'f:tt:::i:mtf.~x,J:r:l:l:1~'S;crJ;J';."t,:,tl:1:J':i,;;t1'



               Subjnd:                                                                           FW; D V D • 1rreeting 2:30
               /Utachtmllitt,                                                                    Corn Boo!< Proposed lndel(• 2,docx




              •·········· Forwarded .lnessuge ,, ••. ,, •." ••
              From: Tb.m~rns MllChxsk(ly <fuommm1c'Cluskey@cforkfr1!ynch.pom>
              Dat{}: Tnesd,ay, Jm19 25, 2013
              Subject: D v D • meeting 2:30
              To: Bill Shipsey <.Qlll.~y@mtu~il.99.n1>, Pan! l\rfoCmihy <'!!_g_Y.Q_9J1!f.@JmligQ,i(!>, Niall (',,Jerkin
              <ni!!Jlc,;J.m~~i n@E.11·frkh-ib:lll1h,9_m1f>, K<ivin Lynnh <Js!,,vh1__ly119J1@9J!.~ki nlvncl1.q9_n1,>

              Dear Bill and Paul,
(

''~...   ·.

              l a,ttach the cmTont dl'aft index to the Corn Book in reh1!io11 to this appenl. Ptl:nse no·te tlmi this dmf\ is
              in-comJJ!ctc.



              l attended at the Office ofth~ Si1premqCourt this moming. 1 WM informed there that there are only three
              judges on !he panel; Hm·c'lh:rinn J., MoKechnie J. und MacMermmin J. The hcm'ing is scheduled for two days
              on July 2nd fo the Hugh I(em1edy Com·lroom.



              Clntke J. a11d Mmray J. tire tl\klng n dH.1'etent case on July 211 d and Dcnhnn1 CJ. bits n diffo1·ent case on July
              '.fd, five sets of Bocilrn of Appenl lrnvc been filed hut the office tilnff on: only pre.poring three sels fo1· the
              tifo!. The s!al'f in !he. Office of the Supreme Com'.t said that tht1 pimcl !md r1rnb11bly been dumged.



              Paul, when I spoke to Lorcr.m ycslen:l!ly eve1!!ng in rehllicm to prepnring !he books of imlhorlly Lo1·clln was
              under the impression that he would huve to ptepnre books for five judges. P!en:,c inform him olhtmvlse.




              Thomas McClusRey



              Clorld!l Lynch
                     THE HIGH COUHT

                          BANl<fWPTCY



  IN THE MATTER OF SEAN DUNNE, A 8/l.Nl<nUPT !\I\ID

           IN THE MATTER OF SECTION iViD       or
          THE Bt\Nl<fWPTCY ACT 1988 TO 201:3




Exhibit "SD6" as refer-red to in the affidavit of Se;an Dunne

           sworn on the 9 th of December 202.0




                          SEAN DUNNE




                           ,        \
                           r
                      '    c~. -.

                PRACJISING
                    I     '
                            CERTIFICATE/
                                I
                                I




                                                                32
        IN THE SUPREME, COURT


        Appeal Numbers 328, Y73 and 485/09
        Hif;h Court Rcr.ord Nmnlrnr 1997 58 M




                                        AFFIDAVIT OF 81<:AN :DUNNE




        1, Sean Dunne, aged 18 years and upwards, make oath and say as fo!!ows;


            l.     I file this affidavit in support of rny motion seeking an Order setting aside both the
                   Supreme Court's judgment of 30 th July 2014 a.nd the judgment of t!Jc High Court
                   (Mrs. Justice Irvine) dated 10th .June 2009, on grounds of perceived bias.


           2.     Such bias arises by reason of the intimate relationshlp which was ongoing at the time
                  of the High Court proceedings in this matter, between the trin! judge, Mrs. Justice
                  Irvine, and lvlr. Justice;; Clarke, who delivered the judgment of the Supreme Court.

           3,     In this affidavit. l set out what r know of that             bc,!wecn Mm. Justice; Irvine
                  and Mr. Justice Clarke, when I karned of it, my conccn1s, and what actions J have
\ ...
                  taken since first hearing u .rumour about the relationship follmving hand-down of Mrs.
                  Justiee Irvine's judgment on 1ot11 June 2009,




                  Background to the


           4.     1 was the named respondent (refoned to in the relevant documents as ''SD" or later
                  "AB") in matrimonial proce~dings issued in the High Couct in Dublin by my former
                  w.lfo Jennifer Dunne, now Jennifer Coyle (rcforred to in !he relevant docmnents

                                                         l
       initially as "JU" and subsequently as "AA"), who wc1s Hie named applicant. There
       were two st,ts of proceedings: judicial ;;cparntion                (issued pursuant to the
       Judicial Separation on Family Law Reform Act 1989 and the Fa1nily Law Act 1985)
       and divorce proceedings (issued pursuant to the Family Law (Divorce) ;\ct 1996).


 5.   Both sets of proceedings were settled on 21 st December 200 l, by Order of the High
      Court. I attach marked    BS   exhibit "SD l" tbe Order of riiggins J of that date. As the
      Order shows, the terms of settlement included the              or a decree of divorce and
      they provided for wmillary relief (a financial settlement ln favour of my former wifo
      with me bearing fut! re~iponsibi!lty for the welfare of our three children -two who
      lived wlth me at the time, and my daughter, who has been diagnosed with AspeJger's
      Syndrome, who since she finished school in 2002 until 201 l has predominantly Jived
      with me was cared for by me and my wife Gayle Killilea, in particular financially).

6.    These matrimonial proceedings were however reopened in December 2006. Ms.
      Coyle at that point issued an application to set aside tl10 Order cif Higgins J, including
      the ckicrco of divorce. Tho details of the proceedings               by Ms. Coyle and the
      arguments advanced by the respeetive paities are set out in Mrs. Justice Irvine's
      ruling and various submissions and arguments lodged with the High Cou1t.


7.    In summary, however, I say that the basis of these                  was an allcgat[on that
      l had not made full disclosure of my assets                  the c;e;parntion and divorce
      proceedings and lmd not made proper provision for my forntcr wife. l strongly refuted
      those allegations.

8.    Central to the rc:opened proceedings was afso an assertion by Ms. Coyle about the
      validity of my trnirdage to my wifo, Gayle Killilea, In               :;he asserted that my
      divorce was never valid and that I ·was still effectively Hinnii:d to her a.t the time of
      my marrl age t0 niy second wife. An Order was made nn 29 11, July 2008 to join my
      wife as a notice party to the proc("edings. She was refc,Tcd to as "CD." I attach
      markod as exhibit "SD2" the Order of Abbott J joining my wife to the proc.ecd!ngs,



                                              2
       IVfrs. Jusiic,: J rvine's Judgment,-- JOo, ,fone 2009

 9,    The            proceedings were decided by Mrs. Justicc Irvine following n hearing.
       Her judgmtJnt was delivered on l 0111 June 2009. A cupy of her' judgment is attached,
       mat'ked as exhibit "SD3."


10.   Mrs. Justice Irvine's ruling was devastating for me. She found that the 200 l High
      Couxt Order had been made in circumstances where I }wcl foiled to comply with a
      rmmber of disclosure obligations, and that I had caused inaccurate informntion to be
      provided to Ms. Coyle's solicitors in order to mislead her about my trnc financial
      position. She ruled that these non-disclosures had been fraudulent and material. l
      utterly refute her findings.

11.   Mrs. Justice frviun ordered me to pay a substantial addiU.onal :mm to ]\ifs. Coyle as
      proper provision, but refused to set aside the divorce deuee as Ms. Coyle had sought.



      First Inforn:rnlion Regnrding the Relntiom;ldp


12.   When the judgrmont of Mrs. Justice Irvine was delivered ln June 2009 my legal team
      expressed amazement about the outcome, and a senior mernbcc of the tc,am stated,
      "],,;Jury lrvine did not write that judgement •· Frank Clm1rn ·wrote ii for her. " 'This
      person went on to advise me that the two judges were having an affair but did not
      elaborate any fmther on how they cnme to that view, wbat it was based on, or indeed
      any further detail (e.g. whether or not they were actually cohabiting at that particular
      time, whether elther was rnarried to other parties, and so on).


13,   I was very concerned to hear this inforrnmion and the               thnt the High Comt
      ruling of Mrs. Ju.~ticc Irvine had acted as a conduit for what were in fact Mr. Justice
      Clarke's views. However, I am not one to give rnuc:h store to gossip or rumours, and I



                                            3
       knew that I could appeal, and so I pushed the story of the affair to the back of my
       mind and irnmcdiately set about appealing the decision to the Supreme Court.




       My Appeal to ihc Supreme Court


14.    I appealed ngainst the judgment of Mrs, Justice Irvine to the Supreme Comt I rJttach,
       marked as exhibit "SD4," the grnunds of appeal and submissions made in support of
      my appeal, and 1 do not repeat the content here.




      March 2012: Security for Costs Hearing


15.   On 23 rd March 2012 J was informed by my solicitor in th,~ proceedings, Mr. Niall
      Clerkin, tlrnt th.ere had been a brief hearing in the         Co1.1rt regarding8 security
      for costs motion brought by Ms. Coyle, The result of that hcal'ing was that I was
      ordered to pay 630k and VAT into court before tbc appeal could proceed.


16.   The outcome of the hearing was not of particular concern to me as I understood it was
      essentially inevitable bccaw,e I was an individual based out31dc the jurisdiction and in
      these types of               security for costs would            be required. But l was
      cxtrerne!y concerned to hear from Mr. Clerkln that Mr. Justice Frank Clarke bnd sat
      that day at, one of a three judge panel.       Upon hearing this via email from Nia.ti
      Clerkin, I immediately responded (by email) to Mr. C!crkin stating, "Frank Clarice is
      the current orjbrmer beau of Jrvfr1e and cannot sit on al'ly appeal involving me. Also
      acted against me in a High Court Case. '' I attac.h a copy of this email, marked as
      exhibit "SDS."


17.   1 do not believe I received any ·written response from my i:o!icitor on this but I had a
      detailed telephone conversation with him explaining my reasoning for rny email. It is
      important to noio that Mr. Clerkin was not part ofmy          team (for the Mrs. Justice

                                             4
              Irvine hearing) and had only come          011   record on 6th February 2012 as due to the
              economic fallout 1 was using in-house legal reprcsent2Jion from 2009 to December
              2011. This was his fast family law case. He had not bc1:.o present for the discussion
              about the rnmourc,d affair in June 2009 which I refer to above. He was at that poinl
              just reading into the case.

       18.    Despite my concerns, however, the security for costs hearing had been on an
              interlocutory matter the outcome of which was inevitable, and in any event was
              already concluded by the time I learned of any involvement on the part of Mr. Justice
              Clarke. I ww, willing to pay the security for costs which had been ordered. In those
             circumstances I had no reason to take the issue of him having decided the security for
             costs application any further. I was very clear, however, that he could not possibly sit
             in or decide on my substantive appeal; I had informed Mr. Clerkin of my very firm
             view in this regard,




       19.   I have recently learned, whilst preparing far this application, that Mr. Justice Clarke
             was initially assigned to sit in my appeal for a brief period in June 2013. The
             composition of tho panel later changed, but during the 13.-day period before it did my
             solicitor did not discuss the matter with me despite my clear stated position in March
             2012.

\,,

       20.   An email was sent to me by my solicitor, Mr. Clerkin, on the lih June 2013
             informing me of the intended composition of the Su1m:me Court, including Mr.
             Justice Clar!<e (it is attached, marked as exhibit "SD6"). Although it was cnmilcd to
             tne, I did not read 1hat. email at the time and it has only been br,wght to my attention
             recently.

      ·2 L   At the time I was and stl!l am a resident in Greenwich, C.T. USA and corninuting in
             and ou1 of New York    oll   a daily basis. I was accessing email on my Blackberry and I
             was receiving a huge daily volume of crrwi!s concerning thc~;c proccedingo and other

                                                     5
              matters.   I tended to scan read my enwils on scJ'Ccn, nnd only considered closely
              particularly important emails which had been drnvm         10   my attention, or ·were of
              apparent signlficance (given eHher the title or the

       22.    The cmnil exhibited at "SD6" is Jwadc:d "conference cail". The reason iorthis is as
              follows. On this particular day, 12 th June 2.013, a conference call was set up between
              James Berman, my U.S. bankruptcy trustee, Nial! Clcrkin and a number of other
             parties and I missed the conference call by either dia\lrng too late or not being able to
             access the number. l wrote an email to Jim Berman at 3:2 l pm on the 12 th of June "
             Jim, are 1ve on now as I get no response or cmybody to tllllc with????????????" By
             email some 4 minutes later Jim Berman responded "That's because we just hung up
             before you got on call. Will dial back now". '11rnreforc, Jim Benmm and I proceeded
             to have a telephone ca!J and he filled me in on the conference call.

      23.    I firmly believed when Nia!! Clerkin sent the email on W~:c!nesday evening(! 2 June)
             and saw the hending ''Confere/'lce (:all" that the mntter hn.d glready been dispensed
             with and dealt with by rne ;;,mJ therefore did not proceed to read this email. Tile email
             subject. did not refer to th1, Supreme Court; rather, it referred to "conference call"
             which had taken p1ace and concluded by that tlme.




                 25th lmrn 2013 1mm the Supreme Court

'··   2.4,   The week prior to the Supreme Court hearing date my so!kitor was out of tho country
             in the U.S.A. on vacation. I recall that a few clays prior to the hearing I was advised
             by Mr. Clerkin of the confirmed make-up of the Supremo court panel. 1 recall being
             told that there would be a three person Supreme Court, to be made up ol' Justices
             Hardiman, McKeclJnic and MacMcnarnin. I recall thinking this was a suitabie panel
             as neither Prank Clarke, nor Donal O'Donnell, who had                   the appeal as my
             previous senior counsel, would be considered suitable ,lt1dgcs to sit on th1s-particuhr
             appeaf and would have to recuse themselves if appointed.



                                                   G
 25.    I have recently wbllst preparing this application also lcamccl of an email, dated 25 11 '
        June 2013, from Mr. Thomas McCluskey of Clerkin Lynch Solicitors. This email
        was circulated to rny legal team for the Supreme Court r1ppcal. It is aW:chcd and
        marked as exhibit "SD7". M1·. McCluskey refers to having attcmkd at the office of
        the Supreme Court that morning at which he ·was informed that the Supreme Court
        hearing would take place before three judges, namely Justices Hardiman, McKechnie
        and MacMonamin. He also states that Mr. Justice Clarke and Murray J were taking a
       different case on 2nd July P.nd Dcnlrnm CJ on 3rd July. [ did not see this email at the
       time, but having subsequently considered it, it is cle,Jt· that the compo:.,Hlon of the
       couii: changed at the last minute, for reasons which are unknown to me.

26.    Whllst J am not certain of the day on which Mr. (Jerkin informed me of the
       composition of the Supreme Court, I believe thm It will have been on or abm1t tbe 25 th
       June, following Mr, McCluskey'::: attendance at the office oftbc Supreme Court.

27.    There was no update bet,Vc{m ?.5 111 June and the henring con1mencing on 2nd July 2013
       regarding tlm cornposition of the Comi. As      r 1.mdmstood   it, the hearing was to take
       place before the three Justices identified in SD'l, of which Mr. C!erkin had informed
       me by telephone.




       Hearhtg -·· 2 11 " nnd 31·<1 July 2013

28.    The Supreme Court bearing went ahead as scheduled. It wns set down for 2days, 2 nd
       and 3rd July 2013.


29.    After the first day, at about 7 pm !risb time on 2 nd of       J spoke with my solicitor
       on the phone from the U.S.A. for an overview of how the          went During 1hc course
       of this conveniation with ML C!erkin, he rrmntloncd in              at the end of the cal!
       that Mr. Justic1;, Frank Clarke was now sitting in place of Mr. Justice MacMenarnin. I
       rec,1ll being horrified at hearing this news and becoming extremely concemed and
       agitated. I recall that I immediatefy informed my solicitor that (as I had said in March

                                                7
       2012) Ivfr. Justice Clarke could not sit in judgm(ont of me, both because he was
       rumoured to have had a romatic relationship with the Judge whose judgrnent was
       being appcnlcd, Judge Mary Irvine, and ulso bccm,se he had acted against rrie
       previously. I bdievc I reforred to our discussion following the email of the 23 rd of
       Ivlarch 2012 and our follow up conversation (see above at paragraphs 16 - 18). 1
       asked how could tbis possibly be the case given that a week earlier I was told the
      composition of the Court which did not include Mr Justice Cf ark,,.

30.   H.owever Mr. Clcrkin advised me that nothing could be done about his appointment to
      the panel at this late stage, when the two-day hearing had already completed its first
      day and the final day was merely hours away. f recall he also attempted to .reassure
      me, by stating that I had nothing to fear from his appointment because he            WflS   an
      eminent Supreme Court Judge, and he asked me whether I had any proof of the
      relationship; I confirmed that I did not as it never occrn-rcd to me that 1 would require
      it, He gave me the clear impression that unless l had actu,d proof of the nffair thet·e
      wac;           that could be done at this late stage.       He then quickly caded the
      tdephone. cal I ex.plaining that he had overnight             for sen tor counsel,



31.   In the circumstnnces, I did not feel th.ere were any options opon to me to challenge Mr
      Justice Clarke's presence on my appeal I was in a                  to go against what my
      solicitor firmly stated Unfortunately the lwy infotmation    °"   Mr. Justice Cl<1rke being
      on the pand clt:dding rny appe·a! -- reached me at far too late a stage for me to h,we
      any real opportunity to challenge this, or request that be rnouse himself.


32.   I am not awm·c of why this change · of Judge took place, or when given Mr.
      McCluskey's detailed email of 25 th June 2013 regarding where Supreme Court Judges
      were allocated, :I had no reason to believe the Pano! would change following my
      telecon with Mr. Clcrkin l had no knowledge ofth,)                of the SupremcCourt.




                                            8
                           th
        Judgmc11t ••· 30        ,foly 2014

 33.    When I Jicanl of the judgement from the Supreme Comt on the 3(/1' July 201 11 I vvos
        devastated with tbe findings. I was sboeked to k1n1 drnt l had lost on all ground.5
        with some major issues of the appeal not being ndcd upon.




34.    The .summary of the judgment relayed to me by my legal team had a serioL1s effect on
       me. I was deeply concerned about the fairness of the legal system, was shoc;kcd by
       what had happened, and my health and general wcll--bc]ng suffered. Because of this,
       it took me over six weeks until I felt able to read the c;uprcmc Court findings; I did so
       ln mid-September 2014.
35.    It was at this point that      r realised   that Mr. Justice Clarke had delivered the Couti's
       sole avaliable ruling. Mr. Justice Hardiman had not produced a sc:parate judgment. I
       understand from my legal team that a separate judgment rnay have been produced by
       Mr. Justice MeI(echnie, but I have not seen this and m.y               team have been unable
       to see,ure a copy of it.

36.    The judgment of Mr. Justice Clarke appeared to rne to be a wholesale endorsement of
       Mrs. Justice Irvine's 2009 judgment in it~ entirety. li did not dca! with a number of
       the complox legal issues which had arisen at the hearing.

37.    Having not had the opportunity to raise my concern rcgwiing Mr. Justice Clarke
       determining my cusc prior to the hearing, or during tbe hearing, I then determined to
       take steps, in fight of my cons]deration of the jc1dgtncnt - apparently solely given by
       Clarke, and ln the absence of any other available judgment.

38.    This caused me to undertake enquiries to ascertain if lh,,. rn was any substance to the
       rnmour l had heard in 2009, to the cffoct that both                  bad conducted an extni--
       madta! affofr at some point in the recent pBst and in                 dudng the period when
       Mm. Justice Irvine heard the <:ase and delivered her ruling in 2008/ 2009.




                                                   9
     39.    After rnaking tmquiries I learned from a number of ,;ources that in fact there was a
            serious rnlationship between the two Judges ,ind that iL was well known within legal
            circles. H has been described by som(: individ11als in tlic Law Library as an "open
            secret." l kwc been informed that this relationship resulted in one or both parties
            leaving their respective marriages to conduct a relationship, and furthermore that the
            relationship lasted for a significant period of time and was far from fleeting or very
            short term.

    40.     It is   my firm view that Mr. Justice Clarke should not have sat in judgment on my·
           appeal agaim,t a rnling of Mrs. Justice Irvine. He w2s belng nsked to adjudicate upon
           her ruling, yet it is widely known that they have had a long standing, intimate, extra-
(          mal'ital affo.ir, which spanned the time when she herself gave judgment at High Court
           level.

    4L     I am also deeply concerned that Mr. Justice Clarke did nol reveal the existence of1his
           i·clationship in the circumstances.


    42.    My new-found knowledge regarding the relationship has also caused rnc to revisit the
           cornrncnt made, by a senior member of my legal team in July 2009, suggesting that
           Mrs. Justice Irvine had not decided upon the case hcrsc:lf but had been influenced to
           some degree by her then partner. The comment had gone even further nnd suggested
           that she did not even write the judgment, 1 have no faith in her ability to have
           decided fairly upon my case in the circumstance:i.



    43.    In my view, lt is now incumbent on Mr. Justice Clarke to set out the history of his
           relationship wltb Judge Irvine and where it stood in 2008/ 2009 when she was
           presiding over the ctise taken by my former wife.



    44.    As a result of this information about the "open secret" of this relationship, l took
           steps to cba!lenge the findings of both Judges. l contacted a number of different
           sotfoitors who 1 \Vished to instruct on the lssue. Given the extren1.e sensitivities of the

                                                  10
       my request I could not find a so!lcitor in the Republic of Ireland to take up my case,
       and those 11ml J spoke with confirmed their bdicf that l would have to go outside the
      jurisdiction after consulting with Senior Counsel in the law library.



45.   Against that background I felt I had little option but to send a personal fotlcr for the
      attention of the Chlef Justice, Ms Susan Denh,,m SC.            By letter dated the l i   October
      2014 I wrote to the court and set out my initial concerns .tbcusing in particular on my
      sources in tl1e Law Library who wished to remain unonymous that the Judges
      conducted a longstanding extra-marital relationship which served to prejudice my
      position. I rd'cr to a copy of the letter which 1 hav,: nwrkcd with my initials "SDS". I
      wrote this letteor   at   a time when l had no legal team                on this matter, ln the
      letter, I set out as best I could why J considered there to be a perception of bias and
      prejudice.



46.   As soon as 1                    could 1 instructed a firm of solici(ors outside the jurisdiction
                                 th
      and by l,ittcrs dated 6 November 2014 and 17°' November 2014 my newly instructed
      solicitors, KRW Lrtw LLP of Belfast, wrote to the comt giving them notice that they
      intended to make an applicatJon to come on record and serve the relevant Notice of
      Motion to Vacate premised on bias and prejudice.                    I refer to a copy of said
      correspondence which I have marked with my inltia!s "SD9". My newly appointed
      solicitors also wrote to all other parties.



47.   By letters dated the 10th and r/i' November 2014 the Supreme Court wrote to myself
      and my solicitors respectively indicating what was required in order to proceed with
      such application. I refer to copies of said corresponckrtce which J have marked with
      my initials "SDJ O",




                                                   n
        48.     r have   also now instructed counsel based outside the jurisdiction, in London. l have
                acted with a.ll cine expedition in circumstances whern rny legal team arc based across
                two jurisdictions and I arn in a third, based in the Unittd States.



        49.     In making this affidavit I appreciate entirely the sensitivity and diffic,1lties in making
               avcrrnents of this nature. I do not make them lightly. I do not wish to have to rnakc
               them but 1 foe! I have little option but to do so given the adverse findings made
               against me and given the fact that I do not foe] I havG had a fair hearing before an
               apparently independent decision-maker either at High Comt or Supreme Court level.
               I have also had no meaningful opportunity to challenge this position until now, as l
i              knew nothing of the relationship until after Mrs. Justice Irvine's judgment was
\

               handed dmvn, and 1 did not know Mr, Justice Clarke was sitting on the appen! until it
               was too late and the appeal hearing was halfway to completion.



        50.    I have no interc:;t in the pcrso11al lives of two Irish        nnd wish i.hern well in thetr
               personal lives.



        51.    My concern is that the bias and / or prejudice arising in this case, or at the very least
               the perception of such bias or prejudice, represents a s0riou,; interfere.nee wi1h justic<~
               and constitutes a breach of my constitutional rights.



       52.     I ask: that this Honournble Comt moves on my application.




    SA VE AND EXCEPT whern stated or otherwise appearing, I dopose the; foregoing from fa,.ts
    within my persona! knowledge.




                                                      12
This Affidavit is fiied on behalf of the Plaintiff by KRvV LAW LLP,

9-15 Queen Stn.:et, Belfast BT l 6Ef\

       Dated this                              day of                 2015

       Signed:.·........ , .......... ,., ............... .
              KRWLAW LLP
              The Sturgen Building
                9-15 Queen Street
                Belfast, BTI 6EA
IN THE SUl'RJ~lvm COlJRT


Appeal Numbers 328 1 373 and 485/09
High Court Reconl Nmnber 1997 58 !VI




                                  EXHrnrr TO AFJ:i'IDAVIT




I hereby attach an exhibit referred to in 1ny affidavit dated 23 rd       201.5, marked as "SD
1."


                                              ,.,
Signed:
                                            cl)u_,.,AI" o__
                                                                      (
Date:
            /'(:,i.,,.1/1_ .,· .. , ..
            I
            \/   I




/
    I
        )
                    THE HIGH COURT

                      BAI\IKRUPTCV




  II\! THE MATTER OF SEAN DUNNE, A BAN!<HUVf i\l\lD

          IN THE MAHER OF SECTION 85D OF

          THE UAI\IKHUPTCV ACT 19B8 TO 20:15




Exhibit "S07" as referred to in the affidavit of Sean Dunne

           sworn on the 9 th of December 2020




                      SEAN DUNNE




                         \
               PRAfTISH\!t3 CERTIFICATE/
                 t     ff
                      I'
              COMMISS!ONERFOR'OATHS




                                                              33
 Prb.1ate & Confidential ·-Addressee Only
 The Honeurable Mr Justice r:rancis Clarke
 Aras U! Dha!aigh
 Ground Floor
 Inns Quay
 Dublin 7
 D07 N972
 Republic of Ireland
 BY E!VU\!l ONLY TO:

 Our Hef:                                                                        20 December 2017



· Dear Mr Justicr::: Clarke

                              ~   A.A.v.B.A. [2014} !ESC 49

 1.      Tll;mk you for your letter dated 8 December 20:l.7.

 [:[ivate Lives of.Judqes BJif.QE?__Appointment -Apparent Bias

 2.      As stated at· paragraph 1 of our letter of 15 November 2.01.7, we are instructed by(~r]
        t1!Ji1Tf-~fl~E::;;;~'.lll on challenging a decision of the Supreme Court, on the grounds
         of apparnnt bias. As ·we stated in that letter, the judgment of the Suprn1T1e Court our-client
         is considering challef\f\inR was handed down by you and 1Nas un appeal from your decision
         in AA v BA (unreported) in the High Court on an j11dgmenl frnm Ms Justice Mary Irvine.

 3.      We note that your letter- of 8 December 2.017 is carefully crafted, so as not to admit to any
         prior relationship. However, by not answering, transparently, the question of whether you
         and Ms Justice Mary lrvine had, at ary time, ent(ired into a relationship strongly points to
         that being the case. We did not ask the question vvhic:h you have answered, nor did we
         limit our questions only to the tirrw period on which vou took up judicial office. Your
         response dElliberJt('!v !imits rnatters in regard ot any relationship t.o the time period whilst
         you were a judge:




                                                                                                            dj
                                                                                                            ti'...,:
              "f confirm tfmt since my appointment' as a jw:.lqc in 2001 / hove not had a
              relationship of the type to which you refer with 1my person who was, has since
              become or is a judge."

4.    Your response deliberately leaves open the period prior to you becoming a judge. You
      dismiss this, even though we did not invite your view on the legal position, by stating:

             "As a matter of principle it is diffiwlt to envisage circumstcmces in which the private
             lives of judges prior to their appointment as such and nt a ve1y signfficant remove in
             _time could he relevant in the way you maintain, 11
             "·':':                                               }
                      ··,   ·,•.'·.   ,:,:,,:.,   .;
                                                       . ,\·.-~

5.    We think your stateinent above is wrong in law, and we will deal with it in more detail
      below.

6.    However, our letter was written in contemplation of a legal challenge to the Supreme
     Court judgment f]nd perhaps others and, with respect, our correspondence was not
     seeking your legal opinion on the issue, nor was our letter seeking your person,,! views on
     the merits of such an application or Hm relevance of anv rnaU.ers relating to apparent bias.
     We say this respectfully, as no doubt you would agree that ncit:h!:!r you nor Ms Justice Mary
     Irvine could possibly sit in judgrnent in an apparent bias case which may raise questions
     about any relationship you and she may have had at any time ln the past.

7.   , ff this matter.,is to proceed further, the question of "principle" which you describe will have
       to be tested before a Court (composed of judges other than you and Ms Justice Mary
       Irvine), and the !ssw.is would need to be determined by reference to the law. i\s Ireland's
       most senior judge, wu trust that vou will assist in the ad1ninistration of justice and help the
       Court that considers these rnatters by disclosing the f2ctuil! lnfonnatlon requr~sted in our
       letter.

8.   We stress, if this is a concern, that this is not a matter wht:re                            any
     sensat!onaHsed interest in the ptm;ona! or private intimate relationships of judges.

:L   !n this regard, we i:hank you for providing a factual respon,;c lo the our question about
     discussions you rmiy have lmd regarding the appeal, by confirming that you did not discuss
     the proceedings C)(Cept for the Supreme Court judges who were involved in the case. We




                                                                                                         /)
                                                                                                          ,(
                                                                                                          I
       also thank you for c!aritying tht} factual circumstances in which you ended up hearing the
       appeal case.

10.    However, to respond to our questions by deliberately limiting the reference period, does
       come across as concerted obfuscation. That in itself raises deep concerns from our client,
       given that apparent bias and a lack of transparency is at the heart of her proposed
       challenge. We do not understand how it can be suggested or inferred, on principle, that an
       extant or past intirm1te relationship between a judge hedring an appeal and the Judge
       whose decision is impugned in that appeal, is not be "relevant" in relation to a proposed
       legal challenge based on c1pparent bias.

11.    In the English jurisdiction, for example, a relationship of friendship between a potential
      witness (one who was not to be called in the trial), and a judge, was sufficient to give the
      appearance of apparent bias requiring recusal (see Marrison 3, Another v AWG Group Ltd &
      Another {2006) EWC!\ Civ 6).

12.    More recently, in ti H, Irish jurisdiction, as recently as 18 December 2017 the President of
       the Court of Appeal, f\,1r Justke Ryan, rescued himself frorn hnaring a case which involved
       our client because in 1993 he had purchased a house off a company partly owned by
      ~Jr!filiHa1!~ Sean Dunne, in Booterstown, Dublin. Mr Justice Ryan also lived close to,
       though he dld not know, Mr Dunne's ex~wife. As you will already be aware, Mr Justic{~
       Ryan was appointed to the judiciary in 1993.

13.   Therefore, given the events in the Court of Appeal only a fow days ago, in relation to our
      client, we do not accept that it would unarguable and not "relevant" in a case that a judge
      should recuse him or herself '!'or 11'Hitters rE,lated to hls or hur, private live before he or she
      became a judge. In fact, Mr Justice Ryan clearly felt (we sav quite properly) that matters in
      his private life prior to being a judge, in this case a property transaction, are appropriate
      grounds for recusaL

14.   Furthermore, whilst you have alluded to a "significant remove in time" being somehow
      relevant, we point to Mr Justice Ryan's recusa! in rnbtion to a property purchase
      o:mducted nearly twenty five years ago, Also, with respect, was it the case that you and
      Ms Justice Mary Irvine wern to have had an affair prior to takin[J up judicial office, it ls not
      the elapse or tiniz: frorn the relationship ending that is relevant, but it is the appearance to
      the parties in the case at the time of the appeal being he;.ird that is most crucial.




                                                                                                            ·';
                                                                                                            t_, ..✓   l
15.    We therefore ask you again, considering the office you hold and with the fair
       administration of justice in mind, to pleas<.~ respond to ail the questions raised in our letter
       of 15 November 2017, and in particular confirm if you have ever had any intimate
       relationship with I\As Justice Mary Irvine, at any tirne, ,md to indicate when that
       relationship occurred.

16.    Whilst you may personally foe! that this matter is not "relevant", with the greatest respect
       it ls not your perception that ls central. Instead, the Court wm determine this matter based
       on the perceptions of the independent observer, and it is those perceptions that are
       extremely relevant. The need for justice to be manifestly and undoubtedly seen to be done
       is a cornerstone of fair justice. The appearance/perception of the matter is just as
       important as the reality (see R v Bow Street Metropolitan Stipendiary Magistrate, ex p
       Pinochet Ugarte (No 2) {.1999} UKHL 52). The New Zealand i liuh Court in Ahmed Zaoui v
       The Honourable l.m.1rcnce Greig and Another HC AK C/V ;wo4 404, at paragraph 89,
       highlighted the signiflc,nw nf "public perception and confidence in the fair adrninistration
       of justice". !n England, thEi House of lords in Lawal v Northern Spirit Limited {2003] U/(H(;
       !}5, at para 14, not,,d Hit~ dicta of lord Hope in Porter v Maui!! /2001] UKHL 67 para 103:

               "public perception of the passihiJlty of unconscious bias is the key"

17.    In the context of <1 judge in the Irish jurisdiction, the wordinG   or Article 34.fi.1" of Bunreocht
       na hEireann eneagcs the: rdevance of ,my rclntionship of Dlfectlon (or i!!-,will) to the duties
       of a judge:

               "In the presence of Almighty God I do solemnly and sincerely promise and declare
               that I will duly and faithfully and to the best of my knowledge and power execute
               the office of Chief Justice (or as the case may be) without fear or favour, affection or
             . JU..wifl towards any man, and thot ! will uphold the Consiitution and the laws. Mery
              God direct and sustain me. 11 (Our emphasis).

1.8.   Where a judge ha:; or has had tics of affection or HI-will (pNlnps in the~ casf~ of a personal
       relationship which may have ended) with a judge from whom he is hearing an appeal, then
       constitutional obligations, made undm oath, are engaged. IL is manifestly unfair on
       •-1fi1~to simply dlsrniss ~$concerns and requests for 1nfonnatlon on the basis that
        the matter rnay not bc1 "relevant" or on your perception of what is a point of "principle".
        The matter should br: tested before a Court, and determined ,ipproprlately.

19.     We remind you, again, of the guidance issued by the Association of Judges in Ireland, which
        states, inter a!ia, ln reference to the Oath that:

                 "These are not empty words, or something to which 1nere lip-service is to he paid. It
                is fundamental to the maintenance of confidence in the judiciary that ju dues should
                not only be independent, but that they should also he impartial. Moreove1~ not only
                must jud9es octual!y be impartial but they must do everything they ccm to ensure
                that they arc perceived as such. According to the o!d adage, Justice rnust not only
                be done but be seen to be done.,,,

20.     In this regard, the question is not whether you foel it ls relevant whether you were in an
        intimate relationship with Ms Justice Mary Irvine prior to becoming a judge. It is your
        obligation to provide clarity on the mattrff so that the Court can determine whether that
        foct is rn!r2vant or not to any challenge our dlent pursues on the grounds of apparnnt bias.

2.1.    The matters our dient is considering challenging also raise serious concerns about <i;;E)
        rights under, in particular, Article 6 of the European Convention on Human Rights. It is self-
        evident and trite law, that any apparent judicial bias infringes a citizen's right to a fair trial.

Further Assistance

22.     We again ask for d,,rity on your position as regards any rcl,itionship you may have had at
        any time with Ms Justice Mary Irvine. !f no intirnate relationship has ever existed, then
        that wi!I dispose of the rnatter.

23.     We appreciatf~ that lf you were in a secret intimate n2latlonshi 1; with Ms Justice Mary Irvine
        at any time, this mav cr1use you or her pot,mtlal personal and p,ofossional tm1barrnssment.
        it is not the desire o{ ,JJf:~~~t1mit~Itil1{if~?J1'.Ii1any propos~1d action may consider in due
        cmJrse, to cause nnv sw::h embarrassment. The series of judnrnents whkh m'e the subject
        rnatter of the potc:ntial apparent bias d,iim are !\01Nevc,r being usl'!d against                 in
        proceedings in ln::h,nd and the United St,1tes of J\nieric<l to ;:eek to discredit t,.::'.) personal
        reputation and thls is affecting i~~ chHdn'!n. For example, it has bmm used in relation to" i:l
       . -lf~~Jfi!.lt';)taken against 9ur client and       oth1c1r ,1ctions t,ken by the Olfklal Assignee
       . in Ireland iri the b;mkrnptcy of Sean Dunne. Therefore, w!wn questions are put to a Judge
         as to whether he i.s ,,ware of facts which a citizen alleges go to apparent bias in proposed
         proceedings, your primary duty should be to the ac.!ministration of fair justice and
         upholding the public perception that there could be no possibility of unconscious bias. Your
         personal fears or concerns must be put aside.

24.     To leave the central questions in our inquiry letter of 1S ffovmnber 2017 unanswered, as a
        senior judge, is of grave concern to our client. It does give dn impression that something
        has and is being \Jvithhdd or hidden from the parties in the rnse of AA v BA. We urge you
        strongly to reconsider your position and bring clarity to the in,;tter.

25.     We have advised our client that if our attempts to obtain clarity from judicial office
        holders, directly and as discretely as possible, result in a continued refusal to engage with
        our questions, then lt0l>will be forced to explore alternative methods of obtaining such
        transparency. For example, whether it could be agreed that proceedings could be held in
        camera or whether she should now look to witness surmnons any persons (such as work
        colleagues, friends, rnrtners or ex-partners) who rnay have i;·ifonnation on these matters.




26.    ~Illi}~~ift3~ is       only seeking the truth and trying to ensure that justice is manifestly
        seen to be done foir!V in all and any proceedings to which sh,) is a party.

National Security & Administration of Justice lrrmlications

27.     In the course of considering your response a matter arises whlch we must now put to you.
        If you are, or have at any tim,1 b,~en, in a relationship with lv1s Justice Mary Irvine, which
        dearly was by its nature secret and it has not been made public, was the matter ever
        notified at any time to the Minister for Justice or to thc1 Chief Justice of the time, or any
        other s11nior judicial office holder or mlnister,of state?             ,,;:
                                     ..              ~

7.8.    We reiterate the qur:stion above, as asked at paragraph 9(iii} of our letter of 15 Nov~mber
        2017, as there arc potential natio113! security irnplicaticms of lwo judges, at the most senior
        levels of the Irish judiciary, having or having had a potentialiV secret affoir which niay have
        been hidden frorn others who oughUo have been inforrrnid.
29.    The implications for thf! administration of justice are relevant in that justice must not only
       be done but be sr,('!'l to be done, which, we respectfully submit, undermines your
       suggestion that the lssue is not "relevant" as a matter of '•'principle". ln, for example, a case
       involving matters of serious organised crime, or terrorisn1, if a party to the proceedings
       became aware of such a secret affair and then sought to use this to potentially influence a
       judicial office holder there would be significant implications for national security.

30.    We ask again whethc;r you, on taklng judicial office, or on !Vis .lustici? Irvine's appointrnent
       as a High Court anrl to the Court of Appeal, disclosed these rnaHrcrs'? We <1lso ask to whom
       you made such disclosure? If you did not disclose such rnaHurs, please indicate why you
       did not disclose them, given your high office and the risk that (evEm at some point in the
       future, lf it has not already happened} a persons may attE?rnpt to influence you because of
       any past secret relationship with a woman who is now a senior judicial office holder.

31.    We believe that any action that ~~ttI!ii~I1}Jf'i1~) may consider raises potEmtially
       important constitutional questions, not least on the scope of the obligations in Article
       34.6.1" of Bunreacht 1m hEirecmn. The proposed action also t<,is<,s serious national security
       issues for the Statri, and it is wholly unsatisfactory in that rege1rd for you to claim that these
       matters are not "relr:vant" or not subject to "principle". To our client, they seem to touch
       at the very heart of the fair and secure administration of justice in the State, and cry out
       for transparency.:

32.    Your prompt and positive responses, as well as your willinfiness to engage with our dlent,
       will assist lftrt:1!1[1??:, ·;:~J£{f?it to determine whether or not sh!, is forced 1:o seek to vindicate
       her rights before the: Court. Upon receipt of a full and transp,Hent response to be received
       by us on or before 5 January 2018, our client will consider her personal rights to fair justice
       as a citizen and whilst potentially also raising the issues of national security and secure
       administration of justice in Ireland.

Yours sincerely
                      THE HIGH COURT

                             GANKRUPTCY



  ll\! THE MATTER OF SEAN DUNNE,/\ BANKRUPT AI\ID

            IN THE MATTER OF SECTION 85D       or
            THE BANKRUPTCY ACT 1988 TO 20:15




       11
Exhibit SD8'' as referred to in the affidavit of Sean Dunne

            sworn on the 9 th of December 2020

                   ..--/-"           -.....~



~~~cf1uA~
                             SEAN DUNNE

                          ,'\
                           I
                           i
                          '
                                     \.
                PRAGTIS!NG,CERTI FICATE/
                      I          •
                      '         J
               COMMISSIONER FOR-0/HHS




                                                              34
Dear Sin,,


As you know I am refucttmt    rn en!lage In cam~spomfom:1~ fn th!$ m.im,r nm      lt:,11J In   drwmsb:r11ces
whtre !he rdi,v,mi Utinatlon i:or1cern5 parties; othN than y'rrnr dlent Thero is however OJH! rnauer
rnised in your !imcr n! 21. /J,:i.c!mher Wl 1 {tri::'eiv11d 10 January :wrn for re;,sons of whid, vorn are
;iwatc I whfc:h rnquir,'S n,ply,


I <1ccep! wlthmit hcs1t,1Hr,11 lhi:! prlridpft !h~t It i£ nm fow me to dehirmlnc a11v lrn1e irivolved ln an
~!legatlon ofbl;is .igain!.t rnys<!lf. Thal woulll be il mat)er for a sultiibly rn11s1i11Jled panel tJf the
Supreme Court hearing ;,n ;1pproprl;11e arp!lc.:itkm in the: ;ibove rm,nth\.;n,d proceedings h:1ving
decitfod or directed w'1:1r n1;1ttcrs arn r<ei11v,m1 .ind nece,m1ry !oils con, !u;lrm~.



it doe~ not how1:vcr foHow from lhiil principle i11~t ~ disapphintcd Utig,,nt is entmed to interrng,tte a
Judge irwo!vet:I In the lltig,1tiUn cm aspects of Um judife's prhfate llfo ;ind in:;ist Dfl answers because
the litigant b!;Heves m,•rti 10 bi: m!ev,m.t, This mo ap 1:H:Brs w I.Hf ,w hrqi-Htant point of pdnt:lple.




                                             I
                    THE HlGH COURT

                      BANKRUPTCY




  IN THE MATTER OF SEAN DUNNE, A BANl<HUPT AND

          IN THE MATTER OF SECTION 850 OF

          THE BJJ.Nl<RUPTCY ACT 1988 TO 2015




Exhibit "S09" as referred to in the affidavit of Sean Dunne

           sworn on the 9 th of December 2020




                      SEAN DUNNE




                     \./
                               ',,         \\
                           I     \              '·
               PRACTISING CE~HIFICATE/
                                      '1
                                     <'/
                                     V
             -COMMISS!ONEFtEOH-OA1HS




                                                              35
 .1.:t $tMrm,~11 t,,,i:~f.f,
 Gr;1,;,,1wawiith,. Ct . ,
 Gt~r~r~mcitf<out,
 IJSAOGSltt



 MX>, :$li$$,,r,~ :01$t~hi1m,
 CM>(;)f $U1Mih.,B,
 ~o~~i--C~urti'i,
 Dt~bll,"l 1.



                                                                                               /JtU,r»ct   .v. itl+Yll',t\ ~nl
                                                                                                                      I



My r1;.\'j11n~ 'i$ se~ih Oum1e ~n<l f :-Ortfl th!"~ t.~(,llor1t!lf,,t1t mmitn.:1 in the llll'Jio,~(a            11
                                                                                                                     9•rnr:,,;:l o11!
m1mhl1!irttd ijYird,:;(i!l(;tlri'',\fl:,:,



! h,1l\re bo(l,ri i1t111rnr.i1t;i:1,·,t1 o .\nmkntJ)£ tn two Jurtr:x$k.:ll:lont 11rH'Jc:lt
ts: :.IJ'hlj\t!<t,i'. tu at'l           mid t1,,1 thi'tt1XtRmtth~t I tim '110W' .,m,. ,,.,.,1-,·.,,
w:iM l1i;-.1w hb11J•~ to :l'J<,!')V1rii:int nws~ff ~nd :lltH~~ dvl! k"Zml 'Kliid l()r ,'if1',H·,w1t•r10""·•
1n:::Wf,;;$,l;llt~tr()ifi                        J(kiil'~'(fi!c:;tit.:;ili ·ti;, .1/.'i,\li(lijl"Jt: ilwt

it ls rrl:Y/ lnt~ntltjrr1 t1~
thr1- 111$.rlt;1. m: d);;mtJJ'itr;
co:1;nr,,m:1,rm 1\'.til



"l"htt: Judl};.v~,JcNJ/$; trf                     11Ml   l.1~1\J~
fY.ll~trtMU;M1 to $(¥1..i) in(i ~,xl.lr~rit that o'i;ht!, 1.mfm,:ir.~7,




                                                             2B8
     t ·.mw $i1~~-l111.trl:(~ 1thi0!1: n'.Jt Jt1(i,s¢< ~~Jm:k~ to iJt i.1-n :ir (JfMi.\hw, •f 1111! !tuprnmi,i C'.(~(1rt ltJ 1ny
     <XM,li): fa; 1.t,toMty In$1A;t'Jl'Oi~il~rrt1;; .fo.r 'lM, fnt!\l)\il/jrit{ r~1,1:sons::                       !

          L Jut;Kge, 1Cfo1•y;,,.. nt $m,for tt°A:H;1M,,il 0pf)(n~r0JJ un                                JJ; ,t1mm•.1,s1«dn! dl~puiti fnr ,i
                 b11pl'i;J<.<:i(){t p,)ri;y to JWr! \}nvo!'llk1(l: ;;, d&'$cr. fHJtf;,.Jiw;if fr;)(\'iHJ ,i:,1f fiL~ ('itifr,'{i~ dG! ~rvi
                t'fifi;ifllfdltlrg j.JW(F{:/,jfl\t t'Jt" Vo'o•clH:J\/,'(l M,Hmr, l~~tM;,1mtr,Hi'l] Md W S(l)~ thM hl1
                ~tli~"l.nfo·~ th,i,i1:w1nciu ~rid pt1:1'i!G)'li<1lltt>0d iNst/ilstili of M,~ M thii t<.11--1nlt: M t\e
                m\EJ,t,~1r Wti,'!i fiJ:J:,,NJ<.tlil'll'l:il;l'j/' W\Oitdit! b(t ,l'Jn vn,t$tit'slii.t.1;1tn8ll'lt ,md ir) t¼1,i;_ drc1J/n;;-t/llnW
("              Mill farhwi:1 t• ri*crn$e hlm~l<!,!f fr<;,m mv s,upt;€JrtrHa                                                   in~:~~1h•1 i)~l/rin
('              bBUit!f. f ;itdt1'NJwloo-.gt th.st f m-y';S,,-r)f rnii!~~e no ·"""'"'"".'I·•···' w the1 CrA1~t fot llir
                JVde\1! to ft:.l£:l.1~;c1 Mm.stff~rf;~l tW1t,t my f4,Hh Jrr1 tht, w,•1·,-11,tn;,,r,,,.v                              i;ytit%:m w,1
                ~~~                                                                                                                     .




         l. f.tdo:iH01HilPv l \:l'H1 0dvl:,eci ditll:: ti1~1 t~;H!iitfo,i:,lrJp.J)[;'t'\1,1{;!.{:.n                         «~rt'.,,i-iir<l lrvh11
            of w.l)f,t(f:i f,1m i:Hr,m '\!'(JV $tt:1 -1'JW,ITT;/.'; ,i;1r -;:nigJit ¾o be <!W,Jtt'                      1,vc1u:ttl' t
                                                                                                                      ~rn :mril !1
                i'Wh7~<'it cf;rt)iJu,,~,t,WJ¾Ce-s shr.HJt<l !1,w-ti pt'l';rdtuctl,tR1 Jm:fetii (M8n:s fvom hrci,crlil:l~ m~t:h 111
                eitJW1t.t;:£f ,p;;r,rtfo;mJ~wiv -ti ·ltint/Ey f;yw nKm:~r :md H1i~r'ti! .l:;: v,,,,.N,·,,·· 1111" tM~ $lt~nwtk1n.


         3. !l'l1'1!l>tl -a t!tt~\qJrry H1~H:Hv1fj--i.'if tliil., _;lt1cl,n,li1.;;111li.'$ l1<t!il~,1Kl          of cc;\Wtt¥ wNl :!}f! p.,wt ol
            /'I~• ttu,tJ!t1(:c\tf:,;J,1'1 '\'!)                 !•r ;!Jl Jttt;lit;;WJ l'\/;11/it'Wf'.J    wm i!%1::fott'\ ~h~it for \1-ltB{tIVei
               f'(j(!\L~~ti   f~mcill'./tlD!Xlsi) trmmtit:- 'ijf ff\V <ld-'IJ)f;&j V.?hkn \'\NW(: h,--,.,,;rnfMIJ trn1tt!:I ti'> thi
               :f.Y,JJtY:Qn:J~ «Pf  f!W t:i'i,:,;;~ 1N0l't1- 11'1 n" -wm11 r,t,f-,,;,.r:~ to ti\r-,,:.-,11'.rJ:t:s,::u bvtht C°('.J~l'~ in tl11
              jut&f1v'il\,!;Jil'hit delh«,W(t!'.J.                                                                                          .


        4, Whtf,!/i" Jtl'd)B;t1 Hi:1l'{.lhmm i,fflSildffid-ov~r my '"''""'"'·"'"M11
              C~r~'l1Ph,cr,
              l'J;B/$/fJB,




                                                                              ·-289·
MJ GHUJRT UACrrl-:it\Slt'.'\CH,                                         THE SUPFiEME COURT, DUBUI✓ 7.
 BAILE ATHA CUATH 7.                                                         Teli,phone: 01 888 6510
                                                                                 Fax: 0·1 8726006




                                           1\11 F'norn1·,-E1hn:1i\l,eami,
                                    Tl10 Hon. !vlrs .Justice Susan Donharn
                                                  Chi0f Justice

           101"Novcmber 2014


          Mr. Sean Dunne
          22 Stillrrwn Lane
          Greenwloh CT
          Connecticut
          USA 06831



                       Re: Suprcml! Com·t R-eeord Nos: 195Yl/58I\'I & 200.t/l6SM.
                      l)i¥mw v. Dwnw 1md Dmrnr. v. Dt!nile & Notice J'nf'ty Killilcn



          Dear Mr. Dunne,

          J am in receipt of your letter of the l th October, 2014, and. note ih, con1ents.

         The S_upren10 Court li! lhe court of final appeal and orders made by it n1ay be set eside
         oniy in'except/onul drc11mstances. For examplo, it may be neccssl\ry, for t.110 Supreme
         Court to set aside <.me: ofits earliel' orders in rare cases so as to orotect a constitutiortul
         right~ or where 1here hns been u dear breueh of tlm. ptintiple:1 t;f 1mtt,1ral justice. As!
         srnteq in the case of Re Gre.endale Developments ltd (No. J) ['.2000] ~ LR. 5 J4 at 544:

                 "The Suprcrrio Ccnm has a ju.dsdiction to protect corist!tutiotml rights· and
                 Justice, J'his jurisdiction extends 'to an inherent dmy 10 prot1;~et c911stltutitmal
                 justice even in !l: case where rlrnre has .been what nppe,m; to be a filial
                 judgment and orzfor. A very huavy onus rests on a petson sc(~king to hnve such
                 judsdi.c'tion exc:rcisr,d. 1t would only be in mos! (:xe<,ptionid oircumstunceJ
                 tlrnt' !he Suprcri,c Cm1Jt would consider w1wthcr a {iunl Judgment or order
                 should he tesdndt;d pr varied. Such ajudsdiction ls dictc;foilhy the nepel]sity
                 ofjustice. A c,wc    wm    or1!y be reopened wtmre, thn:iuch no f11tilt of tho p,i11y,
                 ho or sh,c has been subject to a breach of constitutional rit~ht:i.''.

         The Suprnmt:: Court m.ust halan/Je !he principle of fimtlily of irn (k,:L:ions as n cotirt of
         final .appeal, with the nend to vindh;ate constltmiomtl rights. Th,a,d\;rc H ls open ton
         H!igant to bring a. motion before the Suprerno Court seeking w sd aside an cmt!ier
         Order I'm.we by it Thb n:wtion requires to be grounded on an nJJidnyh, establishing,
         by ad.missibk evidence, the focts required to discb_argc "foe very hi',nv)' onus" refoned

                                                                                                           l (J)
                                                                                                           l .] •
to in the paragraph quoted above. The affidavit should nlso       wilcl'e applicabk,
any failure to misc any ground of objcetion or complaint be:frm: the hcodi1g which
le.ad to the Order sought to be st:t aside commenced. YOt1 would need to serve m1y
such motion ond nffofavit on the respondent to the appeal.




Sus1µ1 Den.ham
Chief Justiqc
                      THE HIGH COURT

                       BANKRUPTCY




   IN THE MATTER OF SEAN DUNNE, A B/\NKRUPT /\ND

           IN THE MATTER OF SECTION SSD OF

           THE BANKRUPTCY ACT 1988 TO 2015




Exhibit "SD10" as referred to in the affidavit of Sci,Hl Dunne

            sworn on the 9 th of December 2020




                       SEAN DUNNE


                                       1
                                    J
                                   i



                          t        \
                  PRACT!SINC~CERT!F!CATE/


          , ,.   COMMISSIONER FOR OJ\THS




                                                                 36
                                         T'lrn Chi:::f Ju.,1r~'.C ,rnd .'\,,c;ocii,t1on of J:J(lg,l:c: or frdand
                                                                                           Th0 Four Ccrnrl_:;
                                                                                                     Dublin 7
                                                                                                      1fel1:·,d
S,:;in DumtG
22 Srillmr.tJl L:1nc
CreGnw1ch
er 068J1
(itlt Dcc:c:.mbn 2U I 5

.Sent by Emriil :mu l'o,<;I
CC rnqui ry((i:,3__ji .ii::: Su;:irn:'rkcCourt(d/(\rnrt.,.it:




/1.~ 1hc C!iit.J Ju::;t:n: is 2w1rn: .1 havi'. be.en d,:ni1;J standing to pursue my case io ov,:-c
turn the Higt1 Court 211tr Suprern~'. (.'(Jurl judgrnt:nts in f:1rr1iiv bw ca,:,~ D v D
rng,rirding, th;". pc:rcep1i:)n of judicial lii;i;-;,                        •


Given TT!)' b1t:k of ,;1:-inding a:-; o. b,1r1kn1pr, I now a:,k the ChiGf Justit:c mHi Ilic
:\ssN:iatirni or Juclg,' 0: in Jr0b11d what )'llU itfo:lld to do ,1bNrt my :-dk~;atjrn,::: and wlrn:
l bdic.ve w b,:, ex!r;:rnc:. j,idrciai mi~:con1focr by y(111r fc!J1-;w Suprt:rn,: Co11rl Judg.c:
Frnllk Cla::k<~ and J         Jvb,y Irvine-.

Tlicir tq1r1arcn:jndiciL,I n1iocondt:ct and rlw very :tppcarnncc •~>f _:udicial t)iit:-; th:.,t tilc:i:-
condLrcl b1" n;sullc~d in. ,ind Lhc m:rnncr in which il und,::1rn:nc:;; ,J11~,- right 1lfrnkin2.
;1<:.TSOllii rdbm:c -on tl1c" indc:p::rnknce imd fairn•:::~:s of th,: jucrci,d sysitrn in Ird;1nd
need:,; to be irtvcstigrikd ind,::pen(kt1tly ;1::; a rnau,,r of urg,:n<.::y.

Tbc Cltief Justir:,: :ilrc,h·ly kno\\'~ 1:w uolnippy hisr,iry oC 1hi~, ca:0 ::. JurJ_~:<: k•,·inr~ m;:11k
GXtJao,dinary and 011rl:-m<E,;J1 11ndin_;Js :{gams1 m:.: in an in c.,i1r;1:rn jt:d:,:rncnt oi' 2009,
frndi,Jgs tfi:il dclid .;;su1bli~:hcci ::ornmr:rcial !nw. fon-1ily l:wi and normal leg,11
pmccdtJP,:. l clic-cover:':d on H::c1:iving this shod,ingj11(fgmcnt 1fi::tt rnc:1nb~'.rs ,,ftb~: Jaw
iibr;1ry did rim llt:lfrv-~ .slii: had written this judgment ii'1tkpcnd2n\iy. but 1lrnt h Wils
largely ir1fluenccd by C:.::How High Conrt Judg~: Mr Frnnk CL,,kc. fi w:.:s <:mnrn01t
knowkdgc within fo-:: judiciary tr,at iH~ !rvi11e mid t\.'lr Clnrkt: wcr-.:: conducfoig :in
inte-nsce cxtrtt marit,tl :dfair at the:. 1irrn.:. 'flleir diamh:r.s Wt:r,: c.vcn :1dja,:::-;:;nl 10 ('.ridi
rnlwr,

l abo had hi5tor)' with J!ldgc CL,d:(: whtn:by ar, ,1 Srnitir (\!Uli.Sd l1c. rr:p,Tsc.rtkd
(,u.rcch d,'. Hnrn in a c;,c;c. against my.sdf and Artln.!r Cox :rnrir.:iror.s in 1999. \Ve
cotlimcted !(f buy J;:rnJs from De nnm in Wuodtown ;vh:int.lr. ffatlif'a:rnlrnm and p,1id
the di::posit. Slmrtly llH:rcafttr part ot' lJK' land ·.vus ce.1.,m(:d bc:l"urc t.11::. t:ontrac1 du,;,~(!.
Dt Brun Dtt,:mpt<~d lt,:, 1\:11<:i_':,: from th: comrnc1 citing ,:m:h                   of fra1,d ;1ga/ns1
1m: nn<l Htcmbc-r:; of my [,:,gal firm A:1l1t,r Ox,;,. Thz:: cailc was o:c<1kd v::i)' muc:11 in rny
favc1ur ,,vith ,ill alkg:ttiollS wrt!vJrnwn E.nd iny c01m:,:cl n.t !Le rinh~ cotIWh'nt,~d r:m
Frr,nk Cind,ti's um1s:;al ;wd surpti.,ing p,~.r~,.:,nal :1nirnosHy 1'.lwards rnc. c;,,,c:ch de
Isnm ,vi.is his ptr.;;cn~d fri(:nd ,)ml i, ,vas rn,Hic t:lt::-il" to n:c b,:,, ·c,:·lS tal<ing this leg:,;
                                                                                                2


trnnk personally tno, raiilcr than having the usual pers.<.ma! discomicct of a st~nior
cmmsel fmm his client.

1 was perturbed to lr('~u·, wbcn she deiivcrnd her judgment iu 2009T Hi:a.t while hearing
the family I.aw crm: Judge Irvin~ had been intimately invo1 vi:d with Judge Clari<e,
more J'.)tlrticufarly when the case involved optiolls, ccmtrncti;, itilcgations of fraud am!
non discloome, sirnilaritics to t1ie cas.t! Clarke and cfo Hnm tried to impress against me
,md Arthur Cox 1,1:'J!icitors tn E)~l9.

l appealed the decision a11d folly expected that such :m appeal would be dealt wi1h
impartially am! faidy by the Supreme Court of [re.land. The nppeal was based on 157
point1 of aprreru du(: to the- decision Judge Irvine made ag,1inst establishc-.d principles
of law. The appeal was prepared by my Uien &-:nior Counsel, !Vlr Donal O'Donndt
now a Supreme Cmm Judge. However, a most disturbing i;iddc!H oc:,;um::d. Thi~
pantJ of judges who w,,re listed ro ht::,1r the case in 20l3 ww-: changed on tlH! d,1y of
the hc:aring without rn:1fa:c to any party, with m:wiy ap1)oi11lcd Supn:·me 0:mrt Judge
Mr Frank C!alice stcppinH in, in place of Judge fohn Mactvkmm1in . No reason has
ever been pmvidcd for this !a'>t mim.1lc drn.nge. fo fact Judge Clarke was listed to hear
another matter that <fay.

! only lt".,<'if!icd of this replacement aftcK' the dose of the fir.st day's hcming, ::is I was in
the USA at the time. l was appaUe<i ,md t<11d my keat team J\11lgc Fr,mk Cl£J,k muut
nol ::;it in judgment ,,f nH: due to his relationship with .h,dr.;c Ii >11nc and his pn:vious
,1r;ting against me ;,~; 11 St:i1iot Crn.m::;cL My legal tr~itrn ,mid Lhiit it was too late Mw
l!iat 9/C ,vcrc alrct:dy one 1foy into&: two day hearing alld ht~g/~':d nH! to put rny faith in
the o~jc,cfrvlty of !he Supreme Court and Frank Clarke. They Pilso said he lrnd not
:SJX)ken or m,ked (JtJtS:ticms tJmmghcml tile day and the_y bdieved Judge Adrian
Hardi111ru1 wcmld w,foo the; juclgm1:nt. ! had previoos!y , as eMly as Mardi 2012. put
my solicitor on nolkc in writing: t!mt Judge Clarke shoukl. never sit in judgrnent t)f rric
due fA:» his previom, tmimosHy in the De Brun ~ase and !iis rd.!Jion.ship witli Judge
Irvine.

Wiwn judgem.::nt \V:,,; (kliv<m::d a y0:.1r l:1lcr Frank Clarke 11lm1c delivered the
judgment, fully endor~;ing Judge, frvhic;'s original judgment, n:.ltcmcing her "findings
of fact'' while fajJing to deai with the vast majority of the other legal cm:nplexitk:-s the
case brought up. I was :;hocked am! appalk<l and indeed fi:Jt ,11olated aod pcr~)nally
nttac!i:ed. I was d1.1rnofr,1mdi:d dmt a Suprnme Court Judge: cmrhl think it appropriate i:o
i;.-ompose and deliver an appcaJ judgement on his lover/fo:mcr Jover, wit.lt .all tlm
compkxitles sud1 ex:u,, marital 21ffairs can have on people's ;1:'..:'ility to he objective
tmd the m,umcr in which it. <:,m divide their loyalties. Om~ wi:rnM pn~:-ctimt~ thaK Judge
Hank Chu!t:e must ha,1c~ kn0w11 it w.11s wholly inappmprintc for hi¥11 to sit in jmJgrnent
of Judge Irvi,r;(,:. He sllouM have informe,d his collea.gucs he~ wc;-l.!ld rnfraio frorn sitting
(m the: appc:al pane:! fonhis per!iurtal re...as:on, Yet inr::xplk,ibiy h,; dEd not. ms ;;icti,ms
in participating in the b"~nch on this appeal raise;s series quc'..',tions anon! this mmi's
judgment, mothres nnd intcg,ity.

Judge FrnnJt aarke h:11! also deiivcrctl. judgment in t;(H(Hhr:.r- c;,!:;c,, Wright v Cie.:iry
and G~Jary and another: third party: John D-::~er,c U1Y1itcd: Suprenm Court,
Movernber 20'13, wkrc he a!so roundly cndon:oo Judge Irvine',; judgmcu.t, again m.1
l1:<:r fmdings of fact.. l know of no 01.hcr inst1nces where; a m,,:mber of the Supreme
                                                                                                                  .,
                                                                                                                  ,,)




C\)UfZ lw:, s;i,( in judgm,~r,c on ,m :ippc:ai or lii, wifc/pmimT or,~;,; wiC,.'./cx pa::m:r. l (fo
r:1."Jl :~e:: how tlJ;., ::ituatlon tii.~1ingnJ:;l1,'.:; ifsclf. TJ1~: l:tc/l is b,2. 11,1:, now mt t.in two of lier
t!pj>Gttis r1r:d niund I;/ d,dt)r.,:~,d her iiri_,::inar j t;dgrm:nt in bt:1U1.

f h«d :;;on1,: rducL1ili:('. putting my foid1 in !h1: Supre1n,., Coun a,::dn wten l rn;;dc. my
;1pplication r.:..) have rl1•;'. judgmt:nl;; ovcorwrnd as l br'.lic.vcd ;-i!J did know of the:
rc.l.:itiorr,,hip bd\\•\•,:_,JJ Cl::irh~ and J:',,·in,:. The t,:,;.is~c,;c,, 01· tl1,: :d;'.llior,st::ip w:1,;
common         n1rri.:.11cy :11 ,hi.: four (\1urts, ye1 the Chic,r J:_1'.,tic(· .st1x)J by while Judg,~
Cliir'.,('. slipped into .l't1df;t: /,·'.acf'vleri:,rnin<s pl;:,c:,: :rnd cieli\·L:r\'.d jud_g,n,:nt, Th-2., fellpw
p:rnd of judges ,d~o did 110t co11:,;idn hi sitting in judgment to l>t 1111 i.,sue.

Of (urlhcr con-::ern is che 1al<:::-t juc!grm:rn. from rlw Suµrcrne Cmm: tll~1l r11ld l :c8d n<.1
:,tm1din_g. to pr.n:rn,::. !Lis rnt\ttcr. Fmrn rny p::rsp,•ctive i1 apri,::,H., Th\: Suprl':rrn: Cc)urt of
 lrs::!and bavt ne,uly Jvoided h:1ving lt'i address rJ1c~ q1.1,.:stion:t\1!:: bcha•,iiH.,: ,.,c their (1w11
c<:)lh:a.;rncs by nilin_g fo<11 1 do 11(11 h::i.v~ qJndin_s: n:; ;i bn                   1,.1 !:.aw. tlii~ c;sc
rcope.11t~d en tile iJ:1,i:, Qf Jk:n'.ived jut'.i-~d bias. Tit:.:
r,1101.lKT i::dTicn cf ti,,c C(1wt,. ,\-tr Ld1:m,:. to s1,.ip rnc fffJfll ::;:-;:,crting my most pe.rsonnl
constituiic.rnaJ and lrnrnan rif::ih to cJ::,ar my r,ood fl:mtc. Jnd:c,:ti }.-lr Leh;'llH: ,md tJie
CS Trti:';\z:c scek 10 use tbe. L:ontcstcd S11p7c.mc C:(1urt judgn,2r11 a_gni:,:ot 1r:1! in vari<Ht~
1c/_:.itl cas~s p:.:rlHirdng ll) my ban!,..rnptcy. tr is lfll1st di;;titrliir,J,'. thm !lr(:y arc. iil!nw<,'.d to
1;1~:c 2.w:1_y rn.y righ1 :(', cont1.,q 1hc judg.m:~n1 in th,:; l)ig11Jy u11us1;;tJ c;i,cum.,1;rnc<::; wtwrt'.
ftllm•, officer:, of tl,c com,, Irvine a;:d Cht,k,:, :trc ,_;;.1speckd of wrnng doing. 1ml lhc:y
cm stil! -::n(kavom i(.J use thn::,c vc:-y :,ztrn('. findin:;;s                    ::~;C rrw.   fr i~. forth,:oi-
disconccri:ing 1k:t 'Th.:: OA :rnd US trn.c:tc·~~'i; p,,ym<1stcr.s ?J,.: :\:una. an ,mn r,;f the ~t.:ilL:,
;-ind Ulst.::r f.3ank, :ind            ,it:1 on th,~il' instruction.';, :;o t1rJ nu: impartial m ticting
inde i>::n(kntly.

r:or all Irish citize:1s o:,k.:.~. l do flf)t bdieve rhis matter :-;hould [h'l kl lrc:_p1st h-::c;m1sc [.
tis a l):,nkrupt. :mt c,:;nve.niently fou.nd not to bin: ''standiri:~•· to l18vt the ensc St:fll
b,H:k for rehc:::1rin7 on tfa~ in1si:s of a p,:n.:z:ptlon nrjudieial hi:•!:':, 11: is:, l\li1 rn,:ccptobk 1kt
the polilk,Jly appuiriv:d mn::;1 senior innnbcrs 0( t)iir juC::ciilry cm c0nd1tet cxtrn
ma~:tal aff;tir:, v1itll :'.t11.:l1 cdKr. f;.1il lo <ltsd(t,c'. same. :,11d i:it in judgn:cru: oi' ,::~d,
,)thc.r.'< f'indint,5, or 111(:c,:d p::rli:\ps )ntlu-::nGc: c;1cl, t11hcr:; fir:di.iif.\. Eve:n ir :t rnz:mb2r
of the j1rc1i~i2ry w:1.:: not \nllu,:nccd w fo1d in friWlt;r d: h]s \nvn or f<:)r'm<:r lovcr,; leg;;)
rnling:s. t;ic very p::.n:,:ption i:, 1h::tt he -::uuld be.. ln(b:d in s,·mn: (a:sc:s !he judici,d
m,;;mbt:r could e•,cr; find ,tg:iinst U1.,,ir runner lover ir animo:::ly e};istcd. Judge C!n:kc
:-1ho1dd have n.:cus:":d himself rather tba.n }inr:idrntc hirnsdf into th,: bc;..rrin.!_: on its
up~:ning d,1y. Th,::.rc. Ls M1 doubt that J.;dgc Clark.,.: shoutd bvc r,.:t"rnirn'.d. :rnd all lhl)sC
who had k.no,1,-Jedgi: ,:)f the ;c'.,lali<.lriS111p should have- ~ns1.1Ld foal Judge Clarke could
ne.vt:r sit on af,rll:,d of a decision mt1d,! by his k)',;er/former Jc,,n'.1·                Irvine.

tnfonunatdy my v,:ry t:.,ar:~ ::,i.Tlll 10 haw.; i'E'.i::, rc.;;;]lstr.l. i\ num!H'.r of kg,tl
rmi,f.~'.ssional:, T,ippro:-ith,;d to take: Hi,: bias appeal r~fust:d to do ,~,H,, for fear or bt.:_s:iD
btack lxdlc.d by IIi:~ judki,uy and lcg,il pro(css.io11. ! asl( yoll ,1~: Chic!" J11sl.1cc antl 11,,:'.
;<\.s.sodation t._:,C J       10 restore my faith in th-:.: iri.<;h j11didal :,y\-:tem an crnmrc nn
i11dcpcnden1 inquiry i;: calTtt':d out into tiw rdatkJn:,hip b-:.:,.w,,011 .f;_idges lrvirn: :1.nd
Clarkt:,
J) Did .fodges frvinc aiid           disc1iss ,ny .
hearing it'!

2) Did Judge Fr.:mk Cl.::irkc inform Jtldge Irvine about his role i¥1 representing Gan."Ch
de Bnm agaio.st me in 1999'?

3) Did Judge Fr«iik Clarke set!k to impress a negative                 (,f me cm Judge Irvine
at any poinf?

4) Did he advise or contribute to any pm1 of her 2009 jmigmcn!'!

5) How di<l Judge;: ('.Jarke end up sitting on my Suprmm: Court Appeal on Judge
Irvine's 2009 judgment at the very last mimi:te'i

6) Why did he think it appropriate for him to sit in                      of his !over/forrrn~r
lovers decision?

7) Were you, as Chief Justice, nware of the relationship I.Jetw;e.en Judges Clarke and
Irvine and lf so wliy did y<:m allow him to si! as an appe.al comt judge on two of lier
cases. and aHow him to write the k:ad judgment in both'!

8) What km:iwledgc dld i!Jc other two presiding judges who      (m the        Judges
Hmtlirnan .:md                have of the rnfaiionship betwei'.on Judges Irvin¢ and
Clarke:?

9) Will ~he co11rts ·aHow the Official Assignee Christopht;r Leh,we and the US trustee
Richard Co,m to use the contested judgments against me,             att.-:mpt to use them
against my wife Gayle who is a whoHy ir.mocent party , my scpitration a11d divorce as
we ooly met in August 2002 while my first wifo filed for judii:::fal .separation in 19%'!
io date both the OA and Truste,e Coan have tried to use the judgmcm:s against me iD
my bankruptcy                 while they have del!icd me the                 w oontest the
jm:!gmcnts.

I would               ask you to ""'"""'"' to me on this mos:t i:<'.:rfom, rm11!4;!r by <:lose of
bushK'&"1 this week as I believe al! of tlm points hetein are•\•! new ao you ..
                                                                                                               3/29/201 /
Our Ref:

Mr Justice Peter Kelly SC
President of the High Court
Four Courts
Dublin 7

Dear Sir,

RE:          Complaint

I enclose herewith the following;

       I.    Copy Ruling of the High Court (Irvine J dated June 2009).
      2.     Copy letter of consent from MS Trustee dated
      3.     Copy Ruling of the Supreme Court ( on appeal from Irvine J) dated
      i1.    Copy email from Clcrkin Solicitors to Scan Dunne dated-~-----·-------·'········· confirming appointment of Mr
             Justice Frank Clarke SC in the Supreme Court.
      5.     Copy letter Scan Dunne to the Supreme Court Chief Justice elated
      6.     Copy Affidavit of Scan Dunne dated 23/1/2015.
      7.     Copy response from the Chief Justice to Sean Dunne dated
      8.     Copy Ruling of the Supreme Court dated November 2015.
      9.     Copy affidavit of the Official Assignee in Bankruptcy dated 25/1/2017.
      l 0.   Copy preliminary representation to the Supreme Court dated 20/J/20 l 7.

l ,v,mt to complain about Judicial hiss against me in my atten1pts to acccs'.;               in. my various litigation
before the courts.

In particular I complain as follows;

      1. There is evidence of Judicial bias against me by Mr Justice Frank Chrkc SC as per the allegations
         outlined in my personal lctlcrs sent to the Chief.Justice of the Supreme Court the contents of which
         are self-explanatory.

             My affidavit sworn 23"1 January 20 l 5 sets out the basis of rny application to set aside the High Court
             Ruling oflrvine J on the basis that one of the presiding Supreme Court Justices (Mr Justice Frank
             Clarke SC) was at the time of the appeal or had been previously conducting an extra-marital affair
             with Ms Justice Irvine, which went on over a long period oftirnc.

The arplication to set aside the High Court Ruling on this basis was never deliberated upon bt!C:ause the Official
/\ssignee contrary to what my                 Trustee advised (see 2 above) refused pcnnission for me to mount       my
application. 1compl;:iin that Mr Justice Fr,rnk Ciznke SC our,ht neVl~r to h,.,ve sat cm tlie apprcal because ht! was biasr!cl
or in the alternative the decision by him to sit on appeal created a perception of Judicial bias on my p;:irt as an
eminent --SC High Court Judge he should h;:ive known better.

    1 . There may even be grounds for impeachment as Judge Frank Clarke I have now discovered also
        adjudicated on ansllbQ[Y lrviue J High Court Judgment where he agai11 gully endorsed her High Comi.
       findings in the case of? v .Jo!rn Deere. _Y:{ri0ht v Cea_cy_clQ~L~~(;<)ry;JrJcLi_:11}CJther: thi r<::1.J?;;J.rt.Y:_
       John Deen:c Umitecl: -~:un1c·mc, Court Noven,bcr 20·13-"
    2. I also complain that having raised the issue of bias whether real or pc!"ccived there ought to have be
       an investigation or other inquiry to examine the circumstances in which Mr Justice Frank Clarke SC
       sat in place of Mr Justice McMcnamin SC. I accept that ordinarily neither I nor any other party to
       any legal proceedings in thcjurisdiction should be entitled to sucli in formation. flowevcr, I now
       make the case that with bias having been raised I ought to be entitled to the protocol or oiher critet·ia
       in existence which oversees the appointment of Judges in particuli1r rnnttcrs or actions. ln ibis
       particular case the perception uf bias is compounded by the fact that no explanation has been
       i<)rthcoming to explain the late ehm1gc (giwn the email from (Jerkin Lynch set out al 3) to the panel
       hearing the appeal from Irvine l
    3. My application to obtain status (as a Bankrupt) to make an application to set aside the earlier
       Supreme Court Ruling was refused. The Chief Justice sat on the Supreme Court Panel. She was also
       the recipient of a detailed leHer sent by me complaining about bias on the part of Mr Justice Frank
       Clarke SC. J now want to complain that the Chief Justice ought not to have sat on the Supreme
       Court Panel because she wa:, prejudiced having had sight of the complaint lcltcr from me.
       Furthermore and in the aitcnntivc in the absence of any bias there w;;s a clear perception of bias
       given the: content of my letter and the substance or (he application         status to appeal. Whilst
       the latter application was of a preliminary nature only none the less on any examination of the
       submissions and grounding affidavits it was clear that substantive matters werelro touched upon
       during the course of the hearing. To that end a perception of bias was created and was very much a
        live issue.
    4. Following the filing ofan affidavit by the OA (dated 25/1/2017) and in particular the contents of
       paragraph 86 thereof l find rnyself in the impossible position of 8         udicial figure (the OA)
       denying me permission to irnikc an application to sci: aside a High Court Ruling on bias which in turn
       is rdicd upon by the OA to challenge the credibility and truthl\tlnc 0:s of me pursuant to my Discharge
       application. With respect 1 am severely prejudiced in terms of my ahi lily to contest the avcnnents or
       the OA with respect to the High Court Ruling of Irvine J.

The cumulative effect of the Judicial engagement outlined has served to          me of my right to a fair
hearing with respect of the various s!nmds of my litigation. Critically they me engaged in the three areas
outlined.

J\1y difllculties are compounded further because there is no .Judicial Con:phiints Commission (or other
mlihority) in situ to make any independent adjudication upon my                of.Judicial bias both real and
perceived. I understand proposals fur such a Commission have been either ,:uspended or deferred pending
other engagement. For whatever reason the failure to have such a commission in place means that 1 cannot
get an independent review of my complaint. I should add that KRW Law have been retained to deal with
this on my behalf and if have copied this correspondence to thern.
l im\\'\'CI. I l)()(c tll~l_1JlJ:.l~\iOll'.,1.Y irli Ci)Sc;_J_11ow11 co llOCJ\Ji,11Jy_;1<;_''1i1c s hccdv :\ u;1_i(:1J1_c: Chic 1· Jusl_ig~_
<::1r1j,:~j~J_ut ,11~\:(Q\:Y_Q.[.ti\Q involvc111qnJ_~1J,1_0t\PICmc Co1ti1jJ_L1clgq,111c[UigI1(;<11t_11~.L11_v.9Jy<;mc::.uU11JL1~:_
<tlfair His report led to b(1t_l1)1_\(lg,:'; rc>ig11irn~Xurtl1e;r]1u2h:Llrnt in 7Jl l 1 t;u1n111_L:11j0_11_1_1:i_c\e bv Jml;Lc:JJ<1_g,1n
                                                                                                                                                                                                                        C .                                -i   ~                                            .    .        I.,

1SLl.L!.<:cLl:'C Abbott !"C[l/tnli)lU a C/\SC inJi:11~1_u1LJ.t,L<c_Lgc Abbot( W.?J:::~ a1tC['!T\('\1l<:J\'.0J>i)_'.E3[_(;,JJiC_
~:'•·11bject
    !. _:._______                ~ of C       ·1joint                              invr><:·l]!,··1tiori l1v T-[ip-}-i f:01nt Prr><.;f(j.'\•)! M>· h1slfr•·\
                                                      _.:. ...: ·-·--·--··-··--- ....... ·····-~-::~.~?_.. :.. _·,_ :-; ~·-···-· ________ .,.:,=-__ ..__ _:__ ~t-. -~:..:-..-...\;;,..-:.~.--:::::~ -----~·-.:.... .. ___:.....::::... ,-~----~:.:'.-~.~: __; .\ .... ;... '. 1___ , ..:·.:... ......... --·'···-·}·:. --~::.-~.~.: ___ : __ :__ ~\.. __

..:t\T~r•l1().l'-'c'                    l  70 '1l'T)C '111(1 f"'1'r,"•t11·1- ('(Y!F't· r'r 00 1· ·1:>y-!· P•:1-u (''..·•,"·•1•1rr:, 'r]1nrcy1--c•rG -it j,
    -~.'...:l: \=:.:....:.____ ~-~.:~ __':'.'::·:~::_~__: ____ :S:.__:::.':..'. ..i:._.~·"-~~---·~-- \.:. ...,~~--·.}·: ___ ;-::::::'__:_!. _ ,~;~. ! .. __,.__ .... \...,->..1 l C, l L ,_1_\_(.:,_·_j ____ .~:..-? .L \.}Cl;.. j_'\.. \. ..u ... :'~---:.'....:.1:.-::'.:~- ,/ . J ..._ I,...,, .,,_ ,_ .d. _
                                                                                                                                                                                                       .1




J• c_•, 1_·•.}r,,:.11·
-~~-~::                        ·t·'1'1c~1·c, ;,c ,::, "1\T;ll ·1·'11° 1· 'l nray 1 () 1· 1·• ,,1oc•t1' 0_·
          ___ \.., .. , . . .·tlt·:1·L'·
                              . ~. { .    V\,1--.
                                         ..         PI'C·..,                                                         .1.0 Ct           \      J..                       l'O
                                                                                                                                                           .,,. _ .\...-.l'C,-          C'                                   l.             .;. \ "---''-'          . ~..,Ct.
                                                                                                                                                                                                                                                                             0    ·t'"e-      it1c·l1' c1· '·l·l
                                                                                                                                                                                                   r '.
                                              .1.\.....-                                       _     ,, .      .,,                                                                      1.)    (        'I/\(..                                                                                                         C.

                                                       ':, V • r (r0 JUCJC1t
                                                                                                                                                                                                                                                                                        J



"""" ; ,, ' . J. l, t  1 d ·,. .. . l · .. t                           •.     'l 11 . ' c•
gl~,2.LQJHH,c::'.     d,1  CQIPlLsJlJl.i2..IL~,dLLID     'C
                                                                                . .)lcL,, ....


ln the absence of any Judicial Complaints Commission or equivalent body l now request formally that you
commence and oversee the investigation of my respective complaints in B:rnlmiplcy Discharge. lf you
require anything else from me to assist in forrnulating a substantive rcsprn1sc ll\cn please let me know. ln
p:uticular, if you arc of the view that 1 must confine my corn plaints to both ,ill ongoing and pending
litigation process then equally please do confirm if that is the position.

I thank you for your assistance and look forward to hearing from you.




'/011rs faithfully




SEAN DUNNE
                     THE HIGH COURT

                       BANKRUPTCY




   !N THE MATTER OF SEAN DUNNE, A BANKRUPT AND

           !N THE MATTER OF SECTION 8SD Of'.

          THE BANKRUPTCY ACT 1988 TO 2015




Exhibit "5011" as referred to in the affidavit of Sean Dunne

           sworn on the 9 th of December 2020




                      SEAN DUNNE




                          L         \
                PRACTISING]CERTIFICATE/
                          ,f

                           /
               COMMtSS!ONEffFC:ifH::fATHS




                                                               37
                            COAN, LE\V!•:NDON, GULLIVER & lVl!LTEi'\/lW!U;              LLC
                                                    .-\TIOl(l\l:YS ,\T !.... \\\'

                                                    -l'J., UH,\:\( ii: STIUTI



IUCIL\!Ul .\I. CO,.\.,                                                                            TEI.El'll(l.,I:
C.\IU. T. (;l Ll.l\'Eit                                                                           (!II.I} /,2~ .)':,:(,
\\'lllT;s;L\ \l. I.E\\'E\llO\'                                                                         Ti•:U:i•.\:\
TI.\IOTIIY ll. \III.TE\Hl•:H(;1-:H                                                                (211.ll   s<,o-.H,;J
CIIIUSTOl'lll-:ll .\1. HOYSTo;s;
       · OF('(ll'"Sl:1..


Tl\l(lTllY \I. I.E\\'l·::-;no,


                                                                  .lune 5. 2013


Via Email Only: niallclerldnr1i;derldnlyneh.con1
Niall Ckrkin
Jlanner
C krk i11 I, 1·1ich
SoliciLors·
:;o 0-fo !cs worth Stred
Dublin 2 Ireland

             l{e:          Sc:111 Dunne, Chapter 7 Case No. 13-50-184 (AH

\)car 1\,Jr. Clcrkin:

            ,..\s you know, 1 am th"' bankruptcy trustee in the United States !'or Scan Dunne.

          l'ursuant to your request.lam writing to conlirm that I have no objection lo your n.:pres1.:ntation
   \·Ir. Dunne. or the rcprcscntatil1n o!' ivlr. Dunne by any other lawy"'r, in relation to any matters that
lit'
come before the Irish Supre111c Court or that may come before the High Cuurt relating to \,Ir. Dunnc·s
L1111ily la\\' dispute with his \1JrnH:r wil'c.

                                                                  \lcr.v trulS'



                                                                  J(i~hanl rvl, Cu;m

l~iv!C/lkg
                        THE HIGH COURT

                          BANl<RUPTCV




  IN THE MATTER OF SEAN DUNNE, A BJ\NKRUPT AND

          IN THE MAHER OF SECTION 850 OF

          THE BANKRUPTCY ACT 1988 TO 201S




Exhibit "S012"   JS   referred to in the affidavit of Se,rn Dunne

           sworn on the 9th of December 2020




                          SEAN DUNNE


                            f\   :;



                          / / ' ,!
                                 I          .   \
                                 t. =,\ ;           ",

                  PRACflp!NG CERTIFICATE/
                       r     I
                 C:OMMISSlONER.FOR·OATHS




                                                                    38
                                - - - - - - · - - - - - - - - - - - - - - · · · ..........._,_ ................... .

                                                   TAXAPPl:AtS
                                                   COMMISSION



   Section 2( 4) applies only where there is 'more than one such accountable person' however, no
   more than one accountable person has been identified. Therefore, 1 conclude in accordance
   with section 1 SDCA 1999, thatYesreh holding Limited is the ;1cco1mtable person in respect
   of the conveyance on sale dated 29 March 2013.




   As set out above, I arn not: satisfied that sufficient evidence was adduced in support of the
   existence of a trust between Mr. Dunne and his wife frorn l July 2005 in relation to the
   purchase of Walfonl. I make this finding for the following reasons;

      o   Mr. Dunne did not tender for Walford 'in trust' in ZOOS
      w                          r
          The contract dated :l uly 20015 does not purport to have been purchased 'in trust' by
          Mr. Dunne
      w   The declaration of trust executed on 23 July 2005 and the terms of that trust: as drafted
          were not retrospective
      e   There was no other rlocurnent or note in writing to evidencu the cxistEmce of the trust
          as at :1 July 20m; nnd/orto evidence the purchase of Walford in trust as at 1 July 2005.
      ~   There was no corroborating oral evidence as regards the existence of the trust from 1
          July 2005.

   The legal consequence of the declaration of trust dated 23 July 2005 wns that Sean Dunne
   divested himself of the only interest he held under the 200S con1 ccict, namely his beneficial
   interest in a mm t,mth 1nni(ll:y, and he ceased thereaiter to enjoy cmy propl'iet:y rights in
   relation to Walford. From 2.3 July 200!:i his capacity was that of b,Jt(i trustee fr>r Gayle Dunne.

   Mr. Dunne ceased to be Ms, Dunne's trustee on the execution of the Nominee Agreement and
   this was acknowledged by him in an affidavit which he swore on 12 October 2016 and which
   was referred to and quoted from in the judgment of Ms. Justice Costello in I,ehmw v JJumw in
   July 2017.

   lam satisfied that in ;rn1-:i, Senn Dmmo had no interest in the property and had no capacity
   to enter into a contract for sub . sn1e in respect of the property.



                                                                                                                  32




-----------------------------                                                  .. " ......- ..........,.   ·---------
The operation of section 46(1) SDCA does not accommodate the insertion of the name of the
purchaser under the original contract into the sub-sale contract in circumstances where that
purchaser no longer has capacity as vendor in respect of the sulHiale contract

The joinder of a person in a contract for sub-sale in circumstances where that person's
involvement is unnecessary or gratuitous, does not succeed in enabling a claim for sub-sale
relief in accordance with section 46(1) SDCA 1999.




Det:ermimition

I determine that the condil:ions necessary to avail of sub··sale relief in accordance with section
46 of tlw Starnp Duty Consolidation Act, 1.999 ('SDCA') in respect of the deed of conveyance
dated 29 March 201:i, have not been met and that the Appellant is thereby unable to avail of
sub-sale relief.

I determine that the Appellant is the accountable person in respect of the conveyance on sale
dated 29 March 2013, in accordance 'vvith section 1 SDC.i\ 1999.

r determine that the assessment dated 17 February 2016 containing a balance of-€1,428,670
shall stand.


                                                                 i«M->1 Q"/6
                                                        COMMrnSff)Ni<R 1,(,/t.~A GAfl.AGHER .
                                                                          tf?

                                                                   23 1 d day of December 2019




                                                                                               33
                     THE HIGH COURT

                              8/\Nl<IZUPTCY



  IN THE M!\TTER OF SEJl,N DUNNE,/.\ BAl\!l<l~UPT AND

           IN THE MAHER OF SECr!ON 850 OF

          THE BANKRUPTCY ACT 1988 TO 20:LS




Exhibit "S013" as referred to in the affidavit of Scan Dunne

           sworn on the 9 th of December 2020




                              SEt\N DUNNE


                                 I
                                 i

                    i
                    '.,.,-1



                              /\._/      \,-
                PRACTISINctcrnT!FICATE/
                          C




              COMMISSIONER FOR OIHHS




                                                               40
                                                                                       .....---...
                                                                                   /·,,.-;,1/ _D 1,1fJc; __<;')



     10.3. There remains only the question of the ciecree of divorce. I should ,:;tart by saying that J would
     have very grave reservations as Lo whether It can ever be possible to set <.1:,;!c!e a decree of divorce
     especially after the Interests of third parties, such as Ms. D on the facts of this case, have been
     significantly affected by that decree. Ms. D was not party to any fraudulent concealment of resources.
    Sile married Mr. A in good faith on the basis of an order of the court, v,:ilid on its face, U1at he was
    d!vorced and, thus, free to marry her. I cnnnot conceive of clrcurnstnnccs when her status us a married
    1Nornan could be interfered with because of circumstances entirely outi,11.h: her control or knowledge.
    Different considerations would, of course, apply If the relevant divorce wa1, foreign and questions arose
    as to its recognition in this jurisdiction.

    10.4. On that basis, I am satisfied that the trial judge was correct to conclude ttiat It ls possible to
    make further provision without Interfering with the original decree of dlvorc1:1. This Is not, of course,
    further provision In the statutory sense for, as the trial judge correctly pol11tnd out, the provLslon ht:re
    ordered does not derive from ch,m::ied circurnstances or the other circurnstr;nces contemplated by the
    le9l!:latlon.

(      .. S. The legal bas!s for thri further provision ordered by the trial jtKifJC: 111 this case Is that It Is
    de::;igned to meet the constitutional obl!gaUon th,it the courts ensure that there be proper provision In
    the, case of a divorce In circumstances where it has now been establlshed Umt, by virtue of the
    deliberate concealment of resources, Mrs. A and the court was mls!ed Into bel!eving that what was then
    provided amounted to such prope:r provision. In those circumstances, I mn ;c;aUsfied thrit the court has
    a jurisdiction, wlthout interfering wlt:h the origlnal decree of dlvorcr:, to :,limply rnake such addltiorml
    prnv!slon as the Constitution requires to be made to ensure that the t<>tiil prnvlslon is appropriate ln
    the !l!Jht of the provlslon that would h,ive been Hkely to have been considered prnper at the tlrne of the
    url1;inal decree of divorce, had mh,,1w,tc disclosure been made.

    10.h. On that bas!s, I arn satisfied that the trlai judge was correct: !n her approach and ln the order
    whfch she made.

  11. Condusiom,
  11. L For those reasons I am satisfied that the trial judge was correct to cm ,dude that she had
 jurisdiction to entertain this appllccitlon In the form of a motion brought In U 1<'. oriqinal proce(::dlngs and
 that it wos appropriate, !n al! the d1·c1.mistances of th!s c;c1s,J, not kic,st b1:ci1t 1•:,,} procedures ,malogous
 !o those whlch would cipply in    i:hc,
                                      rk?nMy rroccsi; had in fact been applied, t,J 90 ahead with the case
( · '1:?t form.
\_._.

11.2. I arn satisfied that the tr!al jud9e was entitled to conclude, on tho evlrlcnce, that there was no
further concession made by Mr. A lH~yond that formally made to the: court fn October, 2001., concerning
his boneficlal ownership of assets ancl, on that basis, that the grounds of appeal !n that regnrd should
be dlsrnissf,d. likewise, for the rea";(ins akendy set out, I am not satisfied tli,it t:he sett!em,mt renched
when the proceedings were at hearlnn befon., O'Higgins J. preclude Mr:.,;, /\ froin ,;coking furth,:r
provision on the basis of a del!bcr,,te failure to disclose asi;ds and re·:,otirc.:,;.

1 J. \. \Nith th(, c><ception (>f thu lsc;m• concern Ino the bond to which n.tfe1 cncc h,E; been madti, ¼ an1
sarf,;ik:d that each of the findings of Ut(J trial judoe in respect of the oth(,r a::.'.,d:s which are the subject
of' Llil.s appEtal were correct both In terms of the ob!!gatlon to d!sdose, thG finding of ncm-d!sc!osure, the
deliberate natun, of same and the rnatcria!!t:y and value of the assets conccrncid.

U.'1. I am also satlsrkd that the td;;l judge Wt!S correct to leave the decn!,.! of divorce in p/;icc and to
make further provision In the manner in which she did subject only to the qu,c,;Uon of the bcmd, J
would, therefore, reftJr back to the: Hiqh Court tile single Issue as to wheU1er, ,ic; cou11:;<:l for Mn;, I,
a::;sc1 ted on this appeal, the relevant bond actually lncrensed the re~;ource:·; ;:,,;,,Hable to Mr. /\ ()f

                                                        371




                                                                                                                       10
wr1ether, as his counsel ,issEffted, the release of tl1e bond simply meant that a contingent llabl!lty did
not arise but with no actual beneficial effect on his assets. No other aspects of the bond Issue are, for
the avoidance of doubt, being refo:red back.

11.5. On that basis lt would appear ttrnt the order of the High Court shou!d be affirmed save that a
i;urn of two hundred and forty thou::;:ind Euro should be deducted from the \:(ital financial award of
f:2,500,000 made by way of provision pending the outcome of the one ls'.;ue which I believe should be
referred back. If that limited bond Issue is resolved In favour of Ms. A then that reduction should be
reversed and a further provision or- €240,000 made.
                      THE H!GH COURT

                       BI\I\IKRUPTCY



  IN THE MATTER OF SEAN DUNNE, A !3Al\ll<RUPT /\I\ID

           IN THE MATTER OF SECTION 85D OF

          THE BANKRUPTCY ACT 1988 TO 2015




Exhibit "SD14" as referred to in the affidavit of Sean Dunne

           sworn on the 9 th of December 2020




                       SEAN DUNNE

                         ;)
                          j




                      ( '      \
                PRACTISING
                  ,     ;, CERTIFICATE/
                  /       J
               COMM!SSIOI\IER f(}ffOJi.'rHS




                                                               41
  Case B-~>04i34                 Doc 103           Filed 06/12/13 Entered OG/:l?/1:J 11:13:16         Dcsc Main
                                                    Document      Pa~Je l ot 3



                                        UMTED STATES IlANKRlWTCY COURT
                                           msnucr OF CONNECTXCUT
                                             BRIDGEPORT 1HVIS10N


                                                                                     CHA    n7
fore:

SEAN DUNNE,                                                                          CASE NO. B-50484(AHWS)

                                      Debtor.
------------··--··-------------·····•-·"···· . ···---·..·----··-··--··--··-------X
ULSTER BANK IRELAND UMITED,


          V
R!CHAH.D M. COAN,

                                                     7 Trustee.

SEAN DUNNE,
                                         Respondent.
-··---------··-···.,·-----·--.. --.--·-·...................................... -----------X
                         ORDER GRANTING AMENDED MOTION                                      ULSTER
                        BANK IHELAND IJMITED l•OR ENTRY OF                                   ORDER
                 GRANTING LIMfnm RELIEF l<'ROM THE 1\UTOMATIC STAY

           Upon consideration of the Amended Motion of Ulster Bank Ireland Limited for Entry of

an Order Granting Limited Relief from the Automatic Stay to Allow the Continuance of the Irish

Bankruptcy Proceeding, dntcd May 28, 2013 [Docket No. 67J (the "Motion"); and after due and

proper notice thereof; and after due deliberation and sufficient cause appearing therefore; and

following a full and final hearing on the matter before this Court on June 4, 2013 (the

                                                 having an opportunity to appear and be heard; and after

consideration of the objections to the Motion, filed prior to or raised at the Hearing; and the

Court finding that Ulster Bank Ireland Limited ("Ulster") has established cause under 11 U.S.C.

§ 362(d) for the relief                       herein, and that the Motion should be granted as set forth herein, it

is hereby



{01Ci3386J; 7; 8024-~~}
  Case 13-50484              Doc 103    Filed 0G/12/13         Entered 0(3/1?/:l :3 11:13:16       Dcisc Main
                                          Document            Page 2 of 3



            ORDERED that, for (he reasons set forth on the record «I \he Hearing, the Motion is

granted as set forth herein, and all objections thereto are hereby over-ruled except as explicitly

set forth herein; and it is further

            ORDERED that the m1tornatic st;iy provided under l l TJ.S.C 0 J62(a) (the "l\tH9.!:i1cl!Ji.~

Stay") is hereby modified pursuant to 11 U.S.C. § 362(d) to permit Ulster and/or its successors

and assigns to take all actions necessary under Irish law to perfect service upon the debtor in the

above-captioned case (the "l?~_btor") in relation to In the Matter 1?/a Petition/or Adjudication of

Bankruptcy by Ulster Hank Ireland Limited against Sean Dunne, 2013 No. 798 P, Republic                       or
Ireland, High Court (2013) (the        "b:ish Bankruptcy ProcCfc:!:UXill"); ancl   ii is further

            ORDERED that the Automatic Stay is hereby modified pmsmmt to 11 U.S.C. § 362(cl) lo

permit parties in interest to continue with the Irish Bankruptcy Proceeding and lo take all actions

necessary in connection with or relating to Ulster's application to have the Debtor adjudicated

"bankrupt" in the Irish Bankruptcy Proceeding, provided howcv(:r, that nothing in this Order

shall deprive this Comi of jurisdiction over the Debtor or over the property of the bankruptcy

estate; and it is further

            ORDERED that the Automatic Stay is hereby modified                         to 11 U.S.C. § 362(d) to

permit parties in interest, in the event that the Debtor is adjudicated "bankrupt" in the Irish

Bankruptcy Proceeding, to attend and participate in any proceeding for nominating and/or voting

in respect of the appointrncnt of a trustee pursuant to section 110 of the Irish Ban krnptcy Act of

l 988, as amended, and to take all actions set forth under the laws of Ireland in connection

therewith; and it is further

            ORDERED that                as explicitly set forth herein the /\ntomatic Stay shall not be

modified or waived, and no party-in-interest in this case shall, except by leave of this Court, take




{O l G3:JS63; 7; 802·1-2 }                              -2-
  Case 13--50484         Doc   :un   Filed OG/12/13 E.ntered 06/L>/J:3 11:13:16           Desc Main
                                      Document     Paqe 3 01' 3



any affirmative action in the Trish Bankruptcy Proceeding that violates the terms of the

Automatic Stay; and it is furl her

          ORDERED that until the High Court of Ireland makes an order adjudicating the Debtor

"bankrnpt" in the Irish Bankruptcy Proceeding, or declines to do so in accordance vvilh Irish law,

Richard M. Coan, Trustee of the Bankruptcy Estate of the Debtor, shall use his good faith

reasonable judgment to minimize the costs and expenses he incurs in connection with matters

that he believes, in his good faith reasonable judgment, arc more appropriately resolved m

concert with the representative in rhc 1rish Brn1kruptcy Proceeding, if any; and iL is further

          ORDERED that this Order is withont prejudice lo lhe ability of any party to seek relief

from this Court and lhis Order, as appropriate, and this Court reserves and preserves jurisdiction

to consider any dispute with respect hereto; and it is further

          ORDERED that notwithstanding any contrary rule or provision, this Order shall be

stayed until 4 pm (prevailing Connecticut time) on June 111, 2013; provided however if the

Debtor files a motion with this Court for a stay pending appeal     or this Order,   this order shall be

further stayed through the earlier of this Court's hearing on such motion and 4 pm (prevailing

Connecticut time) on June 18, 2013. lmmcdialcly upon the expiration of ihc stay set forth in the

irmnediatdy preceding scnlcncc, this Order shall be folly cnfllrccahk in accordance with its

terms.




DATED: June 12, 2013                                             BYTllE COURT




{01633863; 7; 8024--2)                           -3--
                        THE H!GH COURT

                         BANKRUPTCY




   !I\J THE !VIATfEH OF SEAN DUNNE, A BANIOWl'I AND

           IN THE MATTER OF SECTION 85D OF

          THE BANKRUPTCY ACT 1988 TO 2.015




Exhibit "SD15" as referred to in the affidavit of Sean Dunne

            sworn on the 9th of December 2020




                         SE/\N DUNNE

                               '\




                           (                 /   \
                PRACT!S!NGtERT!FICATE/
                    i                    '
                                    fl

              COMMISS!ONE!HOR Ot\THS




                                                               42
                    Conflicting legal arguments rnade about purpose of Irish Bankruptcy:

                   See attached legal filing made by the US Trustee in support of the
                               stz:i:y: Case 13-50484 Doc 129 Filed 0~5/21/B_:
                   jifting of the                                                     .,
                   Pg 9,: The Debtors claims of irreparable harm are all predicated on
                   the unwarranted assumption that the irish court and/or the Irish
                   creditors will violate this courts Order and the autornatic stay. This
                   court granted very limited relief. The Order allows Ulster to serve a
                   summons on the Debtor. If, and only if, the service! of the summons
                   results in an Irish bankruptcy case, the order allows Ulster and the
                   other parties in interest to participate in the selection of an Irish
                   trustee. Nothing else is permitted under the comts Order. This the
                   Debtors complaints that he will be forced by an Irish court to disclose
                   information, pay money, and turn over property all assume that the
                   Irish court and the Irish parties before this court will violate this
                   courts Order and, consequently, United States law. The Debtor has
                   presented no evidence or argument that removed these complaints
                   from the realm of rank speculation

                   Page 10: The Debtor no longer has any prorx\rty that could be the
                   Corpus of an Irish bankruptcy estate. If the Irish estate
                   representative wants books of account, he must seek them form the
                   Trustee. If the Irish Estate representative wants reasonable
                   assistance with regard to the Debtors/ornier property, he will seek it
                   from the Trustee ....... If the Irish court or an Irish party appearing
                   before the Irish court violated the Order, the Debtor can seek
                   protection in this court"

                   What has happened is even worse, not only has the lrish OA and
l5. hll i,r Pl,;   creditors violated the order, the Trustee has encouraged and
                   participated in this violation.
51t1T £ ft£'17.
                   K Club case;

                   The first action of ;rny note taken by the Irish OA was his seizing of the contents
                   of the K Club house in Ireland. Not only docs he make the usual claim in this case
                   that all assets of the estate vest in hirn (even though UH,re were no assets left in
                   the estate by the itnw Sd was declared bankrupt in Ireland) but hl" flaunts the
                   support he received from the US Trustee. Howeever, that Si 1pporl seems to be
                   limited to the irish OJ\ gathering information to assist the US Trustee.
                     THE HIGH COURT

                        B/\Nl<RUPTCY



   !N THE MATIER OF SEAN DUNNE, A BANKRUPT /,\ND

           IN THE MATTER OF SECTION 85D OF

          THE BANKRUPTCY ACT 1988 TO 2015




Exhibit "SD16" as referred to in the affidavit of Sean Dunne

            sworn on the 9 th of December 2020




                        SEAN DUNNE




                            -, '    \
                PRACT!SING;CERTIF!CATE/
                    I
                  '
              ·COMMISSIONER-FOR OATHS




                                                               43
                                            I\AltTHOLOW & 1'v\lLI.FR i.l.P
                                               1\TTO 11.N EYS AT LJ\ W


 :no PARK AVENUE    21ST FLOOR         NEW YORK, NY 10]69··24(),'l       (212) 682-illl I I    FED TAX ID, 133004781




SEAN DUNNE                                                                                         November 23, 2020
232 MOTT STREET, APT 3                                                                                          32985
                                                                                               Invoice No.
NEW YORK, NY 10012
                                                                                                   Client:    DUNNE




j\/faHer Surnmary                                  Balance Forward                      Fees      Expenses
GENERAL                                                       $0,00              $229,722.50      $5,038.93


                    Total Fees
                    Total Reimbursable Expenses
                    Total Fees and Disbl!i·scmcnts this Period
                    Net Charges This Period
                                            ZE~isler &1 Zeisler·, P.C.
                                              ·10 Middle St., 1fith Fl
                                        fl t"idgeport, Connecticut 06G01.)
                                             Phone (203) 368--4234




Dcccrnber 26, 2018                                                   Invoice#         61147    m
                                                                     Our fjlc!/       12340      000000
                                                                     Billing ihro11gh 11/30/2018
Scan Dunne
232 Mott Street
Apt.3
New York, NY 10012



Workout

Bn!ancc forward as of invoice dated    November 20, 2018         $158,293.11
Payments received since last invoice                                    0.00
Accmmts receivable balance canied forward                        $158,293.J 1

PRO!i'ESSIONAL SERVICES

11/06/2018       m      Telephone conference with client                              0.10 hrs.     50.00
11/08/2018       JB     Review file; lZcvicw motion; Email to Sean re:                0.40 hrs.    200.00
                        same; Telephone conference with client;
                        Review T.M. email; Email to T.M. re: same
11/14/2018       JB     Review file; Telephone conference with client                 0.20 hrs.    100.00
                        re: status
11/16/2018       JB     Telephone conference with Attorney P. Nolin                   0.20 hrs.    100.00
l l/19/2018      m      Texts and emails with S, Dunne                                0.l 0 hrs.    50.00
1 J/'.1 0/2018   JB     Telephone eonforcnce with client re: motion for               0.40 hrs.    200.00
                        contempt
11/20/2018       JB     Review transcript                                             0.10 hrs.     50.00
11/23/2018       .TB    Emails re: discovery and response; Telephone                  0.20 hrs.    100.00
                        conference with client re: same
11/26/2018       JB     ·work on response                                             0.50 hrs.    250.00
11/27/2018       JB     Text to S. f)unnc re: niisccllancous items and                0.80 hrs.    400.00
                        consider response
11/27/2018       JB     Telephone conference with J. Rym1 re:                         0.20 hrs.    100.00
                        prodw~tion
11/27/2018       JB     Email to S. Dunne re: bill; prepare notice of                 0.50 hrs.    250.00
                        appearance; Email to S. Dunne re: same;
                        prepare motion to extend
1 \/28/2018      KDJ    Draft Notice of Appearance for JB in District                 0.40 hrn.     76.00
12340          Dunne, Sean                                         Invoicefl 61147                   2


                          Court nrnikr, prepare nnd file Notice and
                          Motion to F'.xtcnd Time
11/30/2018        KDJ     Draft Motion for Further Extension                             0.20 hrs.         38.00

                                                                                                     $1,964.00

KXJ'ENSES

11/26/2018        PACER Electronic                                                                        0.10
11/26/2018        PACER Electronic Records                                                                0.60
1 l /26/2018      PACER Electronic Records                                                                2.20
11/26/2018        PACER Electronic Records                                                                3.00
11/26/2018        PACER Electronic Records                                                                0.10
11/28/2018        PACER Electronic Rceonb                                                                 0.10

                                                                                                         $6.10




                                                       Jotal Hours


 Berman, James                                                 3.'/0           500.00                       1,850.00

Joseph, Kristin                                                0.60             l90.00                           114.00

                                                               4.30                                        $1,964.00



HH,LllNG
Total professional services                                        $1,964.00
Total expenses incurred                                                $6.10
                                                              ------
Total of new charges for this invoice                              $1,970.10
Plus net balance forward                                        $158,293.11
                                                              ----
          NOVVDUE                                               $]

                                     /!VVO/CE8 DUE AND PA VABLE UPON RECEIPT

                         we now accept mastercard, visa, discover i§ amox - !imiiafion.c; may

** Trust account remaining bal0ncc is          $0.00
                                                     {~!t          1   ~::i
                                               ·1 o Middl0; st., 15tr1 r:1
                                        Drid(:Jeport, Connecticut 06GCM
                                              Phone(203)368-4234



November 20, 2018                                                  Invoice#             61050    .TB
                                                                   Our fik#             12340      000000
                                                                   Billing              10/31/2018
Scan Dunne
232 Mott Street
Apt.3
New York, NY 10012


\Vorkout

Balance forward as of invoice dated August 3, 2018                 $157,698.11
Payments received since last invoice                                      0.00
Accounts receivable balance carried forward                        $157,698.11



09/30/2018        JB    Review S. Dunne email re: filing; prepare                        1.00 hrs.      500.00
                        motion ernail to paralegal re: same; email to S.
                        Dunne re: same
l 0/02/2018       KDJ   Draft Motion to Schedule Hearing and                             0.50 hrs.       95.00
                        Proposed Order re: Motion for Confirmation

                                                                                                       $595.00




 TIMEKEEPER lf:i'li~E SU1Hl\1ARY
 Timekeeper                                         Total Hours                                         Total Fee


 Berman, James                                              1.00               500.00                      500.00

        Kristin                                             0.50               190.00                       95.00

                                                            1.50                                          $595.00



BH,L!NG SUMIM.,ARY
Totil professional services                                                   .00
12340       Dunne, Sean                                           Invoice# C, 1OSO             2

To1Jl of new charges for this invoice                                  $595.00
Plus net balance fonvard                                           $157,698.11
TOTAL NOW DU]~                                                     $1

                                   IN\10/CES DUE AND PAYABLE UPON f?ECE!Pl

                       we now accept mastercard, visa, discover & amox -- limii,c:/ions 1nay

  Trust account remaining balance is          $0.00
                       THE H!GH COURT

                              BAN!<HUPTCY



   IN THE M/\TTEH OF SE/\1\1 DUNNE, A BtU\!!<lWPT /\ND

           IN THE !VlJ\TTER OF SEGION 85D OF

          THE BAN!<HUPTCY ii.CT 1988 TO 2015




Exhibit "5D17" as referred to in the uffidavit of Scan Dunne

           sworn on the 9 th of Decernbcr 2020

                __,_-;;;,,>"'             '~



  /{)~-/J/4/c/L(J_
                              SEAN DUNNE




                      I
                     {.,,,-       I


                                !. ...\     \
                PRACTISING CERT!fl('.ATE/
                          I
                          t
                                      /
                                      !


               COMMISSIONER FOR OArHS




                                                               44
13/12/2019
Dear Sean,

i am sending this letter to confirm tk1t I have completed the search tem1s, it was requested by David Lynell or1
?l /i i /2019 via email ( forw,mfod by ~,c,mdunne3CG<ivomaiLcom). I used th, semch torrns listed in the table
(below) and the results provided rngard Gm ails that were sent/received or      to the 7 people listed fm tho
period from 1 January 2013 to 6 Dc,cembor 201C (inclusive).




              t!0~~~.:~:
              Gv.,,:eK\ll'-1.rf.:
          u St~1Du:11::~
          .- Ro~~ 0,-,:ll!(illy;
              Jr.nr::&Ryn....;
              Jae L<."t-h1~DWlt:.-.



The search took longer than expected.

I wc1s provided with full access to your email records and with your login clc:tails in order to carry out the search,
attached is the invoice for this work (£10,140.00 inc 20% VAT).

Recently we have discussed that you are unable to pay this invoice due to bankruptcy, however I need to be paid
before the completed work can be rele,osed. Please could you arrange for the payment to be made? Then I will
forward the search results to Mr Lynch directly on your behalf ( cc'ing you

I trnst you appreciate rny position.

Thank you in advance,

Shantha




                                      TELFPlfONi,: '-l<l [Oj).03 (,565 320 • +44[0j8 1\2?. 818(r l',-ivli\lL l!'•ffO(i,}Si\f';\Tll.COi'vl
                        SapJth Systl:!llS Ltd is a company rq;istc1t:d in Engl,rnd nnd W,d(:::; with Cornp;:111y 11u111bcr 06:(18 ! I) ~,nd VAT numb~r UU 929 5632 89
                                                 Hegistered address: L/0 /\shleich Mc,nn, uua JtcJtlon Road, Nonh H:irrow, Frigland, l·iA2 7SL
                            Sapath Systems l .irnited
                           145 Vaughan Rond                                                     Cornpany VAr i~cq.          Invoice Date                    Invoice No.
                           lfarrow, HA 1 4EG                                                        929563:'\9                 I 3/12/7.0 I <J                      75?0

                           Saks:        0:203 6';(,'i '.GJ
                           E-111,1il:    accou11is(i1;,,apalh.com
                    -------··---·--- ..............- ......    ________                ,
             Invoice To

          Scan Dunne
          Broome House, Broo111licld Park
          Ascot.




                                                                                            P.O. No.· .   ·r   -------
                                                                                                                       Terms                                    Project



       -----------~~----·--···~----·--------~----
                                              Description
.........--.. --------------·----··--·-·•·-·-............--.-·. -- ......
              out the C·•rnail search as instructed by your .Solicitor for a agreed fixed Fee                         8/150.00            8,450.00              S




                                                                                                                 ................... - ........ • - - - - - '   ----
 Paymrnl Terms: ON RECEIPT OF lNVOlCli                                                                                                                                £8,450.00
 (A.II clairns for dmnagcs, sliort deliveries de, must be made witl1in 48 hrs)
 O/S balances over 14 days nrc charged@ interest rate of l. 5% per month
 Terms and conditions apply (Supply upon request)                                                                       VAT Tota!                                     £1,690.00
  HOW TO PAY
  I .l3y Post: Please make your cheques payable lo
  'Sapath Systems Limited' and post to J,[5,Vaughan Road, Harrow H/11 11EG                                              Total                                        £10,1-10.00

 2.Bank transfer or at any Ganie. (At brn1b oihcr (!inn HSBC you may have to pay for this
 service.)                                                                                                                                                                 CO 00
 /\ccount name: Sapath Systems Limited
 /,ccoun( number: 71849913 Sort Code: 40-23 ... J J                                                                                                                  CI0,!40.00
 Branch address: HSBC, 26-.28, St /\nn 's Road, Harrow, HA I l LA

  3. By Credit Card

 All goods remain property of SnpMli System, Limited until invoice settled fol! with den red fonds.
                                                                                                                                             www.sapath.com
 1 you lrnvc any questions concerning this invoke, ple:,sc contact us.
                                                                                                                                              ()),()3 6S65 320
 THANK YOU FOR YOtm mJSlNESS
EXHIBIT D




            16
  st
31 January 2013




To: The Trustees of the Bloem Trust




I, Sean Dunne, of Ouragh, Shrewsbury Road, Dublin 4, Ireland, resign as Protector of the Bloem Trust
effective as of today 31 st January 2013. I hereby appoint Gayle l<illilea Dunne of 19 Churchfields,
Straffan, Co Kildare, Ireland to replace me as protector of the Bloem Trust.




Signed by




Witnessed by




Gayle l<illilea Dunne
 DEED OF EXCLUSION OF BENEFICIARY




   BLOEM (PTC) LTD. (as the "Trustees")


                  AND


GAYLE KILLILEA DUNNE (as the 'iProtector")




         IN RELATION TO THE
       THE BLOEM SETTLEMENT




                                             l
                   DEED OF EXCLUSION OF BENEFICIARY


DATE: 2 nd day of March, 2017

BY:

BLOEM (PTC) LTD. duly incorporated under the laws of the Republic of Cyprus with its
registered office at 19 Waterfront Drive, P.O. Box 3540, Road Town, Tortola VG 1110,
British Virgin Islands (the "Trustee");

AND

Gayle Killilea Dunne of passport no. PC7040958 residing at 19 Churchfields (Barton
Close), K Club, Straffan, co. Kildare, Ireland (the "Protector")

WHEREAS

(A)   This Deed is supplemental to:

          a. the Discretionary Declaration dated 23 rd of December, 2010 executed by
             John Patrick Dunne (as the ' 1Settlor") and Line Trust Corporation Limited
             (the ''original trustee") declaring the establishment of a Gforaltar trust
             known as "The Bloem Settlement'' (hereinafter the "Settlement");

          b. Deed of Appointment of Trustees dated 29 1h of November, 2012 between
             Mr. Sean Dunne (as the "protector") and Totalserve Trustees Limited (the
             "new trustees");

          c. Deed of Amendment of Proper Law and Change of Governing Law of
             Administration dated 30th of November, 2012 between Mr. Sean Dunne
             (as the "protector") and Totalserve Trustees Limited (as the "trustees");

          d. Deed of Retirement and Appointment of Protector dated 19th of July, 2013
             between Sean Dunne (as the "retiring protector"), Gayle Killilea Dunne
             (as the ''new protector") and Totalserve Trustees Limited (as the
             "trustees");

          e. Deed of Addition and Removal of Beneficiaries dated 24t1i of July, 2013
             between Totalserve Trustees Limited (as the "trustees") and Gayle Killilea
             Dunne (as the "protector");

          f. Deed of Amendment of Proper Law and Change of Governing Law of
             Administration dated 23 rd of November, 2013 between Totalserve
             Trnstees Limited (as the "trustees") and Gayle Killilea Dunne (as the
             "protector");

                                                                                     2
          g. Deed of Retirement and Appointment of Trustee dated 23 rd of November,
             2013 between Bloem (PTC) Ltd (as the "new trustee") and Gayle Killilea
             Dunne (as the "protector"); and

          h. Deed of Addition and Removal of Beneficiaries dated 2!51 of January,
             2015 between Totalserve Trustees Limited (as the "trustees") and Gayle
             Killilea Dunne (as .the "protector").

(B)   Terms and expressions defined in the Declaration shall bear the same meanings in
      this Deed so that, inter alia, words in the singular shall include the plural and
      words in the plural shall include the singular and words importing a masculine
      feminine or neuter gender shall be construed as importing the other gender or
      genders.

(C)   The Trustees are the present trustees of the Settlement.

(D)   The Protector is the present protector of the Settlement.

(E)   The Trustee is desirous of exercising the power conferred on it by Clause 21 sub-
      clause (a) (i) and Clause 21 sub~clause (a) (iv) of the Trost Deed to irrevocably
      declare that Ms. Gayle Killilea Dunne ("Excluded Beneficiary") shall from the
      day of this Deed (a) be wholly excluded from future benefit under this Settlement
      and (b) be furthermore detennined as an Excluded Person and that this exclusion
      shall be pennanent and irrevocable with jmmediate effect.

(F)   The Protector is a party to this Deed to consent to the determination of the
      Excluded Beneficiary as an Excluded Person with immediate effect,

NOW THIS DEED WITNESSETH AS FOLLOWS:

1.    EXCLUSION OF BENEFICIARY

      The Trustee, in exercise of the power conferred by Clause 21 sub-clause (a) (i)
      and Clause 21 sub-clause (a) (iv) of the Trust Deed and of all other relevant
      powers hereby enabling, hereby declares that the Excluded Beneficiary shall from
      the day of this Deed (a) be wholly excluded from future benefit under this
      Settlement and (b) be furthermore detennined as an Excluded Person and that this
      exclusion shall be permanent and irrevocable with immediate effect SUBJECT to
      the· consent of the Protector pursuant to the power conferred on the Protector by
      Clause 21 and Clause 34 sub~clause (f) of the Settlement.

2.    CONSENT

      The Protector by applying her signature on this Deed hereby consents to the
      above proposed exclusion of the Excluded Beneficiary and the irrevocable
      determination of the Excluded Beneficiary as an Excluded Person.

                                                                                     3
3.         DATE OF EXCLUSION

           The above mentioned exclusion from future benefit under this Settlement and the
           detennination of the Excluded Beneficiary as an Excluded Person shall be
           pennanent and irrevocable with immediate effect.

4.         GOVERNING LAW

           This Deed is governed and construed by and in accordance with the Laws of the
           British Virgin Islands and all parties to this Deed hereto SUBMIT to the
           jurisdiction of the courts of the British Virgin Islands in all matters arising out of
           or in connection with this Deed and/or the Trust.

5.         DATE OF EFFECT

           The date of effect of this Deed will be the day, month and year first above written.

6.         1RREVOCABILITY

           This Deed should be deemed as irrevocable.


IN WITNESS WHEREOF the parties have hereunto entered into this deed the day and
yeat first above written.

Executed as a deed and delivered by
Bloem (PTC) LTD. by affixing its
common seal in the presence of:



Witness: ...     ~                                   ...


Executed as a deed and delivered by




Gayle Dunne

In the presence of:

Witness:,. ..... ,.""',, ..... ,~,,~· .. , ........ , .. ,




                                                                                               4
 DEED OF EXCLUSION OF BENEFICIARY




   BLOEM (PTC) LTD. (as the '"Trustees")


                   AND


GAYLE KILLILEA DUNNE (as the "Protector")




         IN RELATION TO THE
       THE BLOEM SETTLEMENT
                    DEED OF EXCLUSION OF BENEFICIARY


DATE: 2 nd day of March, 2017

BY:

BLOEM (PTC) LTD. duly incorporated under the laws of the British Virgin Islands with
its registered office at 19 Waterfront Drive, P.O. Box 3540, Road Town, Tortola VG
1110, British Virgin Islands (the "Trustee");

AND
Gayle Killilea Dunne of passport no. PC7040958 residing at 19 Churchfields (Barton
Close), K Club, Straffan, co, Kildare, Ireland (the ''Protector")

WHEREAS

(A)   This Deed is supplemental to:

          a. the Discretionary Declaration dated 2Jrd of December, 2010 executed by
             John Patrick Dunne (as the "Settlor") and Line Trust Corporation Limited
             (the "original trustee") declaring the establishment of a Gibraltar trust
             known as "The Bloem Settlement" (hereinafter the "Settlement'');

          b. Deed of Appointment of Trustees dated 29 1n of November, 2012 between
             Mr. Sean Dunne (as the "protector'') and Totalserve Trustees Limited (the
             "new trustees'');

          c. Deed of Amendment of Proper Law and Change of Governing Law of
              Administration dated 30th of November, 2012 between Mr. Sean Dunne
              (as the "protector") and Totalserve Trustees Limited (as the "trustees'');

         d. Deed of Retirement and Appointment of Protector dated 191n of July, 2013
            between Sean Dunne (as the "retiring protector"), Gayle Killilea Dunne
            (as the "new protector") and Totalserve Trustees Limited (as the
            "trustees");

         e. Deed of Addition and Removal of Beneficiaries dated 24 1h of July, 2013
            between Totalserve Trustees Limited (as the "trustees") and Gayle Killilea
            Dunne (as the "protector");

         f.   Deed of Amendment of Proper Law and Change of Governing Law of
              Administration dated 23"1 of November, 2013 between Totalserve
              Trustees Limited (as the "trustees") and Gayle KillHea Dunne (as the
              "protector");


                                                                                      2
          g. Deed of Retirement and Appointment of Trustee dated 23'-J of November,
             2013 between Bloem (PTC) Ltd (as the "new trustee") and Gayle Killilea
             Dunne (as the "protector"); and

          h. Deed of Addition and Removal of Beneficiaries dated 21 st of January,
             2015 between Totalservc Trustees Limited (as the "trustees") and Gayle
             Killilea Dunne (as the "protector").
(B)   Terms and expressions defined in the Declaration shall bear the same meanings in
      this Deed so that, inter alia, words in the singular shall faclude the plural and
      words in the plural shall include the singular and words importing a masculine
      feminine or neuter gender shall be construed as importing the other gender or
      genders.

(C)   The Tmstees are the present trustees of the Settlement.

(D)   The Protector is the present protector of the Settlement.

(E)   The Trustee is desirous of exercising the power conferred on it by Clause 21 sub-
      clause (a) (i) and Clause 21 sub-clause (a) (iv) of the Trust Deed to irrevocably
      declare that Ms. Gayle Killilea Dunne ("Excluded Beneficiary") shall from the
      day of this Deed (a) be wholly excluded from future benefit under this Settlement
      and (b) be furthermore determined as an Excluded Person and that this exclusion
      shall be permanent and irrevocable with immediate effect.

(F)   The Protector is a party to this Deed to consent to the dctennination of the
      Excluded Beneficial)' as an Excluded Person with jmmediate effect.

NOW THIS DEED WJTNESSETH AS FOLLOWS:

1.    EXCLUSION OF BENEFICIARY

(G)   The T1ustce. in exercise of the power confen-ed by Clause 21 sub-clause (a) (i)
      and Clause 21 sub-clause (a) (iv) of the Trnst Deed and of al1 other relevant
      powers hereby enabling, hereby declares that the Excluded Beneficiary shall from
      the day of this Deed (a) be wholly excluded from future benefit under this
      Settlement and (b) be furthe1more determined as an Excluded Person and that this
      exclusion shall be pennanent and irrevocable with immediate effect SUBJECT to
      the consent of the Protector pursuant to the power conferred on the Protector by
      Clause 21 and Clause 34 sub-clause (f) of the Settlement.

2.    CONSENT
      The Protector by applying her signature on this Deed hereby consents to the
      above proposed exclusion of the Excluded Beneficiary and the irrevocable
      dete1mination of the Excluded Beneficiary as an Excluded Person.



                                                                                     3
3.      DATE OF EXCLUSION

        The above mentioned exclusion from fttrure benefit under this Settlement and the
        determination of the Excluded Beneficiary as an Excluded Person shall be
        pcnnancnt and irrevocable with immediate efrect.

4.     GOVERNJNG LAW
       This Deed is governed and construed by and in accordance with the Laws of the
       British Virgin Islands and all parties to this Deed hereto SUBMIT to the
       jurisdiction of the courts of the British Virgin Islands in al1 matters arising out of
       or in connection with this Deed and/or the Trust.

5.     DATE OF EFFECT
       The date of effect of this Deed will be the day, month and year first above written.


6.     IRREVOCABILITY
       This Deed should be deemed as hTevocable.



IN WITNESS WHEREOF the parties have hereunto entered into this deed the day and
year first above written.

Executed as a deed and delivered by
Bloem (PTC) LTD. by
affixing its common seal in the presence of:




Witness~-~------------·


Executed as a deed and delivered by


. /~r~~~.. --l~ ~
Ga~D~
in the pn,scnce of: __ .--~-----------------·-
                  j   lfrlt5     1-,. t ftYV


                                                                                          4
 DEED OF EXCLUSION OF BENEFICIARY




   BLOEM (PTC) LTD. (as the '"Trustees")


                   AND


GAYLE KILLILEA DUNNE (as the "Protector'')




         IN RELATION TO THE
       THE BLOEM SETTLEMENT
                     DEED OF EXCLUSION OF BENEFICIARY


DATE: 2nd day of March, 2017

BY:

BLOEM (PTC) LTD. duly incorporated under the laws of the British Virgin Islands with
its registered office at 19 Waterfront Drive, P.O. Box 3540, Road Town, Tortola VG
1110, British Virgin Islands (the "Trustee");

AND

Gayle Killilea Dunne of passport no. PC7040958 residing at 19 Churchfields (Barton
Close), K Club, Straffan, co. Kildare, Ireland (the "Protector")

WHEREAS

(A)   This Deed is supplemental to:

          a. the Discretionary Declaration dated 23rd of December, 20 l O executed by
             John Patrick Dunne (as the "Settlor") and Line Trust Corporation Limited
             (the "original trustee") declaring the establishment of a Gibraltar trust
               known as "The Bloem Settlement" (hereinafter the "Settlement");

          b. Deed of Appointment of Trustees dated 29th of November, 2012 between
             Mr. Sean Dunne (as the "protector") and Totalserve Trustees Limited (the
             "new trustees");

          c. Deed of Amendment of Proper Law and Change of Governing Law of
             Administration dated 30 th of November, 2012 between Mc Sean Dunne
             (as the "protector") and Totalserve Trustees Limited (as the "trustees");

         d. Deed of Retirement and Appointment of Protector dated 19 th of July, 2013
            between Sean Dunne (as the "retiring protector''), Gayle Killilea Dunne
            (as the "new protector") and Totalserve Trustees Limited (as the
            "trustees");

         e. Deed of Addition and Removal of Beneficiaries dated 24th of July, 2013
               between Totalserve Trustees Limited (as the "trustees'') and Gayle Killilea
               Dunne (as the "protector");

          t:   Deed of Amendment of Proper Law and Change of Governing Law of
               Administration dated 23 rd of November, 2013 between Totalserve
               Trustees Limited (as the "trustees") and Gayle Killilea Dunne (as the
               "protector");


                                                                                        2
          g, Deed of Retirement and Appointment of Trustee dated 23 rd of November,
             2013 between Bloem (PTC) Ltd (as the "new trustee") and Gayle Killilea
             Dunne (as the "protector"); and

          h. Deed of Addition and Removal of Beneficiaries dated 2l5t of January,
             2015 between Totalserve Trustees Limited (as the "trustees") and Gayle
             Killilea Dunne (as the "protector").
(B)   Terms and expressions defined in the Declaration shall bear the same meanings in
      this Deed so that, inter alia, words in the singular shall include the plural and
      words in the plural shall include the singular and words importing a masculine
      feminine or neuter gender shall be construed as importing the other gender or
      genders.
(C)   The Trustees are the present trustees of the Settlement.
(D)   The Protector is the present protector of the Settlement.

(E)   The Trustee is desirous of exercising the power conferred on it by Clause 21 sub-
      clause (a) (i) and Clause 21 sub-clause (a) (iv) of the Trust Deed to irrevocably
      declare that Mr. Sean Dunne ("Excluded Beneficiary") shall from the day of this
      Deed (a) be wholly excluded from future benefit under this Settlement and (b) be
      furthermore detennined as an Excluded Person and that this exclusion shall be
      pe1111anent and irrevocable with immediate effect.

{F)   The Protector is a party to this Deed to consent to the determination of the
      Excluded Beneficiary as an Excluded Person with immediate effect.

NOW THIS DEED WITNESSETH AS FOLLOWS:

1.    EXCLUSION OF BENEFICIARY
(G)   The Tmstee, in exercise of the power conferred by Clause 21 sub-clause (a) (i)
      and Clause 21 sub-clause (a) (iv) of the Trust Deed and of all other relevant
      powers hereby enabling, hereby declares that the Excluded Beneficiary shall from
      the day of this Deed (a) be wholly excluded from future benefit under this
      Settlement and (b) be furthe1more determined as an Excluded Person and that this
      exclusion shall be pennanent and irrevocable with immediate effect SUBJECT to
      the consent of the Protector pursuant to the power conferred on the Protector by
      Clause '.2 l and Clause 34 sub-clause {f) of the Settlement

2.    CONSENT

      The Protector by applying her signature on thjs Deed hereby consents to the
      above proposed exclusion of the Excluded Beneficiary and the irrevocable
      determination of the Excluded Beneficiary as an Excluded Person.



                                                                                     3
3.     DATE OF EXCLUSION

       The above mentioned exclusion from future benefit under this Settlement and the
       detennination of the Excluded Beneficiary as an Excluded Person shall be
       pennanent and irrevocable with immediate effect.

4.     GOVERJ.'\'ING LAW

       This Deed is govemcd and constmed by and in accordance with the Laws of the
       British Virgin Islands and all parties to this Deed hereto SUBMIT to the
       jurisdiction of the courts of the British Virgin Islands in all matters arising out of
       orin connection with this Deed and/or the Trost.

5.     DATE OF EFFECT
       The date ofcffect of this Deed will be the day, month and year first above written.


6.     IRREVOCABil,11Y

       This Deed should be deemed as irrevocable.



IN WITNESS WHEREOF the parties have hereunto entered into this deed the day and
year first above written.

Executed as a deed and delivered by
Bloem (PTC) LTD. by
affixing its common seal in the presence of:



Witness~.< ........... .


Executed as a deed and delivel'cd by




                                                                                          4
 F    'l!-111J17

6))      cl/ 1:y ~20   A(. t7.
EXHIBIT E




            17
Chief Justice Manning,

District Court of Connecticut

915 Lafayette Blvd

Bridgeport

CT 06604

United States




                                                               21 September 2020



Re: Richard M. Coan, Trustee in Bankruptcy v Y esreb Holdings Limited,
Adversary Proceedings Case Number: 20-05010, Lead Bankruptcy Case
Number: 13-50484



Dear Chief Justice Manning,



I refer to the above case cmTently before the Connecticut District Court and in
particular the hearing listed for tomorrow at noon, which I understand you have
cession of. I am the father, sole disinterested guardian, custodian and next friend
("Disinterested Guardian") of TJ Dunne (aged 6), Ryan Dunne (aged 10),
Harrison Dunne (aged 13) and Bobby Dunne (aged 15) ("Minm· Children"). The
Minor Children may be irreversibly financially affected by a decision of the Comt
in the case herein where currently they are unrepresented.

As Disinterested Guardian, I am deeply concerned that all parties to the case
herein are attempting to perpetrate a fraudulent act on the Minor Children and the
court. I have written to the attorneys for Y esreb Holding Limited on Sunday and
today outlining my grave concerns (copy of today's final version letter enclosed).
At the time of writing I have received no response to my letter which is most
disturbing given the gravity of the issues, tomorrow's hearing and the damaging
effect a judgement based on incorrect facts and a clear lack of candor will have.
The issues to be answered in my letter where eminent attorneys and the trustee to
my bankruptcy estate appear to be involved in a fraudulent act are most
disturbing. They require full and thorough investigation given the lasting gravity
these actions will have on the Minor Children.

The timing of my letter is due to the fact that I just recently came into possession
of some key documents set out in my letter. I believe the letter speaks the truth
on all matters. For good order it is right and proper to enclose Attorney Nolin's
letter of 15 September 2020 to which I am responding. The letter is enclosed to
provide transparency to the court, which the Minor Children have been denied to
date as they have no representation in the case to date. I am currently seeking
Connecticut Counsel to represent the Minor Children's interests along with the
appointment of an independent Guardian Ad Litem Guardian (who will not be
the Disinterested Guardian) to make submissions on their behalf to the
Court. Given the clear lack of candor and transparency I have no option but to
write directly to the Court to request that the motion be adjourned for a minimum
of two months to allow due process for the Minor Children. Justice delayed in
this situation will not be justice denied as time is required to obtain the
information requested in my letter in Attorneys Nolin, Miltenberger and
Antonelli.

I would appreciate acknowledgement of this email. If tomorrows hearing is via
video conference and I am required to join I confirm I am available to oblige the
court and remain in your hands.

I look forward to hearing from you.

Yours faithfully,




Sean Dunne
                                       TAX APPEALS
                                      COMMISSION

                                                                                Ref: 90/16

BETWEEN/

                               YESREB HOLDING LIMITED

                                                                                 Appellant

                                             V

                               REVENUE COMMISSIONERS

                                                                               Respondent

                                    DETERMINATION



Introduction

This is an appeal against an assessment to stamp duty dated 17 February 2016, in the sum of
€1,429,000 together with interest of €269,670. A credit was provided by the Respondent in
respect of stamp duty previously paid of €270,000, leaving a balance on the assessment of
€1,428,670.

The dispute between the parties relates to the availability of sub-sale relief in accordance
with section 46 of the Stamp Duty Consolidation Act 1999, as amended ('SDCA') in respect of
a deed of conveyance to the Appellant dated 29 March 2013.

The Respondent issued the notice of assessment, on the basis that the Appellant was not
entitled to avail of sub-sale relief pursuant to section 46 SDCA 1999. The Appellant duly
appealed.




                                                                                          1
                                 TAX APPEALS
                                COMMISSION



Page                                    Contents
 1     Introduction
 2     Contents
 3     Background
 4     Legislation
 5     Submissions in brief

 5     EVIDENCE
 5     Documentary evidence
 6     Witness evidence

 7     ANALYSIS
 7     General

 8     Documentation
 8        The contract of sale dated 1 July 2005
 9        The declaration of trust dated 23 July 2005
 10       The nominee agreement dated 9 October 2006
 11      Correspondence: September 2011-0ctober 2011
 15       Tender documents 2011
 16       Yesreb Holding Limited loan agreement 2013
 17       The 2013 escrow agreement
 18       The sub-sale contract dated 28 March 2013
 20       The deed of conveyance dated 29 March 2013

 22    Section 46 SDCA 1999
 25       Identity
 26       In consequence
 28       Intervening Act

 30    The accountable person

 32    Conclusion

 33    Determination

                                                        2
                                            TAX APPEALS
                                            COMMISSION



Background

On 23 March 2005, Sean Dunne and his wife, Gayle Dunne signed a manuscript agreement
titled 'Property Transfer Agreement' whereby Sean Dunne undertook to give his wife seventy
percent of the profits accruing from the sale of his share in six specified properties. The
agreement records that the thirty percent of profits retained, were estimated to cover tax and
associated costs of sale.

On 1 July 2005, Sean Dunne entered into a contract for the purchase of a property known as
Walford, 24 Shrewsbury Road, Dublin 4 ('the property') for the purchase price of
€59,950,000. The vendors were Caroline Crowley and Eamon Walsh, executors of Patrick
Duggan, deceased ('the deceased'). A ten percent deposit was paid.

By declaration of trust, dated 23 July 2005, Sean Dunne declared that his entire interest in
the contract of 1 July 2005 was held by him in trust for his wife, Gayle Dunne, on foot of the
property transfer agreement of 23 March 2005.

In July 2006, approximately seven months after the closing date as stipulated in the contract
of 1 July 2005, the balance of the purchase monies was paid. The documents of title were
furnished and possession passed. No conveyance was executed.

By written nominee agreement of 9 October, 2006, between Matsack Nominees Limited
('Matsack') of the one part and Gayle Dunne of the other part, Matsack Nominees agreed to
hold the property together with €25,000 on trust to retain it, but with power to deal with it,
including, inter alia, to sell or convey it, in accordance with the prior written instructions of
Gayle Dunne, as principal.

By contract of sale dated 28 March, 2013, the property was sold to Yesreb Holding Limited, a
Cypriot company, for the sum of €14,000,000. The vendor on the contract was stated to be
'Sean Dunne as trustee for Gayle Dunne'.

By deed of conveyance dated 29 March, 2013, made pursuant to the contracts of 1 July 2005,
and 28 March, 2013, the original vendors (Caroline Crowley and Eamon Walsh) at the
direction of the beneficial owner (Gayle Dunne) granted and conveyed the property to the
sub-purchaser, Yesreb Holding Limited. The beneficial owner together with the original
trustee and the present trustee (Gayle Dunne, Sean Dunne and Matsack Nominees Limited


                                                                                               3
                                           TAXAl'l'EALS
                                           COMMISSION



respectively) further granted, conveyed and confirmed the property to Yesreb Holding
Limited.

On 12 May 2013, Yesreb made a self-assessed stamp duty return of €270,000.00 calculated
on the consideration of €14 million, i.e. the purchase monies payable on foot of the contract
of 28 March 2013, on the basis that Yesreb was entitled to claim sub-sale relief in accordance
with s.46(1) of the Stamp Duty Consolidation Act 1999.

The Respondent issued a notice of assessment on 17 February 2016, in the sum of €1,429,000
less the €270,000 already paid, on the basis that the Appellant was not entitled to avail of
sub-sale relief pursuant to section 46 SDCA 1999.



Legislation

The relevant legislation is as follows;

   •   Section 1 SDCA 1999 - Interpretation
   •   Section 2 SDCA 1999 - Charging and stamping of instruments
   •   Section 7 SDCA 1999 - Instruments to be separately charged with duty in certain
       cases
   •   Section 46 SDCA 1999 - Directions as to sub-sales



Section 46 SDCA 1999 - Directions as to sub-sales

       (1) Where-

       (a) a person having contracted for the purchase of any property, but not having
       obtained a conveyance of that property, contracts to sell the same to any other person,
       and

       (b) the property is in consequence conveyed immediately to the sub-purchaser,

       then the conveyance shall be charged with ad valorem duty in respect of the
       consideration moving from the sub-purchaser.
                                                                                             4
                                             TAX APPEALS
                                             COMMISSION


Submissions in brief

The Appellant claimed an entitlement to sub-sale relief in accordance with section 46 SDCA
1999 as amended, in respect of the deed of conveyance dated 29 March 2013.

The Respondent submitted that the Appellant did not meet the conditions necessary to avail
of sub-sale relief. The Respondent submitted that the deed of conveyance dated 29 March
2013 was the chargeable instrument and was chargeable to duty in respect of both of the
considerations to which it related and that the Appellant was the accountable person in
respect thereof.

The Appellant accepted that it was the accountable person in the event that section 46 sub-
sale relief applied but submitted that it was not the accountable person in respect of duty
arising in relation to the original contract dated 1 July 2005. The Appellant submitted that it
was an accountable person only for its own purchase namely, the purchase by agreement for
sale dated 28 March 2013 in the sum of €14 million.



EVIDENCE

Documentary evidence

The declaration of trust dated 23 July 2005, a handwritten document provided as follows;

        '/, Sean Dunne, of Ouragh, Shrewsbury Road, Ballsbridge, Dublin 4 hereby confirm that
       the contract to purchase the property known as Walford, Shrewsbuty Road, Ballsbridge,
       Dublin 4 from the Executors of Mr. Richard Duggan and signed by Mr. Paul Donnelly as
       my legal nominated attorney is a contract which I hereby confirm I hold in trust for my
       wife, Gayle Dunne (nee Killilea). The contract is dated 1st July 2005. The entire interest
       in this contract is held by me on foot ofour property settlement agreement of23rd March
       2005 established to ensure the financial independence of my wife and children for their
       future and to secure the repayments for my property investments. I renounce all claims
       to my or to my estate's behalf over or against this property or any amount of money
       derived from this sale should I die before the transfer is fully completed. I confirm that I
       will transfer Walford to her or to her nominee when called upon to do so.'


                                                                                                 5
                                            TAX APPEALS
                                            COMMISSION



The declaration of trust was signed by Mr. Dunne and Ms. Gayle Dunne and was witnessed
by Mr. Dunne's son, Mr. John Dunne.

Other documentation submitted in evidence included inter alia: the tender documentation
for Walford, the contract for sale re Walford, the power of attorney of Sean Dunne, the
nominee agreement with Matsack Nominees Limited, the contract of sale to Yesreb Holding
Ltd, the deed of conveyance to Yesreb Holding Limited, the escrow agreement between Gayle
Killilea, Yesreb Holding and Clerkin Lynch solicitors, extracts from the conveyancing file of
Hayes Solicitors, certification of incorporation of Yesreb Holding Limited, the Yesreb loan
agreement with Gayle Killilea and various solicitors' correspondences.

Relevant extracts are set out below.



Witness evidence

Evidence on behalf of the Appellant was provided by Mr. Sean Dunne.

Mr. Sean Dunne

Mr. Dunne's evidence in relation to the handwritten declaration of trust dated 23 July 2005,
was that he wrote the document and that it was written in his home with his wife, Ms. Gayle
Dunne present and that the declaration was witnessed by his son, John Dunne and signed by
both Ms. Gayle Dunne and by himself.

The declaration of trust provided; 'I, Sean Dunne, ... hereby confirm that the contract to
purchase the property known as Walford, ... is a contract which I hereby confirm I hold in trust
for my wife, Gayle Dunne (nee Killilea). The contract is dated 1stJuly 2005.'

While the declaration of trust is dated 23 July 2005, Mr. Dunne stated that in his view, the
declaration was confirmation of the fact that he signed the contract for Walford in trust for
Gayle Dunne, from the effective date of that contract, being 1 July 2005.

Mr. Dunne accepted, during cross-examination, that there was nothing on the face of the
contract for sale in respect of Walford, to signify that he had purchased it in trust. He stated
in direct evidence that the reason the words 'in trust' did not appear in the contract for sale
was because he was advised by his solicitor not to insert the words 'in trust' into the contract.
                                                                                               6
                                            TAXAl'PEAlS
                                            COMMISSION



The wording of the declaration of trust provided; 'I Sean Dunne ofOuragh, Shrewsbury Road ....
Hereby confirm that the contract to purchase the property known as Walford ........ is a contract
which I hereby confirm I hold in trust for my wife, Gayle Dunne .... . '

Senior Counsel for the Respondent put it to Mr. Dunne that the declaration dated 23 July
2005, having been executed 23 days post the execution of the contract for sale in respect of
Walford (in circumstances where that contract did not indicate that Walford was purchased
in trust) did not indicate that it was intended to apply retrospectively. In particular, Senior
Counsel pointed to the fact that the operative part of the declaration was worded in the
present tense namely; 'I hold i.n trust for my wife .... '.

Mr Dunne stated that a declaration that one holds something in trust, does not mean that one
has immediately commenced holding it is trust, rather he stated, it is a reference to holding
it over a period of time. By analogy he referred to holding a degree or qualification.

Senior Counsel for the Respondent asked him why he did not use the words'/ hold and have
at all times held~ Mr Dunne responded that that was what the declaration inferred.

It was put to Mr. Dunne that the construction that he placed on the declaration did not accord
with the words recorded in the declaration and that the declaration was prospective in nature
and not retrospective. Mr. Dunne did not accept this.

During cross-examination, Mr. Dunne accepted that the declaration of trust itself did not
provide that Mr. Dunne entered into the contract in trust for his wife. He also accepted that
the declaration of trust did not record on its face that the contract was at all times held in
trust by him for his wife.



ANALYSIS

General

Stamp duty is a tax on instruments. The instrument, the subject of this appeal is a conveyance
dated 29 March 2013 which provides for two separate considerations of €57,950,000 (in
relation to the contract dated 1 July 2005) and €14,000,000 (in relation to the contract dated
28 March 2013).

                                                                                               7
                                            TAX APPEALS
                                            COMMISSION



The Respondent stated that if there was a suggestion on the part of the Appellant that the
Revenue Commissioners were endeavouring to tax two transactions or two contracts that
this was untrue. The Respondent stated that what was being assessed to stamp duty was the
duty payable on the conveyance on sale, which was the conveyance dated 29 March 2013,
from the personal representatives of the deceased owner of the property 'Walford' to the
Appellant.

As section 46 is in the nature of a relieving provision, the Appellant is required to establish
that it falls within the terms of the provision. In this regard the Respondent cited the dicta of
Kennedy J. in the Supreme Court case of Revenue Commissioners v Doorley (1995) ITR 19, at
page 548 of the judgment as follows;

       'I have been discussing taxing legislation from the point of view of the imposition of tax.
       Now the exemption from tax, with which we are immediately concerned, is governed by
       the same considerations. If it is clear that a tax is imposed by the Act under
       consideration, then exemption from that tax must be given expressly and in clear and
       unambiguous terms, within the letter of the statute as interpreted with the assistance
       of the ordinary canons for the interpretation of statutes. This arises from the nature of
       the subject-matter under consideration and is complementary to what I have already
       said in its regard. The Court is not, by greater indulgence in delimiting the area of
       exemptions, to enlarge their operation beyond what the statute, clearly and without
       doubt and in express terms, excepts for some good reason from the burden of a tax
       thereby imposed generally on that description ofsubject-matter. As the imposition of, so
       the exemption from, the tax must be brought within the letter of the taxing Act as
       interpreted by the established canons of construction so Jar as applicable.'

On the authority of Doorley therefore, the Appellant must establish that it falls squarely
within section 46 SDCA 1999.



Documentation

The contract of sale dated 1 July 2005

Clause 14 of the special conditions of sale (which replicates clause 16 of the tender document)
in respect of 'Walford' provided:



                                              ,                                                 8
                                              TAX APPEALS
                                              COMMISSION



        'This agreement is personal to the Purchaser who shall not assign, mortgage, charge or
        otherwise deal with the benefit thereof in whole or in part (other to a related company
        within the meaning of section 4(5) of the Companies (Amendment) Act 1990 without
        the previous consent in writing of the Vendors. The Vendors shall not be required to
        deliver a Deed of Assurance in favour of any party other than the purchaser named in
        the contract.'

Special condition 5 provided; 'The purchase of the premises shall be completed and the balance
of the purchase money paid by the Purchaser on 14 December 2005 (the closing date).'

It is clear from the special conditions that in entering into the contract, Mr. Dunne bound
himself to the special condition that the agreement was personal to him and that he would
not deal with the contract without the previous consent in writing of the vendors. However,
there is no evidence that the vendors were asked for, nor is there evidence that they provided
their consent to the trust arrangement between Mr. Dunne and his wife, Ms. Gayle Dunne.

The execution of this contract on 1 July 2005, predates the enactment of the Land and
Conveyancing Law Reform Act 2009 and therefore, Mr. Dunne, having paid a ten percent
deposit under this contract, would, on the authority of Tempany v Hynes [1976] IR 101, have
held a ten percent moiety in the beneficial interest in respect of this property. At that stage
Mr. Dunne did not hold a legal interest in the property. The title deeds were held by Hayes &
Sons solicitors on behalf of the personal representatives of the estate of the deceased.



The declaration of trust dated 23 July 2005

The declaration of trust dated 23 July 2005, a page long handwritten document signed by Mr.
Dunne and Ms. Dunne, purported to relate to a trust which commenced on 1 July 2005.
However, as highlighted by Senior Counsel for the Respondent, the declaration of trust is
drafted in the present tense, the operative words providing; 'I hereby confirm I hold in trust
for my wife, Gayle Dunne .... '

There was nothing on the face of the document that supported Mr. Dunne's evidence that the
declaration of trust was intended to be retrospective. The Respondent submitted that on the
ordinary and natural meaning of the words, there could be no other meaning than that it was
intended to be operative on a prospective basis, as and from 23 July 2005.

                                                                                             9
                                            TAX APPEALS
                                            COMMISSION



There is no note or memorandum of an intention that a trust should arise as and from 1 July
2005 (the date of execution of the contract). The only note or memorandum in existence
evidencing the trust is the declaration of trust dated 23 July 2005 which supports the
existence of the trust only as and from 23 July 2005. The effect of this declaration of trust is
that Mr. Dunne as and from 23 July 2005, was no more than a bare trustee or nominee in
respect of the ten percent beneficial interest in Walford, and that he agreed to transfer
Walford to Ms. Gayle Dunne or to her nominee, when called upon to do so. Accordingly, as
and from 23 July 2005, Sean Dunne divested himself of his beneficial interest in a one tenth
moiety in respect of Walford.

A bare trust consists of a trustee holding property upon trust for a person beneficially entitled
absolutely to the asset in the trust. The passive interests arising under a trust of this nature
are noted at paragraph 10.01 of Equity and the Law of Trusts in the Republic of Ireland by
Keane (2 nd edition) in which it is observed that 'express trusts may be 'bare' trusts, where
trustees are essentially passive recipients of the trust property without any management
responsibilities.' On executing the declaration of trust, Sean Dunne had no title, possession or
powers and from that point on, Gayle Dunne was absolutely entitled to the beneficial interest
in the one tenth moiety as against him. Mr. Dunne retained no powers of management and no
powers of sale in respect of Walford. Therefore, on execution of the declaration of trust on 23
July 2005, Gayle Dunne became absolutely entitled as against Sean Dunne in relation to the
ten percent beneficial interest that passed to Sean Dunne under the contract for sale.



The nominee agreement dated 9 October 2006

On 9 October 2006, Gayle Dunne entered into a nominee agreement with Matsack Nominees
Limited which appointed Matsack Nominees to hold, as her nominee, a sum of €25,000
together with her interest in Walford. The nominee was entitled to delegate, but that
nomination, as prescribed by clause 11 of the nominee agreement, was to be by deed. Clause
14 permitted the appointment of new or additional nominees.

At this stage, the legal interest remained vested in the personal representatives of the
deceased.

Clause 14 provided: 'The power to remove the nominee or to appoint new or additional
Nominee shall be held by the Principal'.

                                                                                              10
                                           TAX APPEALS
                                           COMMISSION



The Appellant did not make the case that the nominees delegated any of their powers in
accordance with clause 1l nor did the Appellant make the case that Ms. Gayle Dunne had
removed or appointed any other nominee.

As and from 9 October 2006, the date of the nominee agreement, Sean Dunne ceased to hold
a bare trusteeship in relation to the property. As of that date Mr. Dunne had no legal interest
(as the legal interest was vested in the personal representatives and vendors of the property),
he had no equitable interest (as the entire equitable interest was held by Ms. Gayle Dunne)
and he had no capacity as a trustee (because Ms. Dunne had appointed new trustees to hold
the property, namely, Matsack Nominees Limited). In effect, the formal appointment of
Matsack Nominees as trustees ended the bare trusteeship of Sean Dunne. Provision was made
in the nominee agreement in relation to the trusteeship of the property by Matsack Nominees.
There were no unrestricted powers of management or sale conferred on them. The powers
were limited in nature however, they were more extensive by far than the declaration of trust
executed by Sean Dunne on 23 July 2005, as that declaration did not reserve any powers
whatsoever to Sean Dunne.

Thus, from 9 October 2006, Matsack nominees were bare trustees of the property, the
beneficial or equitable interest of which was held by Ms. Gayle Dunne. Senior Counsel for the
Respondent stated that this was a matter of public record, citing Christopher Lehane (official
assignee) v Gayle Dunne [2017] IEHC 511 a judgment of Costello J. delivered on 26 July 2017.
Paragraph 4 7 of the judgment provides;

       'At paragraph 53 of his grounding affidavit the Plaintiff quotes from an affidavit of the
       bankrupt [a reference to Mr. Sean Dunne] sworn on 12 th October 2016 where he states
       that Walford:-

               " ... was held in trust by me for my wife Gail Dunne until 9 October 2006 when
               Matsack Nominees Ltd a nominee company controlled by the partners of
               Matheson Solicitors, assumed the role of trustee."




Correspondence: September 2011- October 2011




                                                                                             11
                                            TAX Al'PEALS
                                            COMMISSION



As of October 2011, Matsack Nominees Limited had secured the agreement of the solicitors
to the personal representatives (the vendors) that they would execute a conveyance at the
request of Matsack Nominees Limited.

Correspondence from Donal T. McAuliffe & Co. (solicitors for Matsack Nominees Limited)
dated 21 September 2011, to Hayes Solicitors (solicitors for the personal representatives and
vendors) provides;



       'My Client:     Matsack Nominees Limited

                       70 Sir John Rogerson's Quay, Dublin 2

       Your Clients: Eamon Walsh and Caroline Crowley Personal Representatives of Patrick
                     A. Duggan Deceased.

       Premises:       Walford, Shrewsbury Road, Dublin 4




       Dear Terence,

       I refer to our telephone conversation this afternoon in relation to the a hove matter when
       I informed you that I had been instructed by my client to prepare a Tender Document
       for the sale of the above property. The Tender period expires on October 24 th next.

       I received the Title Documents from Matheson Ormsby Prentice yesterday and I note
       that the property was purchased by Mr S.D. by Contract dated 1st July, 2005 from your
       clients. It appears that the purchase money was discharged in full but a Conveyance to
       the Purchaser was never executed.

       I am now requesting your confirmation that your clients will execute a Deed of
       Conveyance to a Purchaser from my client by way ofSub-Sale.

       I intend to insert a condition in the Tender Document as follows:-



                                                                                              12
                                             II
                                           TAX APPEALS
                                           COMMISSION



       "The Vendor shall procure that a Deed of Assurance of the Subject Property shall be
       executed by the Personal Representatives of Patrick Duggan Deceased and the Vendor
       and delivered to the Purchaser on closing assuring the Subject Property to the Purchaser
       for an estate referred to in the Particulars and Tenure. No objection shall be made or
       requisition or enquiry raised or entertained in this regard."

       The Subject Property referred to is, of course, the above property.

       As I may be asked for Tender Documents in the immediate future I would greatly
       appreciate hearing from you as soon as possible.'




A holding letter from Hayes solicitors provided that the personal representatives would take
instructions. Hayes solicitors, on behalf of the personal representatives responded on 7
October 2011 as follows;

       'Executors, Patrick A Duggan Deceased

       Your Client: Matsack Nominees Limited

       Premises: Walford, Shrewsbury Road, Dublin 4

       Dear Sirs,

       We refer to our recent correspondence in relation to the above and confirm that we have
       received our client's instructions on your request.

       The Executors of the late Patrick A Duggan will consent to the proposed sale of Walford
       by sub-sale and agree to the wording in the draft Tender Document strictly subject to
       the following conditions:

    1. An immediate contribution towards the additional fees, VAT and outlay incurred since
       30 June 2006 arising from the failure of the purchaser under the original Contract to
       take a Deed of Assurance of the Property. We measure the total of this contribution to
       be €12,000.00. The additional work includes protracted correspondence with Matheson
       Ormsby Prentice, advice to and meetings with the Executors on the ongoing situation,

                                                                                            13
                                             TAX APPEALS
                                             COMMISSION



      meetings with the residuary beneficiaries and the instructing of Counsel on three
      separate occasions to obtain Opinions.
   2. An indemnity by your client to discharge our further fees, VAT and outlay to cover our
      work between now and the final completion of the transfer by the Executors of the legal
      estate in the property. We would hope to be able to agree these additional fees with you
      but, if necessary, same can be taxed in default of agreement.
   3. The approval by us, on behalf of the Executors, of the draft Deed of Assurance. In this
      respect, our clients insist that the Deed must recite the Contract dated 1 July 2005
      between the executors and the purchaser, the consideration in that the Contract and
      relationship between the original purchaser and Matsack Nominees Limited. We
      assume that you have been furnished with the correspondence between this firm and
      Matheson Ormsby Prentice of 7 and 10 March 2006 which varied the terms of the
      original Contract.
   4. The indemnity by your client to our clients for any utilities or other payments in respect
      of the property.

       We await hearing from you.'



The response from Donal T. McAuliffe & Co. dated 11 October 2011 provided;

       'Our Client:   Matsack Nominees Limited

       Premises:      Walford, 24 Shrewsbury Road, Ballsbridge, Dublin 4

       Dear Sirs,

       We are obliged for your letter of the 7th inst.

      We confirm that there is considerable interest in the above property and that our client
      will make the suggested contribution towards your additional fees, etc. and any further
      fees that may arise. We should be obliged ifyou would please let us have copies of the
      letters 7th and 10th March, 2006 referred to at paragraph 3 ofyour letter as we have not
      been furnished with same.'




                                                                                             14
                                           TAXAl'PEALS
                                           COMMISSION


On 12 October 2011, Hayes solicitors responded;

       'Your Client: Matsack Nominees Limited

       Premises: Walford, Shrewsbury Road, Dublin 4

       Dear Sirs

       We acknowledge receipt ofyour letter of 11 October and understand from this that your
       client is in agreement with all the conditions set out in our letter of 7 October.

       For the avoidance of doubt, we wish to clarify that the Contract dated 1 July 2005 was
       not signed by the purchaser in trust but was signed beneficially by him by his duly
       appointed Attorney.

       As requested, we enclose herewith copy correspondence passing between this firm and
       Matheson Ormsby Prentice between 7 and 10 March 2006.

       Finally, in relation to your request for Certificates of Discharge from CAT, please note
       that these were not furnished by the Revenue Commissioners to us following the
       submission and finalisation of all CAT Returns on the estate.'

At hearing, the case made on behalf of the Appellant was that Mr. Dunne was the proper party
to the sub-sale contract and was the only party who could be the vendor under the sub-sale
contract, being the only party who could require the personal representatives of the
deceased to execute a conveyance and therefore assure the property in favour of the
Appellant. However, the above correspondence evidences that as of October 2011, Matsack
Nominees Limited had secured the agreement of the solicitors to the personal
representatives (the vendor) that they would execute a conveyance at the request of Matsack
Nominees Limited to convey and assure the property.



Tender documents 2011

In 2011, a tender process commenced but did not progress to completion. The tender
documents were not issued by Sean Dunne in trust but were issued by Matsack Nominees

                                                                                            15
                                            TAX APPEALS
                                           COMMISSION


Limited, as vendor. I note that the draft memorandum of agreement named Matsack
Nominees Limited as the vendor.



Yesreb Holding limited loan agreement 2013

The Appellant in these proceedings, Yesreb Holding Limited, was incorporated as a Cypriot
registered company on 21 February 2013.

The Respondent stated that it was a matter of public record arising from paragraph 5 7 of the
judgment of Costello J. in Lehane v Dunne [2017] IEHC 511 that the Appellant company was
beneficially owned by Mr. Dunne's son, John Dunne, and was held by him for his own benefit
and for the benefit of his three siblings. Paragraph 57 of that judgment provides;

       'It is also noteworthy that the Defendant [a reference to Gayle Dunne] revealed in her
       replying affidavit that Yesreb was not a third party Cypriot company with which she had
       no connection. She says she lent it the money to enable it to purchase Walford from her
       in 2013. According to her affidavit, the ultimate beneficial owner of Yesreb is John
       Dunne, her stepson, and he holds the company for the benefit of himself and the three
       children to the marriage of the defendant and the bankrupt. The defendant maintains,
       contrary to the assertions of the plaintiff, that neither she nor the bankrupt have had an
       interest in Walford since 2013. She says his statements in that regard are false or
       overstatements to a culpable degree.'

The Yesreb loan agreement names 'Gayle Killilea' as lender and 'Yesreb Holding Limited' as
the borrower. It records in the recital:

       'The Lender has advanced the Facility Amount to the Borrower and wishes to formally
       record the terms on which such monies have been advanced. The money was made
       available to the Borrower for the purposes specified at clause 2.1 below. The purpose of
       this Agreement is to record the terms on which the Lender has advanced the Facility (as
       hereinafter defined) to the Borrower.'

The loan agreement defined the facility amount as an amount of €15,000,000.

Clause 2.1 of the loan agreement provided;

                                                                                              16
                                             TAX APPEALS
                                             COMMISSION



       '2.1 The Lender agrees to make available to the Borrower a credit facility amount of
       €15,000,000 (the 'Facility') on the terms and conditions set out in this Agreement.

       2.2 Subject to Clause 5.1, the Facility shall be repayable in full with one bullet repayment,
       to include all interest arising on the Facility, on the date falling 5 years from the date of
       this Agreement.

       2.3 The purpose for which the Facility is advanced is to finance the purchase of the
       Property for the consideration of€14,000,000 and to pay the capitalised interest arising
       under this Agreement (together the 'Permitted Purpose'). The Borrower hereby
       acknowledges that the facility is repayable to the Lender in accordance with the terms
       of this Loan Agreement.

       2.4 The Borrower shall strictly use and apply the Facility for the Permitted Purpose only.
       The entry by the Borrower into the Contract for Sale shall be a deemed drawdown of the
       Facility in the amount of €14,000,000. For the avoidance of doubt any payment or
       purported payment of the consideration due under the Contract for Sale shall be a
       deemed repayment of the Facility.'

No money in fact changed hands, by way ofloan or by means of payment of the purchase price
as between Gayle Killilea and Yesreb Holding Limited or as between Yesreb Holding Limited
and Sean Dunne.

The repayment clause, at clause 5 of the loan agreement provided;

       '5.1 The Facility shall become repayable in one single repayment on the date falling 5
       years from the date of this Agreement. The repayment date specified in this Clause 5.1
       may be extended from time to time by agreement between the Lender and the Borrower.'

The 2013 Escrow Agreement

In 2013, the Escrow agreement between Gayle Killilea as lender, Yesreb Holding Limited as
borrower and Clerkin Lynch Solicitors as escrow agent provided that the title deeds were to
be held by Clerkin Lynch as escrow agent by way of equitable security for the repayment of
the loan.




                                                                                                 17
                                            TAX APPEALS
                                            COMMISSION



The sub-sale agreement dated 28 March 2013

The sub-sale agreement dated 28 March 2013 is stated to be between Sean Dunne 'as trustee
for Gayle Dunne' described as 'Vendor' and Yesreb Holding Limited as purchaser. This is stated
to be the position notwithstanding the affidavit sworn by Mr. Dunne in October 2016 in which
he averred that he had been trustee for Gayle Dunne until 9 September 2006 when Matsack
Nominees Ltd. assumed the role of trustee.

The document schedule to the sub-sale agreement contains inter a/fa, the declaration of trust
dated 23 July 2005 and the nominee agreement with Matsack Nominees Limited dated 9
October 2006.

Senior Counsel for the Respondent stated that what was not present in that schedule was a
deed of appointment of Sean Dunne as trustee or nominee of Gayle Dunne, under the
Nominee Agreement.

On behalf of the Respondent it was submitted that Mr. Dunne had no capacity to enter into
the sub-sale contract on 28 March 2013. The Respondent submitted that Mr. Dunne had no
legal ownership of the property as the legal title remained vested in the personal
representatives of the deceased and that Mr. Dunne had no equitable or beneficial interest in
the property because on his own evidence, that interest was held entirely by his wife, Gayle
Dunne.

Thus, Sean Dunne ceased to be Gayle Dunne's trustee on the execution of the nominee
agreement and this was acknowledged by him in an affidavit which he swore on 12 October
2016 and which was referred to and quoted from in the judgment of Ms. Justice Costello in
Lehane v Dunne in July 2017.

The Appellant contended that Sean Dunne had to be a party to the sub-sale because he had a
continuing contractual interest and because he was the only party who could compel the
personal representatives to execute a conveyance and thereby assure the property. However,
as is clear from the correspondence between Donal T. McAuliffe (solicitor for Matsack
Nominees) and Hayes solicitors (solicitors for the personal representatives) set out above,
the personal representatives had already agreed to execute a conveyance at the behest of
Matsack Nominees Limited. In accordance with the Nominee Agreement, Matsack Nominees
were obliged to hold the title documents, not Sean Dunne. In short, I am satisfied that in 2013,


                                                                                             18
                                            TAX APPEALS
                                            COMMISSION



Sean Dunne had no interest in the property and had no capacity to enter into a contract in
respect of the property.

Senior Counsel for the Respondent submitted in particular, that Mr. Dunne had no capacity
to enter into a contract in circumstances where that contract could never be the subject of an
order for specific performance. The Respondent submitted that that was material in the
context of section 46(1) (b) SDCA 1999 on the basis that the sub-section provides that where
a property is contracted to a sub-purchaser, it must be 'in consequence' conveyed immediately
to the sub-purchaser.

Senior Counsel for the Appellant submitted that the issue of the availability of specific
performance as a remedy was irrelevant because Mr. Dunne was at liberty to enter into the
contract and if he was not in a position to complete the contract then he would be exposed to
a claim in damages for breach of contract. Senior Counsel for the Respondent, addressing this
submission, stated that there was no question of a claim for damages in this case as these
transactions arose in the context of a family arrangement and the sub-sale was to the
Appellant company, a company which was beneficially owned by Mr. Dunne's son.

On behalf of the Respondent it was submitted that if all that was required by section 46(1)
SDCA 1999 was to insert the name of a person into a sub-sale contract in order to avail of
sub-sale relief, that the provision would be absent of any meaning. The Respondent stated
that section 46(1) required that the conveyance must occur 'in consequence' of the two
contracts; the initial contract and the sub-sale contract.

Mr. Dunne, although he was named as vendor in the sub-sale contract, had no means of
completing the contract. He did not hold the beneficial interest, he was not a trustee in respect
of the beneficial interest and he did not hold the title documents. In truth, Matsack Nominees
was the proper vendor to the sub-sale contract.

As Mr. Dunne had no beneficial interest when he entered into the contract with the sub-
purchaser, it was not therefore a contract which could be governed by section 5 2 of the Land
and Conveyancing Law Reform Act 2009. Mr. Dunne had no beneficial interest in 2013 and
therefore no beneficial interest could pass from Mr. Dunne to the sub-purchaser on execution
of that contract.




                                                                                              19
                                            TAXAl'PEALS
                                            COMMISSION



The deed of conveyance dated 29 March 2013

Senior Counsel for the Respondent stated that because Sean Dunne had been inserted as the
vendor under the sub-sale contract, the solicitors for Matsack Nominees (Donal T. McAuliffe
& Co.) and for Yesreb Limited (Clerkin Lynch Solicitors) were required to then attempt to
accommodate Mr. Dunne within the deed of conveyance.

In the descriptions of the parties to the deed, Sean Dunne is described 'as Trustee for Gayle
Dunne' and as the 'Original Trustee'. Matsack Nominees are described as the 'Present Trustee'.
Gayle Dunne is described as the 'Beneficial Owner' and Yesreb Holding Limited as the 'Sub-
Purchaser'.

Recital Hin the recitals provides; 'The Original Trustee acting on behalfof the Beneficial Owner
has agreed with the Sub-Purchaser for the sale to the Sub-Purchaser of the Premises for an
estate in fee simple in possession free from encumbrances for the sum of €14,000, 000. 00~

In contrast to recital Hin the deed of conveyance where Mr. Dunne is described as 'acting on
behalfof or as a representative of Gayle Dunne, the sub-sale contract provided that Mr. Dunne
entered into the contract 'as trustee for Gayle Dunne'.

Senior Counsel for the Respondent described recital Has a 'complete retraction' of the trustee
status of Mr. Dunne as stated in the sub-sale contract for sale. On behalf of the Respondent it
was submitted that for the purposes of section 46(1) SDCA 1999, a person could not be the
purchaser in the original contract for sale and be a representative of the vendor (a different
person) in the contract for sub-sale.

The operative part of the deed of conveyance provides as follows;

       'NOW THIS INDENTURE WITNESSETH:

       That in pursuance of the said respective agreements and in consideration of the sum of
       €57,950,000 (fifty seven million nine hundred and fifty thousand euro) already paid by
       the Beneficial Owner to the Vendors (the receipt whereof the Vendors hereby
       acknowledge) and in consideration of the sum of €14,000,000 (fourteen million euro)
       now paid by the Sub-Purchaser to the Beneficial Owner (the receipt whereof the
       Beneficial Owner hereby acknowledges) the Vendors as personal representatives of the
       Testator bJ! the direction of the Beneficial Owner hereby GRANT AND CONVEY and the

                                                                                             20
                                             II
                                           TAX APPEALS
                                           COMMISSION


       Beneficial Owner as beneficial owner hereby, GRANTS, CONVEYS AND CONFIRMS and
       the Original Trustee and the Present Trustee hereby GRANT, CONVEYS AND CONFIRM
       unto the Sub-Purchaser ALL THAT AND THOSE the Premises TO HOLD the same unto
       and to the use of the Sub-Purchaser in fee simple.'

[emphasis added]

The first observation is that the personal representatives granted and conveyed to the
beneficial owner however, they did so 'by the direction of the Beneficial Owner'. The Appellant
in its submissions, contended that Sean Dunne retained a valuable right in relation to the
main contract for sale, namely the right to call on the original vendors (the personal
representatives) to convey and assure the property to the sub-purchaser. However, the
operative part of the deed of conveyance provides that the personal representatives granted
and conveyed 'by the direction of the Beneficial Owner'.

The words contained in the operative part of the deed are consistent with the
correspondence between Hayes solicitors (solicitors for the vendor) and Donal T. McAuliffe,
(solicitors for Matsack Nominees) set out above whereby Hayes solicitors on behalf of the
personal representatives agreed that they would convey the property directly to a sub-
purchaser on foot of a sub-sale concluded by Matsack Nominees.

On 20 March 2013, Donal T. McAuliffe solicitors wrote to Hayes solicitors and stated:'/ expect
at long last to be sending you a deed in the immediate future. Are the Executors readily
available?' Their availability was confirmed and a draft deed was sent to Hayes solicitors for
approval.

A letter from Hayes solicitors to Donal T. McAuliffe solicitors on 27 March 2013 provides;

       'Dear Don I acknowledge receipt of your recent email attaching Draft Deed of
       Conveyance. I comment on this Draft deed as follows; ...




       In the Operative part, the vendors should not be described "as Beneficial Owners' and
       instead should be described 'as Personal Representatives of the Testator".




                                                                                             21
                                             TAX APPEALS
                                             COMMISSION



        Subject to the above points, I approve the draft Deed on behalf of the vendors.'

As is clear from this letter, the solicitor for the personal representatives, approved on behalf
of the personal representatives, the words in the deed i.e. that they are granting, conveying
and assuring the property to the sub-purchaser at the direction of the beneficial owner.

On 28 March 2013, Hayes solicitors by e-mail, notified Donal T. McAuliffe solicitors that: 'I
confirm that your representative has just collected the Deed.'

Thus, not only did the deed provide that the property would be conveyed at the direction of
the beneficial owner (through Matsack Nominees) but that is what in fact occurred.



Section 46 SDCA 1999

Both parties to the appeal opened the case of Fitch Lovell Ltd. v Inland Revenue Commissioners
(1962) 2 All ER 685. The facts of that case are not analogous to the appeal herein however,
the approach taken in relation to the interpretation of section 58(4) of the Stamp Act 1891
(the equivalent UK provision to section 46 SDCA 1999) was considered and the principles
enunciated by the Court are of general application. The case arose in the context of a company
takeover by the appellant company where the consideration was a share swap, and the shares
so acquired were ultimately transferred to a subsidiary of the acquiring appellant company.
The specific issue which fell for determination was whether those arrangements amounted
to one single transaction such that sub-sale relief was available. In the course of his judgment,
Wilberforce J., stated that prima facie double tax, that is, tax on each consideration, is
chargeable unless a case came within s.58(4) and, in that regard cited the speech of Lord
Somerville in the House of Lords in Escoigne Properties Ltd - v - Inland Revenue
Commissioners [1958] 1 All ER 406.

At page 689 of the judgment, Lord Wilberforce stated:

        'This is a stamp duty appeal and I am concerned with a scheme for the avoidance of, or
        at any rate a substantial reduction of, the stamp duty payable on a take-over bid into
        which, to use the words of the appellant company's solicitors, a little ingenuity has been
        put. Ingenuity is, of course, not inconsistent with validity, and all I have to do is to
        consider whether the scheme which has been adopted has the result of bringing the

                                                                                               22
                                            TAX APPEALS
                                            COMMISSION


       taxpayer fairly within the provisions of the taxing statute, in this case the Stamp Act;
       1891.'

Senior Counsel for the Respondent stated and emphasised that the Respondent was not
making a submission that the Appellant in this appeal was involved in a scheme for the
avoidance of stamp duty. The Respondent's submission was that section 46 SDCA 1999
simply did not apply to the stamping of the instrument in question, namely, the conveyance
dated 29 March 2019, on the basis that the Appellant had not met and satisfied the conditions
necessary for availing of the relief.

In Fitch Lovell Ltd., Lord Wilberforce stated that a taxpayer may take advantage of section
58(4) of the Stamp Act 1891 (the UK equivalent provision) provided only that the
requirements of the subsection are complied with. At page 690 of the report Lord Wilberforce
stated;

        'Now, it seems to me that there are two questions which arise for decision, and the first
        is this: Should the transaction be regarded as a conveyance to the appellant company,
       followed by a conveyance from the appellant company to the subsidiary company; or
       should it be regarded as one single transaction of conveyance straight from the vendor
       shareholders to the subsidiary company? If the first, and if an instrument which can be
       regarded as a conveyance on sale can be found, ad valorem duty is chargeable on the
       consideration payable in respect of the main sale, and that is an end of the matter. If, on
       the other hand, there is only one conveyance on sale, only one transaction carried out
       by one document, ie, from the original vendors to the sub-purchasers, then the question
       arises whether advantage can be taken ofs 58(4) of the Stamp Act, 1891, which enables
       the instrument, provided the requirements of the subsection are complied with, to be
       stamped only on the consideration moving from the sub-purchaser. I approach then the
       first question, which is to consider whether there is here a conveyance on sale with
       respect to the main transaction from the JBS shareholders to the appellant company. It
       is, of course, quite true in stamp duty matters that what is to be stamped is documents,
       not transactions, but, when a court is confronted with a document, it is entitled and
       indeed bound to inquire into the nature and intended purpose of the document before
       it.
         I




At page 696 of the judgment, Wilberforce J. continued;



                                                                                               23
                                               II
                                              TAX APPEALS
                                             COMMISSION


       'Taking those circumstances into consideration, it seems to me that, on the question
       whether transfers such as these did pass any, and what, title to the appellant company,
       I should come to the conclusion that a position was created and intended to be created
       such that the appellant company had the sale in their favour completed by the
       documents which were intended between them and the vendors to be the sale documents
       of completion of the sale, and consequently that the transfers, even though not
       completed, should be regarded as conveyances on sale within Sch 1 to the Stamp Act,
       1891. If that conclusion is correct, then, as I have said, it is not necessary to consider the
       provisions of s 58(4). But, on the assumption that I am wrong and that there was no
       conveyance on sale to the appellant company, then the position must be that the shares
       were transferred direct by the vendor shareholders to the sub-purchasers, there having
       been two sales and two considerations: a sale to the appellant company for 30s 4d and
       a sale to the subsidiary company for 1d per JBS share. Prima facie in those
       circumstances, double tax, i.e., tax on each consideration, is chargeable unless the case
       comes within s 58(4) of the Stamp Act, 1891. On that I refer to the speech of Lord
       Somervell of Harrow in Escoigne Properties Ltd v Inland Revenue Comrs ([1958} 1 All
       ER 406 at p 412; [1958] AC 549 at p 563). Is then this case withins 58(4) of the Stamp
       Act, 1891? I observe in the first place, generally, that this seems to be a transaction of
       quite a different character from that which the subsection has in mind.

Lord Wilberforce then made the following statement of principle in relation to the operation
of section 58( 4) of the Stamp Act 1891;

       That subsection contemplates a contract by a vendor followed by a sub-contract by the
       purchaser and then, before any act other than that of signing the contract of sale has
       been done by the vendor and before any alteration in the character of the property, an
       act of conveyance in consequence of the sub-contract direct to the sub-purchaser, by-
       passing the purchaser.'

On the facts, the Court found that the subject matter of the contracts was not 'the same' for
the purposes of the subsection as the share capital of the acquired company had been altered
in the interim, and the ordinary shares when transferred to the subsidiary/ sub-purchaser
were subject to the rights of newly created preference shares.

Turning now to section 46(1) SDCA 1999, which provides as follows;

       (1) Where-

                                                                                                  24
                                              TAX APPEALS
                                              COMMISSION



                  (a) a person having contracted for the purchase of any property, but not having
                  obtained a conveyance of that property, contracts to sell the same to any other
                  person, and

                  (b) the property is in consequence conveyed immediately to the sub-purchaser,

           then the conveyance shall be charged with ad valorem duty in respect of the
           consideration moving from the sub-purchaser.

Having considered the statutory wording contained in section 46(1) SDCA 1999 and the dicta
of Lord Wilberforce in Fitch Lovell, I am satisfied that the following three conditions must be
met by a taxpayer in order to avail of section 46 sub-sale relief;

              1. Identity · the purchaser in the main contract and the vendor under the sub-
                 sale contract must be the same person, not the same name, but the same
                 person.
              2. In consequence - the conveyance must have been in consequence of both the
                 original contract and the sub-sale contract and must arise from contracts
                 which are enforceable by means of specific performance.
              3. No intervening act - There must be no act other than the signing of the sub-
                 sale contract, between the main contract and the execution of the conveyance.



Identity

Having considered the statutory language contained in section 46(1) SDCA together with the
authority of Fitch Lovell, it is clear that the purchaser under the main contract of sale and the
vendor under the sub-contract of sale must be the same person - not the same name, but the
same person. I am satisfied that the issue of capacity of the purchaser-vendor is an essential
consideration and that what is at issue is the capacity and status of the person and not simply
their nominal identity.

On behalf of the Appellant it was argued that the purchaser-vendor was the same person on
the basis that Mr. Dunne purchased Walford in trust for Gayle Dunne in 2005 (as per his
evidence) and that on the sub-sale contract he was named as vendor and trustee for Gayle
Dunne.

                                                                                              25
                                            TAX APPEALS
                                            COMMISSION



In Mr. Dunne's own sworn affidavit of 12 October 2016, he averred to the fact that he had
ceased to be trustee on the appointment of Matsack Nominees and therefore, if Mr. Dunne
had any capacity as regards the sub-sale contract in March 2013, it was nothing more than a
mere agency or nominee-ship but crucially, irrespective of the wording on the contract for
sub-sale, he was not a trustee. Therefore, whether Mr. Dunne entered into the 2005 contract
on his own account or as trustee for Gayle Dunne is immaterial to the question of whether his
capacity and status remained the same in the sub-sale contract because either way, it did not
remain the same. One capacity bears no legal relation to the other. As a result, Mr. Dunne
cannot and does not and meet the section 46(1) requirement that the purchaser on the
original contract and the vendor under the sub-sale contract must be the same person.



In consequence

Section 46(1) provides; Where - (a) a person having contracted for the purchase of any
property, but not having obtained a conveyance of that property, contracts to sell the same to
any other person, and (b) the property is in consequence conveyed immediately to the sub-
purchaser ... '

[emphasis added]

The property must be conveyed to the sub-purchaser "in consequence" of both the contract
for sale and the contract for sub-sale.

The conveyance in a sub-sale claim must give effect to two contracts where the purchaser in
the original contract for sale, is the vendor in the contract for sub-sale. However, as was clear
from the wording of the deed of conveyance, a role had to be found for Mr. Dunne in the
conveyance so that he would become a significant party to the deed, in order that a claim for
sub-sale relief might be made.

Senior Counsel for the Respondent stated that she did not in her submission criticise or take
issue with the fact that this was a family arrangement however, on behalf of the Respondent
it was submitted that had these transactions been arm's length transactions (i.e. had Yesreb
Holding Ltd. been an independent third party purchaser) and had Mr. Dunne not completed
the sale, Yesreb would have been unsuccessful in securing an order for specific performance
against Mr. Dunne, because the contract was unenforceable as against him.

                                                                                              26
                                            TAX APPEALS
                                           COMMlSSlON



The Respondent submitted that the sub-sale contract must arise from contracts which are
enforceable by means of specific performance and that this was not the case in relation to the
sub-sale contract. The reasons for this are as follows; firstly, Mr. Dunne had no document that
could have enabled him to bind Matsack Nominees or Gayle Dunne to the contract. Secondly,
Mr. Dunne did not have possession of the title deeds (the title deeds were held by Matsack
Nominees and only Matsack Nominees could act under the nominee agreement on the
direction of Gayle Dunne). Third, Mr. Dunne could not compel the production of those title
deeds as he had no power to do so. Finally, Mr. Dunne's right to call on the original vendors
to further assure the property by execution of the conveyance had been superseded entirely
by the agreement of 2011 between Donal T. McAuliffe solicitors and Hayes Solicitors where
it was agreed that Hayes solicitors as solicitors for the personal representatives, would
execute a conveyance on the direction of Matsack Nominees, on foot of a contract for sub-sale
by them.

Senior Counsel for the Respondent opened a passage from the Irish Law of Specific
Performance by John Farrell (published 1994) at paragraph 9.57 on page 263 which
provided;

        ~ purchaser whose vendor cannot make title because someone else who contracted to
       sell to that vendor can show that that contract is a nullity has no right to specific
       performance. The remedy cannot be ordered against a person who has already disposed
       of the title necessary to enable him to fulfil his contract or other obligation.'

The authority cited for that proposition was the case of Moffat v Greene [1906] IR 501 which
was also opened.

I accept the submission of the Respondent that had specific performance been sought in
relation to this contract between Sean Dunne as trustee for Gayle Dunne and Yesreb Holding
Limited, it would have failed on the basis that Mr. Dunne had no capacity. He was not a
trustee, he did not hold title deeds and he had no document which would bind Matsack
Nominees to the agreement.

Returning to the provisions then of section 46(1) SDCA 1999, in order for the sub-sale
transactions to come within section 46(1), the conveyance must have been 'in consequence'
of two separate contracts. In this appeal, Sean Dunne had no title, legal or equitable to
Walford as of the date of the 2013 sub-sale contract and therefore no capacity to conclude
that contract. It follows therefrom that as the 2013 sub-sale contract was not capable of being
                                                                                            27
                                           TAX APPEALS
                                           COMMISSION



enforced by a decree of specific performance, the deed of conveyance was not made 'in
consequence' of both the contract of sale and the sub-sale contract as required by the
provisions of s.46(1) SDCA 1999.



Intervening Act

On the authority of Fitch Lovell and affording the words in section 46(1) their ordinary and
natural meaning, there must be no act other than the signing of the sub-contract between the
original contract and the execution of the conveyance.

Section 46(1) provides; Where-(a) a person having contracted for the purchase ofany property,
but not having obtained a conveyance of that property, contracts to sell the same to any other
person, and (b) the property is in consequence conveyed immediately to the sub-purchaser .. .'

Both parties were in agreement that the word 'immediately' does not mean that the
transaction must take place within a limited or short period of time but that the transaction
must take place directly and I accept this submission. Further, it follows from the judgement
of Wilberforce J. in Fitch Lovell that in order to qualify for sub-sale relief, there must be a
seamless uninterrupted passage from the contract to the sub-contract. In other words, as
formulated by Wilberforce J., what the subsection contemplates is that the conveyance must
be executed "before any other act". The judgement does not define or address what might
constitute such act. However, I accept the submission of the Respondent that the actions of
Mr. Dunne in executing the Declaration of Trust in favour of Gayle Dunne should properly be
regarded as constituting such act. The legal consequence was that Mr. Dunne divested himself
of the only interest he held under the 2005 contract, namely his beneficial interest in a one
tenth moiety in Walford. In effect, he deprived himself of capacity to enter into a legally
enforceable sub-sale contract in relation to Walford, at any future date.

Once the declaration of trust was executed, Sean Dunne was at best a bare or nominal trustee
for Gayle Dunne and subject to the direction of Gayle Dunne who became absolutely entitled
to the beneficial interest as against him. On the appointment of Matsack Nominees by Gayle
Dunne, any such residual bare trusteeship ceased to exist.

It follows that, as between the contract, sub-contract and conveyance, there was no seamless
passage as required by section 46. Instead, the rights and obligations of Sean Dunne qua

                                                                                            28
                                            TAX APPEALS
                                            COMMISSION



purchaser were fundamentally transformed from the party holding a beneficial interest to a
party with no interest, legal or beneficial, in Walford. In fact, between the signing of the
original contract and the signing of the sub-contract, the following acts took place;

            1. The declaration of trust of 23 July 2005 was written and executed.
            2. The appointment of Matsack Nominees was formalised by written agreement
               (pursuant to which Mr. Dunne's ceased to be trustee on his own account based
               on his sworn affidavit dated 12 October 2016).
            3. The agreement between Matsack Nominees and the personal representatives
               (that the personal representatives would execute a conveyance on the
               instructions of Matsack Nominees and in respect of a sub-sale contract
               concluded by Matsack Nominees).

Even if this Commission accepted Mr. Dunne's evidence that the trust was in existence since
1 July 2005 and that he purchased Walford in trust for Gayle Dunne on 1 July 2005, only the
first intervening step would fall away. The appointment of Matsack Nominees replacing Mr.
Dunne as trustee together with the agreement between Matsack Nominees and the solicitors
for the personal representatives that they would assure the property on a sub-sale concluded
by Matsack Nominees, remain. I am satisfied that those two steps deprive the transactions of
the immediacy required by section 46(1) SDCA 1999 and that the Appellant is thereby unable
to bring itself within the terms of the sub-sale relief provision. I am satisfied that the
intervening steps taken deprive the Appellant of an entitlement to avail of the relief in
accordance with the provisions of section 46 SDCA 1999.

Then, to address the question of whether the declaration of trust was in operation on and
from 1 July 2005, I am not satisfied that sufficient evidence was adduced in support of the
existence of such a trust between Mr. Dunne and his wife from 1 July 2005. I make this finding
for the following reasons;

   QI   Mr. Dunne did not tender for Walford 'in trust' in 2005
   a    The contract dated 1 July 2005 does not purport to have been purchased 'in trust' by
        Mr. Dunne
   QI   The declaration of trust executed on 23 July 2005 and the terms of that trust as drafted
        were not retrospective
   «i   There was no other document or note in writing to evidence the existence of the trust
        as at 1 July 2005 and/or to evidence the purchase of Walford in trust as at 1 July 2005.

                                                                                             29
                                             TAX APPEALS
                                             COMMISSION



   •   There was no corroborating oral evidence as regards the existence of the trust from 1
       July 2005.

In conclusion under this sub-head of analysis, I accept that the effect of the intervening acts
set out at 1-3 above which indisputably altered the interest of Sean Dunne between the date
of the contract for sale and the contract for sub-sale, constituted an intervening act not
within the contemplation of s.46(1) and that these intervening acts render relief in
accordance with section 46(1) SDCA 1999 unavailable to the Appellant.



The Accountable person

Pursuant to the deed of conveyance, the only party to whom any interest was granted or
conveyed was Yesreb Holding Ltd. The Respondent claimed that in accordance with section
1 SDCA 1999, the accountable person was the Appellant, Yesreb Holding.

Section 1 SDCA 1999 titled 'Interpretation' provides;

   (1) In this Act, unless the context otherwise requires -

       'accountable person' means -

   (a) The person referred to in column (2) of the Table to this definition in respect of the
       corresponding instruments set out in column (1) of that Table by reference to the
       appropriate heading in Schedule 1.



   Schedule 1

        CONVEYANCE or TRANSFER on sale of any property The purchaser or transferee.
        other than stocks or marketable securities or a policy
        of insurance or a policy of life insurance




                                                                                            30
                                            TAXArP~ALS
                                            COMMISSION



In accordance with section 1, Yesreb Holding Limited is the accountable person in respect of
the deed of conveyance.

The Appellant contended that section 7 SDCA 1999 titled 'Instruments to be separately
charged with duty in certain cases' was the appropriate section. Section 7 provides;

       'Except where express provision to the contrary is made by this or any other Act -

    (a) An instrument containing or relating to several distinct matters shall be separately and
        distinctly charged, as ifit were a separate instrument, with duty in respect ofeach of the
        matters;
    (b) An instrument made for any consideration in respect of which it is chargeable with ad
        valorem duty, and also for any further or other valuable consideration or
        considerations, shall be separately and distinctly charged, as if it were a separate
        instrument, with duty in respect of each of the considerations.

The Respondent submitted that section 7 relates to the computation of the charge to duty but
does not assist in clarifying the identity of the accountable person as the accountable person
is already prescribed by section 1.

Senior Counsel for the Appellant submitted that section 45(4) might apply however, this
subsection applies 'Where there are several instruments of conveyance' which is not the case
in this appeal as there is only one instrument of conveyance.

Senior Counsel for the Respondent submitted that if the Appellant were correct in its
contention that both Yesreb Holding Ltd. and Mr. Dunne were the accountable persons, joint
and several liability would apply in accordance with section 2(4) SDCA which provides;

       'Where any instrument chargeable with stamp duty is not stamped or is insufficiently
       stamped-

    (a) The accountable person shall be liable, and
    (b) Where there is more than one such accountable person they shall be liable jointly and
        severally, ... '

However, other than the provisions of sections 7 and 45(4) as set out above, no other basis
has been advanced in support of the proposition that Mr. Dunne is the accountable person. I
am not satisfied that sections 7 or 45 (4) apply to render Mr. Dunne the accountable person.
                                                                                               31
                                           TAX APPEALS
                                           COMMISSION



Section 2( 4) applies only where there is 'more than one such accountable person'however, no
more than one accountable person has been identified. Therefore, I conclude in accordance
with section 1 SDCA 1999, that Yesreb holding Limited is the accountable person in respect
of the conveyance on sale dated 29 March 2013.



Conclusion

As set out above, I am not satisfied that sufficient evidence was adduced in support of the
existence of a trust between Mr. Dunne and his wife from 1 July 2005 in relation to the
purchase of Walford. I make this finding for the following reasons;

   •   Mr. Dunne did not tender for Walford 'in trust' in 2005
   •   The contract dated 1 July 20015 does not purport to have been purchased 'in trust' by
       Mr. Dunne
   •   The declaration of trust executed on 23 July 2005 and the terms of that trust as drafted
       were not retrospective
   •   There was no other document or note in writing to evidence the existence of the trust
       as at 1 July 2005 and/or to evidence the purchase of Walford in trust as at 1 July 2005.
   •   There was no corroborating oral evidence as regards the existence of the trust from 1
       July 2005.

The legal consequence of the declaration of trust dated 23 July 2005 was that Sean Dunne
divested himself of the only interest he held under the 2005 contract, namely his beneficial
interest in a one tenth moiety, and he ceased thereafter to enjoy any propriety rights in
relation to Walford. From 23 July 2005 his capacity was that of bare trustee for Gayle Dunne.

Mr. Dunne ceased to be Ms. Dunne's trustee on the execution of the Nominee Agreement and
this was acknowledged by him in an affidavit which he swore on 12 October 2016 and which
was referred to and quoted from in the judgment of Ms. Justice Costello in Lehane v Dunne in
July 2017.

I am satisfied that in 2013, Sean Dunne had no interest in the property and had no capacity
to enter into a contract for sub-sale in respect of the property.



                                                                                            32
                                            TAX Al'PEALS
                                            COMMISSION



The operation of section 46(1) SDCA does not accommodate the insertion of the name of the
purchaser under the original contract into the sub-sale contract in circumstances where that
purchaser no longer has capacity as vendor in respect of the sub-sale contract.

The joinder of a person in a contract for sub-sale in circumstances where that person's
involvement is unnecessary or gratuitous, does not succeed in enabling a claim for sub-sale
relief in accordance with section 46(1) SDCA 1999.



Determination

I determine that the conditions necessary to avail of sub-sale relief in accordance with section
46 of the Stamp Duty Consolidation Act, 1999 ('SDCA') in respect of the deed of conveyance
dated 29 March 2013, have not been met and that the Appellant is thereby unable to avail of
sub-sale relief.

I determine that the Appellant is the accountable person in respect of the conveyance on sale
dated 29 March 2013, in accordance with section 1 SDCA 1999.

I determine thatthe assessment dated 17 February 2016 containing a balance of €1,428,670
shall stand.



                                                           COMMl~~~-

                                                                 23rd day of December 2019




                                                                                             33
